--------------------------------------------------------------------------------

EXHIBIT 10.2
 

 
EXECUTION VERSION

 


DATED 25 MARCH 2008






FORD MOTOR COMPANY


TML HOLDINGS LIMITED


AND


TATA MOTORS LIMITED






AGREEMENT


for the sale and purchase of Jaguar and Land Rover






Logo 1 [logo1.jpg]
 
 
 

--------------------------------------------------------------------------------

 



 
EXECUTION VERSION

 
CONTENTS


1.
DEFINITIONS AND INTERPRETATION
1
     
2.
SALE AND PURCHASE
28
     
3.
CONSIDERATION
28
     
4.
CONDITIONS TO COMPLETION
29
     
5.
PERIOD BETWEEN EXCHANGE AND COMPLETION
32
     
6.
COMPLETION
40
     
7.
NSC REORGANISATION AND NSC STRUCTURE
43
     
8.
DELAYED NSCS
43
     
9.
PAYMENT OF IP CONSIDERATION, HALEWOOD PLANT CONSIDERATION AND REPAYMENT OF
INTRA-GROUP BALANCES
51
     
10.
POST-COMPLETION ADJUSTMENTS
52
     
11.
WARRANTIES AND INDEMNITIES
53
     
12.
BUYER AND GUARANTOR WARRANTIES AND INDEMNITY
55
     
13.
CONTRACTS AND THIRD PARTY CONSENTS
56
     
14.
ASSUMED LIABILITIES
60
     
15.
ASSURANCES
62
     
16.
EMPLOYMENT AND SECONDMENTS
62
     
17.
NON-SOLICITATION UNDERTAKINGS
70
     
18.
PENSIONS
71
     
19.
INSURANCE
72
     
20.
WRONG-POCKET PROVISIONS
74
     
21.
RECORDS AND ASSISTANCE
75
     
22.
GUARANTEE
76
     
23.
MISCELLANEOUS PROVISIONS
78
     
24.
GOVERNING LAW AND DISPUTES
92
     
SCHEDULE 1
 
     
SALE COMPANIES, SALE SHARES AND JLR SUBSIDIARIES
 
       
PART 1 – SALE COMPANIES AND SALE SHARES
 
 
PART 2 - JLR SUBSIDIARIES
 


 
i

--------------------------------------------------------------------------------

 
 

 
EXECUTION VERSION

 
SCHEDULE 2
 
     
COMPLETION BUSINESS ASSETS
 
     
SCHEDULE 3
 
     
EXCLUDED ASSETS, EXCLUDED LIABILITIES AND EXCLUDED CONTRACTS
 
     
SCHEDULE 4
 
     
SELLER WARRANTIES
 
     
SCHEDULE 5
 
     
LIMITATIONS ON LIABILITY
 
     
SCHEDULE 6
 
     
COMPLETION OBLIGATIONS
 
     
SCHEDULE 7
 
     
RESTRICTED ACTIVITIES
 
     
SCHEDULE 8
 
       
PART 1 – PRE-COMPLETION REORGANISATION
 
 
PART 2 – NSC REORGANISATION
 
 
Section 1 – Transfer of Embedded NSC to NSC Newco
 
 
PART 2 – NSC REORGANISATION
 
 
Section 2 - Transfer of Embedded NSC to Target Company (as existing/represented
in the relevant jurisdiction/administrative region)
 
 
PART 2 – NSC REORGANISATION
 
 
Section 3 - Transfer of Embedded NSC to NSC Newco or Third Party Importer
 
 
PART 3 – NSC LONG STOP DATE EMPLOYMENT ARRANGEMENTS
 
 
PART 4 – WHEELS COMMON INVESTMENT FUND
 
     
SCHEDULE 9
 
     
US DEALER ARRANGEMENTS
 
     
SCHEDULE 10
 
     
THE PROPERTIES
 
       
PART 1 - CERTIFICATED PROPERTIES
 
 
PART 2 - UNCERTIFICATED PROPERTIES
 
 
PART 3 – NSC PROPERTIES
 
 
PART 4 – SEPARATION ACTION PROVISIONS
 
 
PART 5 – SEPARATION ACTIONS MAHWAH PROPERTY AND ONTARIO PROPERTY
 
 
SUB-PART A TO PART 5 OF SCHEDULE 10
 
 
SEPARATION ACTIONS FOR MAHWAH PROPERTY
 
 
Exhibit A
 
 
Legal Description
 
 
Exhibit B
 
 
Permitted Exceptions
 
 
SUB-PART B TO PART 5 OF SCHEDULE 10
 
 
SEPARATION ACTIONS FOR ONTARIO PROPERTY
 
     
SCHEDULE 11
 
     
PENSIONS
 
       
PART 1 - UNITED KINGDOM
 
 
PART 2 - OTHER JURISDICTIONS
 
 
PART 3 - HALEWOOD PENSIONS INDEMNITY
 


 
ii

--------------------------------------------------------------------------------

 
 

 
EXECUTION VERSION

 

 
APPENDIX 1 TO SCHEDULE 11
 
 
APPENDIX 2 TO SCHEDULE 11
 
     
SCHEDULE 12
 
     
COMPLETION STATEMENT
 
       
PART 1 -PREPARATION OF STATEMENT
 
 
PART 2 – COMPLETION STATEMENT
 
 
PART 3 – COMPLETION PAYMENT CERTIFICATE
 
 
PART 4 – SPECIFIC ACCOUNTING POLICIES
 
     
SCHEDULE 13
 
     
SURVIVING CONTRACTS
 
     
SCHEDULE 14
 
       
PART 1 – SELLER’S KNOWLEDGE
 
 
PART 2 – BUYER’S KNOWLEDGE
 
     
SCHEDULE 15
 
     
TRANSACTION DOCUMENTS
 
       
PART 1 - ACQUISITION DOCUMENTS
 
 
PART 2 – SEPARATION AGREEMENTS
 
     
SCHEDULE 16
 
     
ENVIRONMENTAL REPORTS
 
     
SCHEDULE 17
 
     
TRANSFER OF THE HALEWOOD PROPERTIES
 
     
SCHEDULE 18
 
     
MERGER FILINGS
 
       
PART A - JURISDICTIONS
 
 
PART B - JURISDICTIONS
 
 
PART C - JURISDICTIONS
 
     
SCHEDULE 19
 
     
LIST OF NSCS BY COUNTRY AND TRANSFEREE OF SHARES/
       
EMBEDDED NSC ASSETS
 
     
SCHEDULE 20
 
     
COMMON TOOLING – PERMITTED TRANSFERS
 
       
PART 1 -NON-COMMON TOOLING TO BE TRANSFERRED FROM FORD TO JLR BETWEEN EXCHANGE
AND COMPLETION
 
 
PART 2 – NON-COMMON TOOLING TO BE TRANSFERRED FROM JLR TO FORD BETWEEN EXCHANGE
AND COMPLETION
 
 
PART 3 – COMMON TOOLING TO BE TRANSFERRED FROM JLR TO FORD BETWEEN EXCHANGE AND
COMPLETION
 
     
SCHEDULE 21
 
     
LIST OF AGREED FORM TRANSACTION DOCUMENTS
 


 
iii

--------------------------------------------------------------------------------

 
 

 
EXECUTION VERSION

 
SCHEDULE 22
 
     
CATEGORIES OF THIRD PARTY IP
 
     
SCHEDULE 23
 
     
INFORMATION BARRIERS PROTOCOL
 
     
SCHEDULE 24
 
     
CLEARANCE STATEMENTS AND ASSOCIATED DOCUMENTATION
 
       
PART 1 - JPP
 
 
PART 2 - JEPP
 
 
PART 3 - LRPS
 


 
iv

--------------------------------------------------------------------------------

 
 

 
EXECUTION VERSION

 
THIS SALE AND PURCHASE AGREEMENT is made on 25 March 2008


BETWEEN:


(1)
FORD MOTOR COMPANY, a Delaware corporation whose principal executive office is
at One American Road, Dearborn, Michigan 48121-1899, USA (the Seller);



(2)
TML HOLDINGS LIMITED a company incorporated under the laws of England and Wales
under registered number 6477691, whose registered office is at 18 Grosvenor
Place, London SW1X 7HS, England (the Buyer); and



(3)
TATA MOTORS LIMITED a company incorporated under the laws of The Republic of
India under registered number 11-4520, whose registered office is at Bombay
House, 24 Homi Mody Street, Fort Mumbai 400 000, India (the Guarantor).



WHEREAS:


(A)
The Seller or its subsidiaries are the owners of the Sale Shares and the JLR
Assets;



(B)
The Seller has agreed to sell, or procure the sale of, and the Buyer has agreed
to purchase, the Sale Shares and the JLR Assets for the consideration, and on
the terms and subject to the conditions, set out in this Sale and Purchase
Agreement;



(C)
To facilitate the transactions contemplated by this Sale and Purchase Agreement,
Land Rover UK has agreed to issue, and the Buyer has agreed to subscribe for, or
procure the subscription by a member of the Buyer’s Group of, the Tata
Subscription Shares.



IT IS AGREED as follows:


1.
DEFINITIONS AND INTERPRETATION



1.1
Definitions



In this Sale and Purchase Agreement:


Accounts means the audited financial statements of each of the Target Companies
other than Jaguar Land Rover Austria, as at, and for the financial period ended
on, the Accounts Date;


Accounts Date means 31 December 2006;


Affiliate means a person that at the relevant time directly, or indirectly
through one or more person, controls, is controlled by, or is under common
control with, the person specified, where control means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
policies of a person, through the ownership of voting securities, by contract,
as trustee, executor or otherwise, it being understood that, for the purposes of
this Sale and Purchase Agreement, neither Mazda Motor Corporation nor any of its
affiliates (other than any member of the Seller Group) shall be deemed to be an
Affiliate of the Seller Group;


 
1

--------------------------------------------------------------------------------

 
 

 
EXECUTION VERSION

 
Agreed Form means, in relation to a document, that its form and contents have
been agreed by the Seller and the Buyer as evidenced by the cover page having
been initialled on the date of this Sale and Purchase Agreement by the Seller
and by the Buyer for the purposes of identification, and the name of each such
document being set forth in Schedule 21;


Annual Incentive Compensation Plan means the Ford Motor Company Annual Incentive
Compensation Plan (Amended and Restated as of 1 January 2000) under which
participants may be rewarded based on the achievement of established performance
objectives;


Associated Person and Connected Person shall have the meaning attributed to them
by the Pensions Act 2004 and Associated and Connected shall be construed
accordingly;


Assumed Liabilities means all Liabilities of the Seller Group to the extent that
they relate to Jaguar and/or Land Rover and/or the JLR Assets, and have not been
fully satisfied or discharged at Completion, in each case other than the
Excluded Liabilities;


Assurances means all guarantees, indemnities, warranties, representations,
covenants, undertakings or commitments of any nature whatsoever:


 
(a)
given to a third party by a Target Company in respect of a Liability of a member
of the Seller Group; and/or (as the context may require);



 
(b)
given to a third party by a member of the Seller Group in respect of a Liability
of a Target Company or an Assumed Liability;



ATCSA means Part 12 of the UK Anti-Terrorism Crime and Security Act 2001;


Bid Price means US$ 2,300,000,000;


Bring-Down Warranties means the warranties given by the Seller in Paragraphs
1.1.1, 2.1.3, 2.2.1, 2.3, and 9 of Schedule 4;


Business Day means a day (other than a Saturday and a Sunday) on which banks
generally are open for business in London and New York but excluding 24 December
to 2 January;


Buyer’s Group means the Buyer and its Affiliates (other than the Target
Companies and the NSC Newcos);


Buyer’s Solicitors means Herbert Smith LLP of Exchange House, Primrose Street,
London EC2A 2HS;


Carve-out Cash means in relation to any Delayed NSC, an amount equal to any cash
transferred or contributed to a NSC Newco by any member of the Seller Group in
connection with the transfer of Embedded NSC Assets to it, in the case of a NSC
Newco after deducting any amounts distributed by the relevant NSC Newco to any
member of the Seller Group after the date of Completion and prior to the Delayed
Transfer Date (and for the avoidance of doubt, does not include any NSC Cash);


 
2

--------------------------------------------------------------------------------

 
 

 
EXECUTION VERSION

 
Carve-out Date means in relation to any Delayed NSC, the date on which the
relevant Embedded NSC Assets and NSC Transferring Employees are transferred to
an NSC Newco, Target Company or Third Party Importer, as the case may be, or, if
no such transfer has taken place prior to the NSC Long Stop Date, means the NSC
Long Stop Date;


Carve-out Debt means in relation to any Delayed NSC an amount equal to any
indebtedness incurred by an NSC Newco to fund the payment of any consideration
in respect of the transfer of Embedded NSC Assets (and for the avoidance of
doubt, does not include any NSC Debt);


Carve-out Intra-Group Payables means in relation to any Delayed NSC the
aggregate amount of cash generated in any other business of the Seller Group
during the Interim Cash Flow Period and held or otherwise utilised in the
Delayed NSC at the Carve-out Date as set out in the cash pooling statement
prepared pursuant to Clause 8.3.2;


Carve-out Intra-Group Receivables means in relation to any Delayed NSC the
aggregate amount of cash generated by the Delayed NSC during the Interim Cash
Flow Period and held or otherwise utilised by any other business of the Seller
Group at the Carve-out Date as set out in the cash pooling statement prepared
pursuant to Clause 8.3.2;


Cash means all cash (whether in hand or at the bank) including without
limitation all uncleared lodgements, unpresented cheques and any direct credits
received before close of business on the Completion Date and deducting any
unpresented cheques, direct debits or standing orders paid or written prior to
close of business on the Completion Date;


Certificate(s) of Title means the certificate(s) of title signed on and speaking
at the date of this Sale and Purchase Agreement to be delivered on Completion by
Lovells LLP of Atlantic House, Holborn Viaduct, London EC1A 2FG in relation to
the Certificated Properties;


Certificated Properties means the properties identified in Part 1 of Schedule
10;


Claim means a claim in respect of a breach of Warranty, a claim under the Tax
Deed and any other claim against the Seller or any member of the Seller Group
under or pursuant to the terms of this Sale and Purchase Agreement (excluding
any claim by way of indemnity);


Clearance Statements means the clearance statements dated 19 March 2008 issued
by the Pensions Regulator under sections 42 and 46 of the Pensions Act 2004
under reference CRM/TM3339 to the Seller and the Buyer and other parties named
or referred to in the applications to which the clearance statements relate
(copies of which clearance statements and related applications, warning notices
and determination notices are annexed at Schedule 24);


 
3

--------------------------------------------------------------------------------

 
 

 
EXECUTION VERSION

 
Collective Consultation Requirements means all applicable legal requirements
(whether statutory or pursuant to any relevant written agreement entered into
prior to the date of this Sale and Purchase Agreement with any Representative
Body prior to such date) in relation to information, consultation or
notification with any employees or any Representative Body in connection with
the sale and purchase of any of the Sale Shares or the JLR Assets pursuant to
this Sale and Purchase Agreement (including the NSC Reorganisation and/or any
reorganisation or internal restructuring made in contemplation of the sale and
purchase of the Sale Shares and JLR Assets);


Company Applications and Services has the meaning set forth in the Intellectual
Property Agreements;


Competition Authority means any relevant government, governmental,
quasi-governmental, national, supranational, competition or antitrust body or
other authority, in any jurisdiction, which is responsible for applying merger
control or other competition or antitrust legislation in such jurisdictions and,
for the avoidance of doubt, includes the notion of “competent authority” as that
term is used in Council Regulation (EC) 139/2004;


Completion means (i) completion of the sale and purchase of the Sale Shares
(other than any shares in NSC Newcos relating to Delayed NSCs and any Sale
Shares, Embedded NSCs or JLR Assets in jurisdictions subject to a waiver
pursuant to Clause 4.3.3) and the other matters to be transacted in accordance
with Clause 6; and (ii) in respect of any Sale Shares, Embedded NSCs or JLR
Assets in a jurisdiction subject to a waiver pursuant to Clause 4.3.3,
completion of the sale and purchase of the Sale Shares, Embedded NSCs or JLR
Assets in such jurisdiction upon satisfaction of the relevant Condition with
respect to such jurisdiction and the other matters referred to be transacted in
accordance with Clause 6;


Completion Business Assets means the undertaking, rights and assets set out in
Schedule 2;


Completion Business Assets Consideration means the consideration to be paid for
the Completion Business Assets by Volvo Cars Corporation immediately following
Completion, pursuant to the Swedish Sale and Buy-back Agreement for Nordic
Inventory;


Completion Date means (subject to any delay pursuant to Clause 5.8.5) the last
Business Day of the calendar month in which all of the Conditions are satisfied
or waived in accordance with Clause 4 (unless the date on which all of the
Conditions are satisfied or waived is less than five (5) Business Days prior to
the end of a calendar month, in which case Completion shall take place on the
last Business Day of the following calendar month) or such other date as the
Buyer and the Seller shall agree in writing;


Condition means any of the conditions set out in Clause 4;


Continental Air Suspension Licence means the agreement between Ford Global
Technologies LLC and Continental AG regarding an air suspension licence dated 19
January 2006;


Continental AG means Continental Aktiengesellschaft, having a place of business
at Vahrenwalder Strasse 9, 30165 Hanover, Germany;


 
4

--------------------------------------------------------------------------------

 
 

 
EXECUTION VERSION

 
Data Room means the Intralinks site entitled Project Color Data Room as at 12.30
pm (London time) on 21 March 2008 and containing solely copies of the documents
listed in the index attached to the Disclosure Letter;


Data Protection Laws means:


 
(a)
all applicable laws, regulations, regulatory requirements and/or codes of
practice (having the force of law) in a Territory in connection with the
processing of personal data and privacy legislation including, but not limited
to, the Data Protection Act 1998; and



 
(b)
all relevant European data protection and privacy laws including, but not
limited to, Directive 95/46/EC on the processing or personal data and the free
movement of such data;



Dealer Termination Notice has the meaning given to that term in Schedule 9;


Delayed NSC means (i) an Embedded NSC which is not the subject of a waiver
pursuant to Clause 4.3.3 and which has not been transferred in accordance with
Clause 7 as at Completion; and (ii) an Embedded NSC which is the subject of a
waiver pursuant to Clause 4.3.3 in respect of the period after the Condition to
which the waiver relates is met and which has not been transferred in accordance
with Clause 7;


Delayed Transfer Date means (a) in relation to any Delayed NSC in respect of
which the Embedded NSC Assets and NSC Transferring Employees have been
transferred to an NSC Newco, the date on which the shares in such NSC Newco are
transferred to the transferee of such shares as provided in Schedule 19, or, if
no such transfer of shares has taken place prior to the NSC Long Stop Date,
means the NSC Long Stop Date; and (b) in relation to any Delayed NSC in respect
of which Embedded NSC Assets and NSC Transferring Employees are to be
transferred to a Target Company or a Third Party Importer, the Carve-out Date;


Delivered Reorganisation Plans has the meaning set out in Clause 6.7;


Designated Employee means those Secondees designated as such under any
Secondment Agreement and identified in the Employee Lists and Secondee Lists
referred to in the Disclosure Letter;


Disclosure Letter means the letter dated the date of this Sale and Purchase
Agreement from the Seller to the Buyer making certain disclosures against the
Warranties;


Embedded NSC means in relation to any jurisdiction or administrative region
specified in Part 2 of Schedule 8, the business carried on in that jurisdiction
or administrative region by any member of the Seller Group to the extent it
relates to Jaguar and/or Land Rover;


 
5

--------------------------------------------------------------------------------

 
 

 
EXECUTION VERSION

 
Embedded NSC Assets means JLR Assets employed in an Embedded NSC as at either
(i) the date of transfer of such Embedded NSC (a) to the relevant NSC Newco
pursuant to Clauses 7.1 or 8.7 or (b) to the relevant Target Company pursuant to
Clauses 7.1 or 8.7, or (c) to the relevant Third Party Importer pursuant to
Clauses 7.1 or 8.7; or (ii) (failing such transfer of such Embedded NSC to the
relevant NSC Newco, the relevant Target Company or Third Party Importer pursuant
to Clause 7.1 or 8.7) the date of transfer of such JLR Assets employed in an
Embedded NSC to the relevant Target Company pursuant to Clause 8.8;


Encumbrance means a charge, mortgage, pledge, lien, restriction, third party
right or interest or other encumbrance securing any obligation of any person or
any other type of preferential arrangement (including title transfer and
retention arrangements) having a similar effect;


Environment means air (including air within buildings and air within other
natural or man-made structures above or below ground), water (including
territorial and coastal and inland waters, groundwater and water in drains and
sewers) and land (including soil and sub-soil and land under any water) and any
organisms and ecosystems supported by air, water or land;


Environmental Laws means each Law relating to pollution or protection of the
Environment or the generation, transportation, storage, treatment or disposal of
Waste (excluding for the avoidance of doubt any Law to the extent that it
relates to product liability);


Environmental Matters means:


 
(a)
the release, spillage, deposit, escape, discharge, leak, emission or presence of
any substance which may harm the Environment; or



 
(b)
the creation of noise, vibration, radiation, common law or statutory nuisance;
or



 
(c)
any other matters relating to Environmental Laws, Health and Safety Laws,
Environmental Permits, pollution or the protection of the Environment or human
health and safety;



Environmental Permit means a consent, permission, licence, approval or other
authorisation issued, or registration made, pursuant to an Environmental Law or
a Health and Safety Law;


Environmental Reports means the reports prepared by the Seller’s and/or Jaguar’s
and/or Land Rover’s environmental consultants listed in Schedule 16;


Estimated Intra-Group Balances means the Estimated Intra-Group Receivables less
the Estimated Intra-Group Payables;


Estimated Intra-Group Payables means the Seller’s good faith estimate of the
Intra-Group Payables, estimated by the Seller and notified to the Buyer in
writing not less than ten (10) Business Days prior to Completion;


 
6

--------------------------------------------------------------------------------

 
 

 
EXECUTION VERSION

 
Estimated Intra-Group Receivables means the Seller’s good faith estimate of the
Intra-Group Receivables, estimated by the Seller and notified to the Buyer in
writing not less than ten (10) Business Days prior to Completion;


Estimated Net External Indebtedness means the Seller’s good faith estimate of
the Net External Indebtedness plus the cash to be received from the subscription
of the Ford Subscription Shares, estimated by the Seller and notified to the
Buyer in writing not less than ten (10) Business Days prior to Completion;


Exchange Rate means the pounds sterling spot closing mid-point for US$ as
published in the Financial Times on the fifth Business Day preceding the
Completion Date or if not published on that date the last preceding date of
publication;


Excluded Assets means those properties, rights and assets relating to Jaguar
and/or Land Rover described in Part 1 of Schedule 3;


Excluded Contracts means those contracts, engagements, licences, guarantees and
other commitments described in Part 3 of Schedule 3;


Excluded Dealer Agreements has the meaning given to that term in Schedule 9;


Excluded Liabilities means those Liabilities relating to Jaguar and/or Land
Rover described in Part 2 of Schedule 3;


FCPA means the United States Foreign Corrupt Practices Act of 1977, as amended;


Final Completion Statement has the meaning given to that term in Schedule 12;


Ford-Caterpillar Contract means together (i) Land Rover Japan Logistics Services
Agreement between PAG Import, Inc., and Caterpillar Logistics FT Services LLC
dated 7 June 2002 (as amended); and (ii) Land Rover Canada Logistics Services
Agreement between Ford Motor Company of Canada Limited and Caterpillar Logistics
FT Services Canada Ltd dated 1 September 2004;


Ford Excess Liability (Umbrella) Insurance Program means the following excess
liability insurance policies: AISLIC (policy number: 8122585); AIG Cat Excess
(policy number: 5442715); Lexington (policy number: 0507430); AIG Cat Excess
(policy number: 5442771); AIG Cat Excess (policy number: 6075416); Swiss Re
(policy number: 37347); Catlin (policy number: DL461806); Magna Carta (policy
number: MCPD201923); Steadfast (policy number: AEC521452106); Hanseatic (policy
number: HIPD201339); Max Re (policy number: 183722193UMB2007); AIG Cat Excess
(policy number: 6075417); Endurance (policy number: P008072); AXIS (policy
number: 1134160107EC); Scor Re (policy number: 200710F1330441); Scor Channel
(policy number: 02F0689238); ARCH (policy number: URP001913400); Catlin (policy
number: DL479306); Magna Carta (policy number: MCPD201924); AWAC (policy number:
C008672); Scor Re (policy number: 200710F1330441); Scor Channel (policy number:
02F0689239); ARCH (policy number: URP001913400); AIG Cat Excess (policy number:
5105969); Aspen (policy number: DL505607); Magna Carta (policy number:
MCPD201925);


 
7

--------------------------------------------------------------------------------

 
 

 
EXECUTION VERSION

 
Ford Jaguar Supply Agreement means the Agreed Form agreement between Ford Motor
Company, Ford Motor Company Limited, Ford Werke GmbH, Ford España S.L., Ford
Motor Company of Southern Africa (Manufacturing) (Pty) Ltd and Jaguar Cars
Limited;


Ford Senior Employee means any employee of a member of  the Seller Group whose
grade is at or above Leadership Level 5 as designated in Seller’s employment
policies;


Ford Subscription Shares means any and all new ordinary shares in Land Rover UK
subscribed by any member of the Seller Group pursuant to the Pre-Completion
Reorganisation;


Ford Subscription Shares Consideration means US$1 (one);


Ford Transition Services shall have the meaning assigned to such term in the
Information Technology Agreement;


Ford US Secondment Agreement means the secondment agreement proposed to be
entered into between the Seller and Jaguar Land Rover North America, Inc.
relating to specified employees of the Seller in the United States in the Agreed
Form;


Ford US Secondment Agreement Employee means any JLR Employee who is identified
(on an anonymised basis) in the Employee Lists referred to in the Disclosure
Letter as being included within the scope of the Ford US Secondment Agreement;


Framework Agreement has the meaning given to that term in Schedule 9;


Full Title Guarantee means with the benefit of the implied covenants set out in
Part 1 of the Law of Property (Miscellaneous Provisions) Act 1994 when a
disposition is expressed to be made with full title guarantee;


GBP or £ means British Pounds;


Gemini Agreements means the agreements between Peugeot Citroen Automobiles SA
(or any of its Affiliates) and the Seller Group relating to the design,
development, manufacture, supply and servicing of Gemini Diesel Engines (as such
term is defined in the Intellectual Property Common Terms Agreement) as amended,
replaced or updated from time to time;


Getrag means Getrag Corporation;


Getrag IP Agreement means the Technology Agreement for the development of an
Electric Rear Axle Drive entered into between Ford Motor Company and Getrag
Corporation dated 9 January 2007;


Getrag Lease means a lease to be entered into between Jaguar Cars Limited and
Ford Motor Company Limited in relation to the area at the Halewood Site demised
by a lease dated 18 January 2001 made between Ford Motor Company Limited and
Ford-Werke AG in the Agreed Form;


 
8

--------------------------------------------------------------------------------

 
 

 
EXECUTION VERSION

 
Getrag Service Level Agreement means an agreement relating to the occupation by
Getrag Ford Transmissions GmbH of part of the Halewood Site as a result of the
Getrag Lease in the Agreed Form;


Global LSA means the Global Logistics Services Agreement between the Seller and
Caterpillar Logistics Client Services LLC dated 6 November 2001 (as amended);


Goodwill means the goodwill relating to Jaguar and/or Land Rover, together with
the exclusive right for the Buyer to represent itself as carrying on such
business in succession to the Seller;


Governance Protocol means the protocol in Agreed Form setting out the governance
structure for implementation, management, oversight and dispute resolution
relating to the JLR separation;


Governmental Entity means any local, regional, national, supra-national or
foreign administrative agency, authority, arbitral tribunal, court, commission,
department, division or other governmental quasi-governmental or regulatory
body;


Halewood Assets means the current assets and current liabilities that comprise
the Working Capital Amount that relates to the Halewood Plant;


Halewood Plant means the business of manufacturing and selling Jaguar and Land
Rover vehicles and replacement and service parts and components and assemblies
for such vehicles carried on by Ford Motor Company Limited at the Halewood Site
and all of the contracts, undertakings, rights and assets, wherever situated,
which comprise JLR Assets and which relate to such business (excluding (i) the
Halewood Site and (ii) the Halewood Assets);


Halewood Plant Consideration means the sum of US$300,000,000;


Halewood Properties means together the Halewood Site and the Halewood Sports and
Social Club;


Halewood Site means all those land and buildings at Halewood motor car
manufacturing facility off Speke Boulevard, Halewood, Merseyside as identified
in the Halewood Site Transfer;


Halewood Site Consideration means the sum of US$172,000,000 being the
consideration payable by the transferee under the Halewood Site Transfer;


Halewood Site Transfer means the deed of transfer in relation to the transfer of
the Halewood Site from Ford Motor Company Limited to Jaguar Cars Limited in the
Agreed Form;


 
9

--------------------------------------------------------------------------------

 
 

 
EXECUTION VERSION

 
Halewood Sports and Social Club means the Halewood Sports and Social Club,
Cronton Lane, Widnes, Merseyside as identified in the Halewood Sports and Social
Club Transfer;


Halewood Sports and Social Club Consideration means the sum of US$3,000,000
being the total aggregate consideration payable by the transferee under the
Halewood Sports and Social Club Transfer;


Halewood Sports and Social Club Transfer means the deed of transfer in relation
to the transfer of the Halewood Sports and Social Club from Ford Motor Company
Limited to Jaguar Cars Limited in the Agreed Form;


Halewood Statutory Declaration means the statutory declaration dated 13 March
2008 disclosed to the Buyer prior to the date hereof;


Halewood Transfers means together the Halewood Site Transfer and the Halewood
Sports and Social Club Transfer;


Heads of Agreement means the agreements between the Seller and the respective
trustees of the JPP, JEPP and LRPS respectively dated 21 December 2007, 1
February 2008 and 21 December 2007;


Health and Safety Law means each Law relating to human health and safety at the
workplace (excluding for the avoidance of doubt any Law to the extent that it
relates to product liability);


Hill Descent Control Licences means the agreements as identified at Part C of
Schedule 22;


HMRC is defined in the Tax Deed;


ICTA 1988 means the Income and Corporation Taxes Act 1988;


Identified Third Party “A” IP means Third Party IP (other than Third Party IT)
that is subject to an agreement in the name of a member of the Seller Group as
identified in Part A of Schedule 22 (each a Seller Third Party “A” Licence);


Identified Third Party “A” Licensor means the third party that grants rights in
the Identified Third Party “A” IP to a member of the Seller Group pursuant to a
Seller Third Party “A” License;


Information Technology Agreement means the Information Technology Agreement to
be entered into between certain members of the Seller Group and certain Target
Companies in the Agreed Form;


 
10

--------------------------------------------------------------------------------

 
 

 
EXECUTION VERSION

 
Initial Purchase Price means an amount equal to:


 
(a)
the Bid Price;



less


 
(b)
the amount of the Estimated Net External Indebtedness, if a positive amount; or



plus


 
(c)
the amount of the Estimated Net External Indebtedness if a negative amount
(expressed as a positive number); and



plus


 
(d)
the amount of the Estimated Intra-Group Balances, if a positive amount; or



less


 
(e)
the amount of the Estimated Intra-Group Balances, if a negative amount
(expressed as a positive number); and



less


 
(f)
the sum of the Halewood Plant Consideration, the Halewood Site Consideration,
the Halewood Sports and Social Club Consideration and the IP Consideration; and



less


 
(g)
the Ford Subscription Shares Consideration; and



less


 
(h)
the Jaguar Shares Consideration;



Intellectual Property Agreements means the Intellectual Property Common Terms
Agreement, Intellectual Property Licensing Agreements and Intellectual Property
Assignment Agreements to be entered into between certain members of the Seller
Group and certain Target Companies in the Agreed Form;


Intellectual Property Common Terms Agreement means the Agreement on Common Terms
relating to the Intellectual Property Licensing and Assignment Agreements
between Jaguar Cars Limited, Land Rover UK, Ford Motor Company, Ford Motor
Company Limited, Ford-Werke GmbH, Volvo Car Corporation, Ford España S.L., Ford
Motor Company (Belgium) N.V., Ford Global Technologies, LLC and Mazda Motor
Corporation;


 
11

--------------------------------------------------------------------------------

 
 

 
EXECUTION VERSION

 
Intellectual Property Licences means all licences or agreements (other than JLR
IT Contracts and Seller IT Contracts) under which:


 
(a)
any member of the Seller Group uses or exploits Intellectual Property Rights
owned by any other party; or



 
(b)
any member of the Seller Group has licensed or agreed to license Intellectual
Property Rights to, or otherwise permit the use of any Intellectual Property
Rights by, any other party;



Intellectual Property Rights means rights in patents, inventions, utility
models, works of authorship, data, designs, databases, software, topography and
mask works, Know-how, trade marks, service marks, trade, business and domain
names, logos, trade dress or get-up, goodwill, copyright, moral rights and any
other intellectual property or proprietary rights along with all rights to sue
or collect damages for infringement, unfair competition or other violations
thereof in each case whether registered or unregistered and including all
applications and registrations for and renewals or extensions of such rights,
and all similar or equivalent rights or forms of protection in any part of the
world;


Interim Cash Flow means in relation to any Delayed NSC, the cash flow,
calculated in accordance with Clause 8.10, generated by the relevant Delayed NSC
(regardless of when it becomes a Delayed NSC) during the Interim Cash Flow
Period;


Interim Cash Flow Period means the period from the Completion Date until the
close of business on the last Business Day before the Carve-out Date;


Intra-Group Balances means the Intra-Group Receivables less the Intra-Group
Payables, as set out in the Final Completion Statement;


Intra-Group Balances Adjustment means the amount by which the Intra-Group
Balances exceed or are less than the Estimated Intra-Group Balances, as set out
in the Final Completion Statement;


Intra-Group Payables means the aggregate of all amounts which are, at the
Completion Date, owed by any Target Company or NSC Newco (existing at Completion
and having been acquired by a member of the Buyer’s Group) to any member of the
Seller Group including any interest accrued thereon but excluding Intra-Group
Trade Payables and external receivables financing balances provided by Ford
Motor Credit Corporation, as set out in the Final Completion Statement;


Intra-Group Receivables means the aggregate of all amounts which are, at the
Completion Date, owed by any member of the Seller Group to any Target Company or
NSC Newco (existing at Completion and having been acquired by a member of the
Buyer’s Group) including any interest accrued thereon but excluding Intra-Group
Trade Receivables as set out in the Final Completion Statement;


 
12

--------------------------------------------------------------------------------

 
 

 
EXECUTION VERSION

 
Intra-Group Trade Payables means the aggregate of all amounts which are, at the
Completion Date, owed by:


 
(a)
any Target Company;



 
(b)
any NSC Newco (existing at Completion and having been acquired by a member of
the Buyer’s Group); or



 
(c)
to the extent relating to Jaguar and/or Land Rover, any member of the Seller
Group,



to any member of the Seller Group in respect of goods and services provided in
the ordinary course of trading, as set out in the Final Completion Statement;


Intra-Group Trade Receivables means the aggregate of all amounts which are, at
the Completion Date, owed by any member of the Seller Group to:


 
(a)
any Target Company;



 
(b)
any NSC Newco (existing at Completion and having been acquired by the Buyer); or



 
(c)
to the extent relating to Jaguar and/or Land Rover, any member of the Seller
Group



in respect of goods and services provided in the ordinary course of trading, as
set out in the Final Completion Statement;


IP Consideration means the sum of US$960,000,000;


IT Infrastructure shall have the meaning assigned to such term in the
Information Technology Agreement;


IT System shall have the meaning assigned to such term in the Information
Technology Agreement;


IT Systems and Services means all communications systems and computer systems
including software, systems, applications, tools, functionality, code, data,
hardware, equipment or other items, along with support, maintenance or other
services provided for or in connection with the foregoing;


Jaguar means the business of designing, testing, manufacturing, marketing,
selling and distributing Jaguar vehicles and replacement and service parts and
components and assemblies for such vehicles and/or for Land Rover vehicles
carried on by the Target Companies, the Embedded NSCs and the Seller Group,
together with the associated activities carried on at Gaydon, Warwickshire and
Browns Lane, Coventry;


Jaguar Cars Limited means a private limited company incorporated under the laws
of England and Wales under registration number 01672070, whose registered office
is at Abbey Road, Whitley, Coventry, CV3 4LF, UK;


Jaguar Shares Consideration means US$1 (one);


 
13

--------------------------------------------------------------------------------

 
 

 
EXECUTION VERSION

 
JEPP means the Jaguar Executive Pension Plan governed by a Definitive Trust Deed
and Rules dated 14 August 2002 made between Jaguar Cars Limited and Jaguar
Executive Pension Trustees Limited (as amended);


JEPP Contribution means the sum of £9,000,000 or such other higher or lower sum
as is produced by the application to that sum of the adjustment mechanism set
out in paragraph 2(a)(i) to (iii) of the Heads of Agreement relating to the
JEPP;


JLR means Jaguar and Land Rover;


JLR Assets means the JLR Contracts, the Completion Business Assets and the
property, undertaking, rights and assets owned by the Seller Group which relate
exclusively to Jaguar and/or Land Rover, other than the Excluded Assets;


JLR-Caterpillar Contract means together (i) the Value Added Logistics Services
Agreement between Land Rover UK and Caterpillar Logistics Client Services (UK)
Limited dated 1 January 2002 (as amended); (ii) the Logistics Services Agreement
between Premier Automotive Group Australia Proprietary Limited and Caterpillar
Logistics FT Services LLC dated 3 July 2002 (iii) Land Rover European Logistics
Services Agreement between Land Rover and Caterpillar Logistics Client Services
(UK) Limited dated 1 January 2002 (as amended); and (iv) Land Rover United
States Logistics Services Agreement between Land Rover North America Inc. and
Caterpillar Logistics Client Services (UK) Limited dated 1 January 2002;


JLR Contracts means all the contracts, engagements, licences, guarantees and
other commitments with a third party entered into by any member of the Seller
Group or assigned to or held on trust for any member of the Seller Group which
relate exclusively to Jaguar and/or Land Rover and remain outstanding in any
respect at Completion but excluding the Excluded Contracts and the Split
Contracts;


JLR Employee means persons employed by a member of the Seller Group or any
Target Company wholly or mainly in relation to Jaguar and/or Land Rover and
identified (on an anonymised basis) as JLR Employees in the Employee Lists
referred to in the Disclosure Letter;


JLR Intellectual Property Rights means the rights and benefits granted to Jaguar
and/or Land Rover pursuant to the terms of the Intellectual Property Agreements;


JLR IT System and Infrastructure shall have the meaning assigned to such term in
the Information Technology Agreement;


 
14

--------------------------------------------------------------------------------

 
 

 
EXECUTION VERSION

 
JLR IT Contract means all agreements (including all insurance policies, licence,
lease, development, maintenance, support, escrow, security, disaster recovery,
website hosting, outsourcing, facilities management, utilisation, bureau, on
line services and service agreements) under which:


 
(a)
any Target Company or Embedded NSC has the right to use or otherwise exploit JLR
IT System and Infrastructure owned or provided by any third party; or



 
(b)
any Target Company or Embedded NSC has provided or agreed to provide JLR IT
System and Infrastructure to any third party;



JLR Manufacturing Grants means the industrial development grants, regional
assistance awards and other grants, awards and assistance provided to any Target
Company or any member of the Seller Group in relation to Jaguar and/or Land
Rover by any Governmental Entity details of which are provided in section 5.02
of the Data Room;


JLR Records means books, accounts, reports, returns and records (other than such
information (if any) restricted under the Vehicle Finance Separation Agreements)
relating to Jaguar and/or Land Rover maintained during the period prior to
Completion (other than data or information comprising Intellectual Property
rights owned by a third party and licensed to Jaguar and/or Land Rover pursuant
to an agreement between the third party and a member of the Seller Group);


JLR Senior Employee means any JLR Employee whose grade is at or above Leadership
Level 5 and who are identified in the Disclosure Letter;


JLR Shared Services Headcount means the number of full time equivalent headcount
which JLR utilises in a Shared Services Territory as identified in the
Disclosure Letter;


JLR Subsidiary means each subsidiary of the Sale Companies, further particulars
of which are set out in Part 2 of Schedule 1;


JLR Worker means any person who is supplied by an agency to Jaguar and/or Land
Rover, or any person who is a contractor providing services to Jaguar and/or
Land Rover, in either case who is not a JLR Employee;


JLR Wrong Pocket Employee means an individual identified as such in the Employee
Lists referred to in the Disclosure Letter;


JPP means the Jaguar Pension Plan governed by a Second Definitive Trust Deed and
Rules dated 13 August 2002 made between Jaguar Cars Limited and Jaguar Pension
Trustees Limited (as amended);


 
15

--------------------------------------------------------------------------------

 
 

 
EXECUTION VERSION

 
JPP Contribution means the sum of £120,000,000 or such other higher or lower sum
as is produced by the application to that sum of the adjustment mechanism set
out in paragraph 2(a)(i) to (iii) of the Heads of Agreement relating to the JPP;


Know-how means all know-how, trade secrets and confidential information, in any
form (including paper, electronically stored data, magnetic media, film and
microfilm) including without limitation financial and technical information,
drawings, formulae, test results or reports, project reports and testing
procedures, information relating to the working of any product, process,
invention, improvement or development, instruction and training manuals, tables
of operating conditions, information concerning intellectual property portfolio
and strategy, market forecasts, lists or particulars of customers and suppliers,
sales targets, sales statistics, prices, discounts, margins, future business
strategy, tenders, price sensitive information, market research reports,
information relating to research and development and business development and
planning reports and any information derived from any of them;


Land Rover means the business of designing, testing, manufacturing, marketing,
selling and distributing Land Rover vehicles and replacement and service parts
and components and assemblies for such vehicles and/or Jaguar vehicles carried
on by the Target Companies, the Embedded NSCs and the Seller Group, together
with the associated activities carried on at Gaydon, Warwickshire and Solihull,
Birmingham;


Land Rover UK means an unlimited company incorporated under the laws of England
and Wales under registered number 04019301, whose registered office is at
Banbury Road, Gaydon, Warwick, Warwickshire CV35 ORR, UK;


Land Rover (South Africa) (Pty) Ltd means a private limited company incorporated
in South Africa under number 2001/027269/07 and wholly owned by Ford Motor
Company Southern Africa (Pty) Limited;


Laws or Law means any applicable statutes, secondary legislation, directives,
regulations, resolutions, statutory guidance, codes of practice having the force
of law, civil, criminal or administrative law, common law, notice, instruction,
order, judgement, award, ruling or other requirement of any Governmental Entity
or the rules of any recognised stock exchange in the Territory;


Liabilities means all liabilities, duties and obligations of every description,
whether deriving from contract, common law, statute or otherwise, whether
present or future, actual or contingent or ascertained or unascertained and
whether owed or incurred severally or jointly or as principal or surety;


LIBOR means the British Bankers’ Association Interest Settlement Rate for the
offering of sterling deposits for a period of six (6) months displayed on the
appropriate Reuters screen at or about 11.00 am (London time) on the first day
of the relevant interest period or, if such a day is not a Business Day, on the
next succeeding Business Day;


 
16

--------------------------------------------------------------------------------

 
 

 
EXECUTION VERSION

 
Long Stop Date means 29 August 2008 or such later date as the Buyer and the
Seller may from time to time agree;


Long Term Incentive Plan means the Ford Motor Company 1998 Long-Term Incentive
Plan (Amended and Restated as of 1 January 2003, Subject to Shareholder
Approval) under which participants may be granted Stock Options or awarded
Restricted Stock Units and Performance Stock Rights;


Losses means actions, proceedings, losses, damages, liabilities, claims, costs
and expenses including fines, penalties, legal and other professional fees and
expenses;


LRPS means the Land Rover Pension Scheme governed by a Definitive Deed dated 29
November 2000 made between Land Rover UK, Land Rover Group Limited and Land
Rover Pension Trustees Limited (as amended);


LRPS Contribution means the sum of £120,000,000;


Management Accounts means the special purpose aggregated accounts disclosed in
sections 27.115 and 27.162 of the Data Room in respect of the operating units
included therein as at and in respect of the year ended 31 December 2007;


Material Adverse Change means any event, circumstance, effect, occurrence or
state of affairs or any combination thereof which:


 
(a)
first occurs after the date of this Sale and Purchase Agreement;



 
(b)
is materially adverse to the business, operations, assets, or financial
condition or results of JLR taken as a whole; and



 
(c)
is not caused by:



 
(i)
changes in interest rates, exchange rates or securities or commodity prices;



 
(ii)
normal seasonal changes in the results of operations of JLR;



 
(iii)
changes (including changes in economic, financial, market or political
conditions) also affecting businesses that compete with the JLR business (except
to the extent that such event, circumstance, effect, occurrence or state of
affairs that has an effect on JLR that is disproportionate to the effect that it
has on other businesses competing with JLR);



 
(iv)
changes in Laws, regulations or generally accepted accounting principles
including Laws, regulations or generally accepted accounting principles
specifically affecting the automotive industry;



 
(v)
any act or omission of any Target Company or NSC Newco (to the extent it exists
and has acquired any Embedded NSC Assets at the Completion Date) or any member
of the Seller Group at the request or with the express consent of the Buyer; or



 
(vi)
the announcement of the Proposed Transaction or anything required or expressly
permitted to be done prior to the Completion Date under the terms of any of the
Transaction Documents;



 
17

--------------------------------------------------------------------------------

 
 

 
EXECUTION VERSION

 
Material Contract means any contract entered into by a Target Company, any JLR
Contract and any Split Contract which involves annual revenue or expenditure in
excess of US$1,000,000 per annum (attributable to Jaguar and/or Land Rover in
the case of a Split Contract) and is incapable of termination by a member of the
Seller Group or a Target Company on twelve (12) months or less notice without
material penalty;


Material IT Contract means any JLR IT Contract entered into by a Target Company
which involves annual expenditure in excess of US$200,000 per annum;


Net External Indebtedness means all borrowings and indebtedness together with
any interest and fees accrued on or in respect of such amounts owed by any
Target Company or NSC Newco (to the extent it exists at Completion), to any
banking, financial, acceptance, credit, lending or other similar institution or
organisation or any institutional investor (including VAT financing balances),
minus Cash and cash equivalents of any Target Company or NSC Newco (to the
extent it exists at Completion) together with any interest accrued on such
amounts, as set out in the Final Completion Statement and, for the avoidance of
doubt, excluding any (a) Intra-Group Payables; (b) Intra-Group Receivables; and
(c) external receivables financing balances (as referred to in the Vendor
Diligence Reports) including any interest thereon;


Net External Indebtedness Adjustment means the amount by which the Net External
Indebtedness exceeds or is less than the Estimated Net External Indebtedness, as
set out in the Final Completion Statement;


NSC Cash means the amount, if any, by which the Carve-out Intra-Group
Receivables exceed the Carve-out Intra-Group Payables;


NSC Debt means the amount, if any, by which the Carve-out Intra-Group Payables
exceed the Carve-out Intra-Group Receivables;


NSC Interim Management Agreement means the agreement relating to the management
of Delayed NSCs to be entered into between the Buyer and the Seller in the
Agreed Form;


NSC Long Stop Date means the day after the last Business Day in the calendar
month that falls eighteen (18) months after the Completion Date (unless such
date is less than five (5) Business Days prior to the end of the calendar month,
in which case the NSC Long Stop Date shall be on the day after the last Business
Day of the following calendar month), or such later date as the Buyer and the
Seller may from time to time agree;


NSC Newco means, in relation to an Embedded NSC, the transferee company
identified in Sections 1 or 3 of Part 2 of Schedule 8;


NSC Properties means the properties specified in Part 3 of Schedule 10;


 
18

--------------------------------------------------------------------------------

 
 

 
EXECUTION VERSION

 
NSC Reorganisation means, collectively, the reorganisation in relation to each
Embedded NSC contemplated by Clauses 7 and 8;


NSC Reorganisation Advice means, with respect to each Delayed NSC, a written
memorandum of the relevant local counsel setting forth: (i) the identification
of the Transfer Conditions relating to the NSC Newco or Target Company; and (ii)
the identification of the other registrations, permits and licences (which are
not Transfer Conditions) in connection with the trading and operations of the
NSC Newco or Target Company;


NSC Set Up Costs means all reasonable costs and expenses incurred by any member
of the Seller Group in relation to the creation and setting up of the relevant
NSC Newco and the identification and satisfaction of the Transfer Conditions
relating to the NSC Newcos, Target Companies and Third Party Importers being:
(i) fees and expenses of professional advisors (including lawyers, accountants,
consultants and any independent valuers); (ii) share capital subscribed in cash
of any relevant NSC Newco; (iii) incorporation fees; (iv) title insurance,
registration fees and expenses; (v) costs of obtaining permits, licenses and
Governmental Entity approvals; and (vi) 50% of the costs and expenses incurred
in physically implementing the Separation Actions identified in Schedule 10, and
shall for the avoidance of doubt exclude (a) the costs of professional advice
taken by any member of the Seller Group unrelated to the creation and set up of
a NSC Newco; (b) internal costs of any member of the Seller Group (including any
Tax liability of a member of the Seller Group); (c) costs (such as stamp duty
and transfer fees) associated with the transfer of the Embedded NSC to a NSC
Newco, Target Company, Third Party Importer or (at the NSC Long Stop Date) the
Buyer; and (d) 50% of the costs and expenses incurred in physically implementing
the Separation Actions identified in Schedule 10;


NSC Target Properties means together those NSC Properties:


 
(a)
specified in Category A of Part 3 of Schedule 10; and



 
(b)
located either in Canada or the United States and specified in Category B of
Part 3 of Schedule 10,



and NSC Target Property means any one of them;


NSC Transferring Employees means any JLR Employee who is not at the date of this
Sale and Purchase Agreement:


 
(a)
employed by any Sale Company;



 
(b)
employed by a JLR Subsidiary; or



 
(c)
a Ford US Secondment Agreement Employee;



and who is identified (on an anonymised basis) as a NSC Transferring Employee in
the Employee List referred to in the Disclosure Letter;


Non-Transferring Dealer Agreement has the meaning set out in Schedule 9;


Patented Technologies means inventions, utility models, products, methods,
processes and other technology falling within any valid claim of any patent or
patent application along with any continuation, continuation-in-part,
divisional, foreign counterpart or renewal or extension of any of the foregoing,
provided that such patents or patent applications have not lapsed or been
withdrawn, abandoned or finally rejected;


 
19

--------------------------------------------------------------------------------

 
 

 
EXECUTION VERSION

 
PBCPA means the UK Public Bodies Corrupt Practices Act of 1889;


PCA means the UK Prevention of Corruption Acts 1906 and 1916;


Pensions Regulator has the meaning set out in the Pensions Act 2004;


Performance Stock Right has the meaning set out in clause 4 (Performance Stock
Rights and Final Awards) of the Long-Term Incentive Plan;


Permitted Encumbrances means (i) security interests arising in the ordinary
course of business or by operation of Law; (ii) security interests arising under
sales contracts with title retention provisions and equipment leases with third
parties; (iii) security interests affecting the interests of the landlord or any
superior landlord in respect of any leasehold Properties where such landlord or
superior landlord is not a Target Company; (iv) licence agreements; and (v) any
Encumbrance that is to be or is released on or prior to Completion;


Pre-Completion Reorganisation means the transactions relating to certain Target
Companies and certain members of the Seller Group between the date of this Sale
and Purchase Agreement and Completion as described in Part 1 of Schedule 8;


Previously Owned Land means land located in the United Kingdom that has at any
time before the date of this Sale and Purchase Agreement been owned or occupied
or used by the Target Companies other than the UK Properties;


Product Recall means a vehicle repair campaign (whether voluntary or required by
a Governmental Entity) to address safety-related or emissions-related product
defects or non-compliances, where Jaguar and/or Land Rover, their importer,
national sales company, or other market representative has directly notified
each affected customer to deliver the vehicle in question to an authorized
service provider for repair, and where the subject repair was performed at no
cost to the customer;


Product Regulatory Requirement means a mandatory legal standard, certification,
or approval related to motor vehicle safety, emissions, or the environment, that
must be met or obtained by the Target Companies or Embedded NSCs in order for
Jaguar or Land Rover vehicles to be legally sold or imported in countries where
the Target Companies or Embedded NSCs sell or import JLR vehicles;


 
20

--------------------------------------------------------------------------------

 
 

 
EXECUTION VERSION

 
Property Owning Entity means:


 
(a)
in relation to the UK Properties the entity specified as the “registered
proprietor/owner at the date of this Sale and Purchase Agreement” in Parts 1 and
2 of Schedule 10; and



 
(b)
in relation to the NSC Target Properties the entity specified as the “Current
Corporate Entity” in relation to that property in Part 3 of Schedule 10;



Proposed Transaction means the sale and purchase of the Sale Shares and the JLR
Assets, and the issuance of and subscription for the Tata Subscription Shares as
contemplated by the terms of this Sale and Purchase Agreement;


Prospective Dealer/Framework Agreement Termination Notice has the meaning given
to that term in Schedule 9;


Prospective Dealer Agreement has the meaning given to that term in Schedule 9;


Purchase Price means the total consideration payable for the Sale Shares and the
JLR Assets in accordance with Clause 3.1;


Receivables means receivables owing to any member of the Seller Group in respect
of goods supplied or services rendered prior to Completion (whether or not such
goods or services have been invoiced prior to Completion) and relating
exclusively to Jaguar and/or Land Rover;


Relief is defined in the Tax Deed;


Reorganisation Plan means the reorganisation plan (as amended from time to time
in accordance with Clause 6.7) for each jurisdiction in which there is a Delayed
NSC and which details: (i) where appropriate, the legal steps required for the
establishment of the NSC Newco in the relevant jurisdiction; (ii) the Transfer
Conditions; (iii) the other permits, consents, licences and regulatory approvals
(which are not Transfer Conditions) in connection with the trading and
operations of the NSC Newco or Target Company; (iv) the steps required to be
undertaken for the Embedded NSC Assets, applicable NSC Transferring Employees
and applicable related Assumed Liabilities of the Delayed NSC to be transferred
into the relevant NSC Newco, the relevant Target Company or the relevant Third
Party Importer; (v) where appropriate, the steps required for the sale of shares
in the NSC Newco to the Buyer; or a Target Company (vi) where appropriate, the
steps to create a list of accounts and opening balance sheet for the NSC Newco;
and (vii) which annexes a compilation of the assets by category of the Embedded
NSC Assets and the Seller’s best estimate of the Assumed Liabilities in respect
of the Delayed NSC;


Replacement Dealer Agreement has the meaning given to that term in Schedule 9;


Replacement Prospective Dealer Agreement or Framework Agreement has the meaning
given to that term in Schedule 9;


 
21

--------------------------------------------------------------------------------

 
 

 
EXECUTION VERSION

 
Representative Body means any association, trade union, works council or any
person elected or appointed to represent any employees of the Target Companies
or any NSC Transferring Employees;


Reserved Territory means France;


Restricted Stock Units has the meaning set out in clause 6 (Stock and Other
Stock-Based and Combination Awards) of the Long-Term Incentive Plan;


Sale and Purchase Agreement means this Sale and Purchase Agreement;


Sale Companies means the companies listed in Part 1 of Schedule 1;


Sale Shares means all of the issued shares in the Sale Companies owned by the
Seller Group, details of which as at the date hereof are set out in Part 1 of
Schedule 1, any Ford Subscription Shares, and the whole of the issued share
capital of each NSC Newco to the extent that the shares of such NSC Newco are
transferred at the Completion Date to the transferee indicated in Schedule 19;


Secondee means those individuals identified in the Employee Lists and Secondee
Lists in the Disclosure Letter who are to be seconded under any of the
Secondment Agreements;


Secondment Agreements means the agreements (excluding the Ford US Secondment
Agreement) to be entered into between relevant members of the Seller Group and
the Buyer’s Group which provide for the secondment of certain individuals
between them on specified terms in the Agreed Form or (subject to the agreement
of the parties) with such amendments as may be necessary in order to comply with
local law in a particular jurisdiction;


Seller Group means the Seller together with its Affiliates from time to time but
excluding the Target Companies and (to the extent they exist and have acquired
any Embedded NSC Assets at the relevant time) NSC Newcos;


Seller Group Shared Services Headcount means the number of full time equivalent
headcount which the relevant Seller Group Company utilises in a Shared Services
Territory as identified in the Disclosure Letter;


 
22

--------------------------------------------------------------------------------

 
 

 
EXECUTION VERSION

 
Seller IT Contract means all agreements (including all insurance policies,
licence, lease, development, maintenance, support, escrow, security, disaster
recovery, website hosting, outsourcing, facilities management, utilisation,
bureau, on line services and service agreements) under which:


 
(a)
any member of the Seller Group has the right to use or otherwise exploit the IT
System and IT Infrastructure owned or provided by any third party; or



 
(b)
any member of the Seller Group has provided or agreed to provide the IT System
and IT Infrastructure to any third party;



Seller Third Party “B” Licence means an agreement in the name of a member of the
Seller Group as identified in Part B of Schedule 22;


Seller’s Relief has the same meaning as Covenantor’s Relief in the Tax Deed;


Seller’s Solicitors means Hogan & Hartson of Juxon House, 100 St Paul’s
Churchyard, London, EC4M 8BU;


Seller Wrong Pocket Employee means an individual identified as such in the
Employee Lists referred to in the Disclosure Letter;


Separation Agreements means documents listed in Part 2 of Schedule 15;


Separation Product Supply Agreements means each of the supply agreements listed
in Part 2 of Schedule 15 (under section C and numbered 1, 2, 3, 4, 5 and 7);


Shared Services Employee means a JLR Employee who occupies a role which involves
performing work for Jaguar and/or Land Rover and another Seller Group brand;


Shared Services Territory means Australia, Brazil, China, Japan, Korea and
Norway;


Specified Working Capital Amount means the negative amount of US$600,000,000;


Split Contract means any contract, engagement, licence, guarantee and other
commitment with a third party entered into by, or held on trust for or assigned
to, any member of the Seller Group and/or a Target Company which relates partly
to Jaguar and/or Land Rover and partly to any other business carried on by the
Seller Group other than the Excluded Contracts;


Stock means raw materials, unfinished goods, parts and work in progress relating
exclusively to Jaguar and/or Land Rover;


Stock Option has the meaning set out in clause 5 (Options and Stock Appreciation
Rights) of the Long-Term Incentive Plan;


Surviving Contracts means the agreements identified in Schedule 13;


 
23

--------------------------------------------------------------------------------

 
 

 
EXECUTION VERSION

 
Target Companies means:


 
(a)
the Sale Companies;



 
(b)
the JLR Subsidiaries; and



 
(c)
Land Rover (South Africa) (Pty) Ltd,



and Target Company means any of them;


Tata Subscription Shares means new ordinary shares in Land Rover UK subscribed
by the Buyer or a member of the Buyer’s Group at Completion;


Tax is defined in the Tax Deed;


Tax Authority is defined in the Tax Deed;


Tax Deed means the indemnity relating to Tax to be entered into on Completion
between the Seller and the Buyer in the Agreed Form;


Taxes Act 1988 is defined in the Tax Deed;


TCGA is defined in the Tax Deed;


Territory means any territory in which any Target Company, NSC Newco (to the
extent it exists at the relevant time) or, in relation to Jaguar and/or Land
Rover, any member of the Seller Group carries on business;


Third Party Agreement has the meaning set out in Paragraph 10.1.5 of Schedule 4;


Third Party Importer means a person or entity unrelated to the Buyer’s Group,
the Target Companies or the Seller Group to which an Embedded NSC is to be
transferred as contemplated by Section 3 Part 2 of Schedule 8;


Third Party IP means Intellectual Property Rights owned by a third party;


Third Party IT means aspects of the IT System or of Company Applications and
Services that are owned by a third party;


TOPS Lease means a lease to be entered into between Jaguar Cars Limited and Ford
Motor Company Limited of an area comprising site for trailer parking spaces and
a building comprising offices and canteen forming part of the Halewood Site;


TOPS Service Level Agreement means an agreement relating to the occupation by
Ford Motor Company Limited of part of the Halewood Site as a result of the TOPS
Lease in the Agreed Form;


 
24

--------------------------------------------------------------------------------

 
 

 
EXECUTION VERSION

 
Transfer Conditions means in relation to an Embedded NSC;


 
(a)
the conditions set out in Part 2 of Schedule 8, being the registrations, permits
and licences which the Seller is advised by local counsel are required for the
NSC Newco to operate and trade lawfully (save where any Law prevents such
registrations, permits and licenses from being obtained before the Embedded NSC
has been transferred to the NSC Newco); and



 
(b)
the occurrence of the separation actions with respect to such Embedded NSC
specified in relation to the NSC Properties set out in category B of Part 3 of
Schedule 10 (such actions to be carried out in accordance with Part 4 of
Schedule 10);



Transferring Dealer Agreement has the meaning given to that term in Schedule 9;


Transaction Documents means this Sale and Purchase Agreement and any other
documents entered into pursuant hereto, being each of the documents referred to
in Schedule 15;


Treaty means the double taxation agreement between the United Kingdom and the
jurisdiction in which the Treaty Seller is resident for tax purposes;


Treaty Seller means a licensor or assignor of United Kingdom Patents resident in
a Treaty State and which is entitled, in respect of the payment of IP
Consideration relating to United Kingdom Patents, to the benefit of the
provision of the relevant Treaty which makes provision for full exemption from
the Tax that would otherwise be imposed under section 524(3) of ICTA 1988 and/or
section 910 of the Income Tax Act 2007;


Treaty State means a jurisdiction having a Treaty with the United Kingdom which
makes provision for full exemption from any Tax imposed under section 524(3) of
ICTA 1988 and/or section 910 of the Income Tax Act 2007;


UK Pension Schemes means the JPP, JEPP and the LRPS;


UK Properties means together the Certificated Properties and the Uncertificated
Properties, and UK Property means any one of them;


UK Seller means a licensor or assignor of United Kingdom Patents resident in the
United Kingdom for Tax purposes;


Uncertificated Properties means the properties identified in Part 2 of Schedule
10;


United Kingdom Patents means “United Kingdom patents” as defined at section 533
of ICTA 1988;


US$ means United States Dollars;


US Dealer Agreement has the meaning given to that term in Schedule 9;


 
25

--------------------------------------------------------------------------------

 
 

 
EXECUTION VERSION

 
US Dealer Wrongful Termination Claim has the meaning given to that term in
Schedule 9;


US GAAP means United States Generally Accepted Accounting Principles;


VAT means value added tax chargeable under or pursuant to VATA 1994 or the EC
Council Directive 2006/112/EC on the common system of value added tax or any
similar sales, purchase or turnover tax chargeable outside the European Union;


VATA 1994 means the Value Added Tax Act 1994;


Vehicle Finance Separation Agreements means (i) the Vehicle Finance Separation
Agreement between Ford Motor Credit Company LLC and Land Rover UK in the Agreed
Form; and (ii) the Vehicle Finance Separation Agreement between Ford Motor
Credit Company LLC and Jaguar Cars Limited in the Agreed Form;


Vendor Diligence Reports means the vendor diligence reports dated 5 July 2007
and 15 June 2007 prepared for the Buyer at the request of the Seller by KPMG LLP
and Bain & Company Inc., respectively;


Visteon means Visteon Global Technologies, Inc.;


Visteon Intellectual Property Agreement means the Intellectual Property
Agreement entered into by and between Visteon Global Technologies, Inc., and
Ford Global Technologies, Inc., dated 31 March 2000;


Voluntary Termination Agreement has the meaning given to that term in Schedule
9;


Warranties means the warranties given by the Seller in Clause 11.1 and Schedule
4 (including, for avoidance of doubt, the Bring-Down Warranties) and any
warranties given by any member of the Seller Group in the Intellectual Property
Agreements or the Information Technology Agreement;


Waste means any discarded substance, material or article and includes any waste
as defined in the Environmental Protection Act 1990;


Working Capital Adjustment means the amount, if any, payable by the Buyer to the
Seller or by the Seller to the Buyer pursuant to Clause ‎10.2.4; and


Working Capital Amount means the Working Capital Amount as at Completion, as set
out in the Final Completion Statement.


1.2
Interpretation



1.2.1
In this Sale and Purchase Agreement, subject to any express contrary indication:



 
(a)
words (including the definitions in Clause 1.1) importing the singular shall
include the plural and vice versa;



 
26

--------------------------------------------------------------------------------

 
 

 
EXECUTION VERSION

 
 
(b)
any reference to any gender shall include the other genders;



 
(c)
any reference to a person shall be construed as including:



 
(i)
any person, firm, company, corporation, society, trust, foundation, government,
state or agency of a state or any association or partnership (in each case
whether or not having separate legal personality) of two or more of these;



 
(ii)
a reference to the successors, permitted transferees and permitted assignees of
any of the persons referred to in Paragraph ‎(i) above;



 
(d)
any reference to this Sale and Purchase Agreement or any other agreement or
document shall be construed as a reference to that agreement or document as it
may have been, or may from time to time be, amended, varied, novated, replaced
or supplemented;



 
(e)
any reference to a Clause shall be construed as a reference to a clause of this
Sale and Purchase Agreement;



 
(f)
the rule known as the ejusdem generis rule shall not apply and accordingly:



 
(i)
general words introduced by the word other shall not be given a restrictive
meaning by reason of the fact that they are preceded by words indicating a
particular class of acts, matters or things; and



 
(ii)
any phrase introduced by the words include, including or in particular or any
similar words or expression shall be construed as illustrative and shall not be
given a restrictive meaning by reason of the fact that they are followed by
particular examples intended to be embraced by the general words;



 
(g)
any references to in writing shall include any modes of reproducing words in a
legible and non-transitory form but shall not include e-mail;



 
(h)
any reference to a Paragraph shall be construed as a reference to a paragraph of
the Schedule in which such reference appears;



 
(i)
any reference to a Part shall be construed as a reference to a part of the
Schedule in which such reference appears;



 
(j)
any reference to a Schedule shall be construed as a reference to a schedule to
this Sale and Purchase Agreement;



 
(k)
any reference to a Law shall be construed as a reference to it as it may have
been, or may from time to time be, (with or without modification) amended or
re-enacted except that, as between the parties, no such amendment or
modification shall apply for the purposes of this Sale and Purchase Agreement
other than Clauses 8, 23.8 and 23.9 to the extent that it would impose any new
or extended obligation, liability or restriction on, or otherwise adversely
affect the rights of, any party;



 
(l)
any reference to any English statutory reference or legal term for any action,
remedy, method of judicial proceeding, legal document, legal status, court,
official, or any legal concept or thing shall in respect of any jurisdiction
(other than England) be deemed to include what most nearly approximates in that
jurisdiction to the English legal term or Tax issue covered by that statutory
reference or legal term; and



 
(m)
holding company and subsidiary shall have the meaning ascribed thereto in
Section 736 of the Companies Act 1985, as amended; and



 
27

--------------------------------------------------------------------------------

 
 

 
EXECUTION VERSION

 
 
(n)
material means material in the context of JLR taken as a whole, unless the
context otherwise specifies, and when assessing such materiality for the
purposes of Schedule 4 to this Sale and Purchase Agreement the parties shall
have regard to the amount agreed by the parties and set out in Paragraph
1.1.1(a) of Schedule 5.



1.2.2
The table of contents and all headings in this Sale and Purchase Agreement are
for ease of reference only and shall not affect the interpretation of this Sale
and Purchase Agreement.



2.
SALE AND PURCHASE



2.1
Sale and Purchase



Upon the terms and subject to the conditions of this Sale and Purchase
Agreement, the Seller agrees to sell or procure the sale of, and the Buyer
agrees to buy or procure the purchase by a member of the Buyer’s Group (or, to
the extent permitted by this Sale and Purchase Agreement, a Target Company) of,
the Sale Shares, the JLR Assets (including the Embedded NSC Assets, the Halewood
Plant, the Halewood Assets and the Halewood Properties), the JLR Intellectual
Property Rights and the shares in NSC Newcos not transferred at Completion.


2.2
Sale Shares and JLR Assets



The Sale Shares shall be sold free from all Encumbrances with Full Title
Guarantee and together with all rights attaching thereto including the right to
dividends and distributions declared, made or paid thereon after Completion,
and, subject to the terms of the Separation Agreements and other Transaction
Documents, the JLR Assets (other than the Halewood Properties to be transferred
in accordance with provisions of Schedule 17 and the Halewood Plant) shall be
sold free from all Encumbrances, other than Permitted Encumbrances, and, subject
thereto, with Full Title Guarantee.


3.
CONSIDERATION



3.1
Amount



The total consideration payable by the Buyer to the Seller for the Sale Shares
and, for and on behalf of the relevant member of the Buyer’s Group or relevant
Target Company (as applicable), for the JLR Assets (other than the Ford
Subscription Shares Consideration, the Jaguar Shares Consideration, the Halewood
Plant Consideration, the Halewood Site Consideration, the Halewood Sports and
Social Club Consideration and the IP Consideration) to be transferred to the
Buyer or the relevant member of the Buyer’s Group or relevant Target Company (as
applicable) hereunder (the Purchase Price) shall be an amount equal to the
Initial Purchase Price as adjusted (in accordance with Clause 10) by:


 
(a)
the Intra-Group Balances Adjustment;



 
(b)
the Net External Indebtedness Adjustment; and



 
(c)
the Working Capital Adjustment.



 
28

--------------------------------------------------------------------------------

 
 

 
EXECUTION VERSION

 
3.2
Adjustment to the Consideration



Any consideration received by the Seller in connection with the transactions
described in this Sale and Purchase Agreement shall be received by the Seller as
agent for and on behalf of the relevant member of the Seller Group.  Any payment
made by the Seller to the Buyer (or by the Buyer to the Seller) in respect of
any Warranty or any claim for any breach of this Sale and Purchase Agreement or
pursuant to any covenant, undertaking or indemnity contained in this Sale and
Purchase Agreement (including the post Completion adjustments in Clause 10) or
the Tax Deed, shall to the extent possible be made by way of adjustment to the
consideration paid under this Sale and Purchase Agreement.  The Seller shall
receive or make such payment as agent for and on behalf of the relevant member
of the Seller Group and such consideration shall be deemed to have been reduced
(or increased, if the payment is from the Buyer to the Seller) by the amount of
that payment.


4.
CONDITIONS TO COMPLETION



4.1
Completion shall be conditional upon the satisfaction of the following
Conditions:



4.1.1
the European Commission (Commission) issuing a decision pursuant to Council
Regulation (EC) 139/2004 (the EC Merger Regulation) that:



 
(a)
the Proposed Transaction falls outside the scope of the EC Merger Regulation
under Article 6.1(a); or



 
(b)
the Proposed Transaction is compatible with the Common Market under Article
6.1(b) EC Merger Regulation without attaching to its decision any condition or
obligation; or



 
(c)
after initiating proceedings under Article 6.1(c) EC Merger Regulation, the
Proposed Transaction is compatible with the Common Market without attaching to
its decision any condition or obligation; or



 
(d)
either pursuant to Article 6.1(b) EC Merger Regulation, or after initiating
proceedings under Article 6.1(c) EC Merger Regulation pursuant to Article 8(2)
EC Merger Regulation, the Proposed Transaction is compatible with the Common
Market subject to the fulfilment of one or more conditions or obligations which
the Buyer is obliged to accept in accordance with Clause 4.2.4 below; or



 
(e)
a derogation is granted in accordance with Article 7(3) EC Merger Regulation.



4.1.2
any applicable waiting period (including extensions of such periods) which may
be required under the Hart-Scott Rodino Antitrust Improvements Act 1976 (as
amended) (HSR Act) and the regulations made under the HSR Act having expired,
lapsed or been terminated in respect of the Proposed Transaction provided that
the Buyer and the Seller shall each promptly make an appropriate filing of the
notification and report form under the HSR Act in respect of the Proposed
Transaction and promptly provide any additional information and documentary
material requested pursuant to the HSR Act;



4.1.3
except to the extent waived pursuant to Clauses 4.3.1, 4.3.2 or 4.3.3, all other
mandatory merger control filings in respect of the Proposed Transaction in the
jurisdictions listed in Schedule 18 having been made and all approvals necessary
for the Proposed Transaction having been obtained from each relevant Competition
Authority in such jurisdiction, in each case whether by lapse of time or by
express confirmation of the relevant Competition Authority; and



 
29

--------------------------------------------------------------------------------

 
 

 
EXECUTION VERSION

 
4.1.4
each of the Seller, the Buyer and all other parties named or referred to as an
applicant in the applications for the Clearance Statements having not received
any written notice from the Pensions Regulator that any of the Clearance
Statements have ceased to bind the Pensions Regulator, any such notice being in
effect immediately before the last of the Conditions in Clauses 4.1.1, 4.1.2 and
4.1.3 has either been satisfied or duly waived.



4.2
Efforts to Satisfy the Conditions



4.2.1
Subject to Clause 4.2.4 the Seller and the Buyer shall each use all reasonable
endeavours to ensure satisfaction of the Conditions at its own expense,
including the payment of any fees to any Governmental Entity or Competition
Authority associated with notifying the Proposed Transaction pursuant to the HSR
Act and any other applicable mandatory merger notifications required under
Clause 4.1 above, provided that the Buyer shall on Completion reimburse the
Seller for any fees paid by the Seller to any Governmental Entity or Competition
Authority associated with notifying the Proposed Transaction.



4.2.2
The Buyer and the Seller shall furnish to each other such necessary information
and reasonable assistance as may be requested in order to determine the
jurisdictions in which the approvals referred to in Clause 4.1.3 should be
obtained, and in connection with preparation of any filing or submission that is
necessary under Clauses 4.1.1 to 4.1.3.



4.2.3
Without prejudice to the generality of the Buyer’s obligations pursuant to
Clause 4.2.1, but subject to Clause 4.2.4 the Buyer shall as soon as possible
after the date of this Sale and Purchase Agreement take all steps necessary to
obtain all mandatory consents, approvals or authorisations of any Governmental
Entity or Competition Authority that are required in order to complete the
Proposed Transaction and other transactions contemplated by the Transaction
Documents including:



 
(a)
filing any mandatory notification and submission to all relevant Governmental
Entities and Competition Authorities as soon as practicable and, in the case of
the filings referred to in Clauses 4.1.1 and 4.1.2, no later than ten (10)
Business Days following the date of this Sale and Purchase Agreement (or, with
respect to any filings made within such period which the relevant Governmental
Entity or Competition Authority has determined to be incomplete, such later date
on which the relevant Governmental Entity or Competition Authority shall accept
the relevant filing as complete, it being understood that the Buyer and the
Seller shall use all reasonable endeavours to submit a complete filing as soon
as practicable, and in any case within ten (10) Business Days of the date the
Governmental Entity or Competition Authority has determined the filing to be
incomplete), and the payment of any filing fees assessed by any Governmental
Entity or Competition Authority. Any such notification and submission, as well
as any supplemental information requested thereafter, shall be in substantial
compliance with the requirements of the relevant Governmental Entities and
Competition Authorities;



 
(b)
providing the Seller with the opportunity to review and comment on any drafts of
notifications and communications proposed to be submitted to any Governmental
Entity or Competition Authority;



 
(c)
providing the Seller with copies of all communications (other than
communications which are immaterial) with any Governmental Entity or Competition
Authority (which relate to the Proposed Transaction) as soon as reasonably
practicable after being sent or received (as the case may be); and



 
30

--------------------------------------------------------------------------------

 
 

 
EXECUTION VERSION

 
 
(d)
consulting with and providing the Seller with the opportunity to participate in
any material meetings, conference calls or other discussions with any
Governmental Entity or Competition Authority (save to the extent such meetings,
conference calls or other discussions relate to information which is
confidential to the Buyer).



4.2.4
The Buyer shall not be obliged to give any undertakings, whether behavioural or
structural, to any relevant Governmental Entity or Competition Authority in
order to secure satisfaction of the Conditions in Clauses 4.1.1 to 4.1.3, other
than such undertakings as it considers, acting reasonably, to be satisfactory to
it, nor to accept the imposition of any conditions or obligations in respect of
any consent or approval obtained in connection with the Conditions in Clauses
4.1.1 to 4.1.3, other than such conditions or obligations as it considers,
acting reasonably, to be satisfactory to it.



4.2.5
If at any time the Buyer or the Seller becomes aware:



 
(a)
of a fact or circumstance that might prevent any of the Conditions set out in
Clause 4.1 being satisfied; or



 
(b)
that any of the Conditions set out in Clause 4.1 has been satisfied,



it shall immediately inform the other in writing giving such detail as is
practicable.


4.3
Waiver or Failure to Satisfy the Conditions



4.3.1
Subject to Clause 4.3.2, the Conditions may only be waived by written agreement
of the Seller and the Buyer provided that:



 
(a)
if the Condition at Clause 4.1.4 (the Pensions Condition) is unfulfilled solely
by reason of the Buyer having breached the covenant at Clause 5.8.1 or because
the Buyer has breached its warranty and undertaking in Paragraph 7 of Schedule
11 the Seller alone may waive fulfilment of the Pensions Condition (in which
case the Buyer shall be obliged to proceed to Completion upon satisfaction or
waiver of the other Conditions); and



 
(b)
if the Pensions Condition is unfulfilled solely by reason of the Seller having
breached the covenant at Clause 5.8.2 or because the Seller has breached its
warranty and undertaking in Paragraph 7 of Schedule 11 the Buyer alone may waive
fulfilment of the Pensions Condition (in which case the Seller shall be obliged
to proceed to Completion upon satisfaction or waiver of the other Conditions).



4.3.2
The Buyer may at any time, without the prior agreement of the Seller and acting
in its sole discretion, waive the Conditions set forth in Clause 4.1.3 in
respect of those jurisdictions listed in Part B of Schedule 18, by giving notice
in writing to the Seller.



4.3.3
If all of the Conditions set forth in Clause 4.1 have been satisfied (or waived
in accordance with Clauses 4.3.1 or 4.3.2), other than any merger control
approval which remains outstanding in any jurisdiction identified in Part C of
Schedule 18, the Buyer and the Seller agree to waive the Condition set forth in
Clause 4.1.3 in respect of such outstanding merger control approval or
approvals, provided that the Buyer is at that time satisfied, acting in its sole
discretion, that implementation of any transaction contemplated by this Sale and
Purchase Agreement on the basis of such a waiver (i) would not violate any local
Law, (ii) would not have a material adverse effect upon the Guarantor or any of
its Affiliates or any Target Company, and (iii) would not create a risk of harm
to the business reputation of the Guarantor or any of its Affiliates or any
Target Company, or any director, officer, employee, consultant or agent of any
of them, and provided further that the Seller is at that time satisfied, acting
in its sole discretion, that any such waiver (a) would not violate any local
Law; (b) would not have a material adverse effect upon the Seller or any of its
Affiliates, and (c) would not create a risk of harm to the business reputation
of the Seller or any its Affiliates, or any director, officer, employee,
consultant or agent of any of them.



 
31

--------------------------------------------------------------------------------

 
 

 
EXECUTION VERSION

 
4.3.4
In the event that any Condition related to a merger control approval in any
jurisdiction identified in  Part B or Part C of Schedule 18 is waived in
accordance with this Clause 4.3 with respect to any jurisdiction, any Target
Company, Embedded NSC or NSC Newco organised in such jurisdiction, and any JLR
Assets located in such jurisdiction, shall not be transferred to the Buyer at
Completion, but shall continue to be held by the Seller Group until such time as
the Condition with respect to such jurisdiction is met, whereupon the relevant
Target Company and JLR Assets shall be promptly transferred to the Buyer (or as
the Buyer may direct), and/or the relevant Embedded NSC shall be transferred
pursuant to Clauses 7 and 8.



4.3.5
If any of the Conditions has not been satisfied or waived by the Long Stop Date,
this Sale and Purchase Agreement shall automatically terminate.



4.4
Effect of Termination



If this Sale and Purchase Agreement terminates pursuant to Clause 4.3.5 or
Clause 6.4 to 6.6 each party’s further rights and obligations cease immediately
on termination (save for Clauses ‎1 (Definitions and Interpretation), 23.2
(Announcements), ‎23.3 (Confidentiality), 23.7 (Costs), ‎23.15 (Notices), 24
(Governing Law and Disputes) and Paragraphs 9 to 11 of Schedule 9, which will
continue in full force and effect) but without prejudice to any accrued rights
and obligations at the date of termination.


5.
PERIOD BETWEEN EXCHANGE AND COMPLETION



5.1
Restricted Activities



Subject to Clause 5.2, the Seller shall procure that, between the date of this
Sale and Purchase Agreement and Completion (or with respect to an Embedded NSC
which is the subject of a waiver pursuant to Clause 4.3.3 until the Condition to
which the waiver relates is met), each Target Company, each Embedded NSC and
each NSC Newco from the date on which it acquires any Embedded NSC Assets
insofar as such date is prior to Completion shall carry on its business in the
ordinary and usual course in compliance with all Laws and as carried on prior to
the date of this Sale and Purchase Agreement, and shall not carry out any of the
acts specified in Schedule 7 without the Buyer’s prior written consent, provided
that the Seller may complete the Pre-Completion Reorganisation and the NSC
Reorganisation without obtaining such consent.  The Seller shall notify the
Buyer of any matter, circumstance or omission which could reasonably be expected
to give rise to a breach of this Clause 5.1.


5.2
Access



Except as otherwise prohibited by Law, between the date of this Sale and
Purchase Agreement and Completion, upon reasonable request in writing of the
Buyer, the Seller shall provide to representatives of the Buyer reasonable
access during normal business hours to the premises (including the Halewood Site
and other plants and offices), books, records, officers, directors and employees
of the Target Companies and the Embedded NSCs, and shall furnish representatives
of the Buyer with such financial and operating data and other information (other
than such data or other information (if any) that is restricted under the
Vehicle Finance Separation Agreements) with respect to the businesses and assets
of the Target Companies and the Embedded NSCs (and including such information
and documentation relating to the plans and arrangements specified in Part 2 of
Schedule 11 as the Buyer shall reasonably require in order to perform its
obligations under Clause 16 and Schedule 11 and as has not prior to the date of
this Sale and Purchase Agreement been provided in the Data Room), so long as
such access shall not result in an unreasonable interference with the operation
of the business of the Target Companies or the Embedded NSCs.  For the avoidance
of doubt, nothing contained in this Clause 5.2 shall give the Buyer, directly or
indirectly, rights to control or direct the operations of the Target Companies
or the Embedded NSCs prior to Completion.


 
32

--------------------------------------------------------------------------------

 
 

 
EXECUTION VERSION

 
5.3
General Obligations



Notwithstanding the provisions of Clause 5.1 or Schedule 7 or anything else
contemplated by this Sale and Purchase Agreement, between the date of this Sale
and Purchase Agreement and Completion, the prior consent of the Buyer shall not
be required (and the provisions of Clause 5.1 and Schedule 7 shall not apply) in
respect of the following acts, matters or conduct:


5.3.1
any act or conduct which any Target Company or any Embedded NSC is required to
take or omit to take as a result of, or in order not to violate, any Law;



5.3.2
the completion or performance of any obligations undertaken pursuant to any
contract or arrangement entered into prior to the date of this Sale and Purchase
Agreement in accordance with the terms thereof;



5.3.3
any act, matter or conduct to be taken by the Seller, any member of the Seller
Group, any Target Company or any Embedded NSC in accordance with this Sale and
Purchase Agreement or any other Transaction Document, including without
limitation any act or conduct taken in accordance with the Pre-Completion
Reorganisation or the NSC Reorganisation;



5.3.4
any act, matter or conduct reasonably undertaken in response to events or
circumstances beyond the Seller’s control capable of having a material adverse
effect upon Jaguar, Land Rover, any Target Company or any Embedded NSC, with the
intention of minimising such effect;



5.3.5
any act, matter or conduct undertaken at the written request of the Buyer;



5.3.6
the capitalisation of Jaguar Cars Limited and Land Rover UK to fund the JPP
Contribution, JEPP Contribution and LRPS Contribution;



5.3.7
cash management, treasury and other transactions among the Target Companies and
the Seller Group undertaken with the intention of positioning the Target
Companies toward a debt-free cash-free position at Completion, including but not
limited to the payment of dividends by Target Companies, the contribution of
capital to Target Companies, the issuance of shares by Target Companies, the
granting of loans to and from Target Companies, the settlement or waiver of
loans to or from Target Companies and the reorganisation of or reduction in the
share capital of Target Companies, provided that no such transaction may
constitute financial assistance within the meaning of sections 151 et seq of the
Companies Act 1985 in connection with the acquisition of any Sale Shares
pursuant to this Sale and Purchase Agreement; or



 
33

--------------------------------------------------------------------------------

 
 

 
EXECUTION VERSION

 
5.4
Transfer of Tooling



Prior to Completion the Seller shall or shall procure the transfer of ownership
on the basis of accounting principles set out in column five of Schedule 20 of:


5.4.1
the Non-Common Tooling from the Seller to Jaguar or Land Rover;



5.4.2
the Non-Common Tooling from Jaguar or Land Rover to the Seller;



5.4.3
the Common Tooling from Jaguar or Land Rover to the Seller, and



5.4.4
the Common Tooling from the Seller or a member of the Seller Group to Jaguar or
Land Rover,



as set out in Schedule 20 of this Sale and Purchase Agreement.


5.5
Request for Consent



The Buyer shall promptly deal with any written request for consent made by the
Seller during the period between the date of this Sale and Purchase Agreement
and Completion in relation to any matter which, to be undertaken, requires the
consent of the Buyer and the Buyer shall not unreasonably withhold or delay any
such consent.  If the Buyer fails to respond within ten (10) Business Days to
any written request made by the Seller for the purposes of this Clause 5.5, the
Buyer shall be deemed to have consented in writing to all matters to which such
request relates.


5.6
Pre-Completion Reorganisation



Between the date of this Sale and Purchase Agreement and Completion, the Seller
may procure that the relevant members of the Seller Group and the Target
Companies shall implement any of the steps set out in the Pre-Completion
Reorganisation in accordance with Part 1 of Schedule 8.


5.7
US Dealers



The Buyer and the Seller shall give effect to Schedule 9 in relation to Jaguar
dealers in the United States.


5.8
Pensions Undertakings



5.8.1
Save as required by Law and subject to Paragraph 7 of Schedule 11, the Buyer
undertakes that it shall not without the prior written consent of the Seller
take, between the date of this Sale and Purchase Agreement and Completion, any
action that will or could reasonably be expected by the Buyer acting reasonably
to lead directly to any of the Clearance Statements ceasing to bind the Pensions
Regulator or to the trustees of any of the JPP, JEPP and LRPS giving notice
referred to in Clause 5.8.5.



5.8.2
Save as required by Law and subject to Paragraph 7 of Schedule 11 Part 1, the
Seller undertakes that it shall not without the prior written consent of the
Buyer take, between the date of this Sale and Purchase Agreement and Completion,
any action that will or could reasonably be expected by the Seller acting
reasonably to lead directly to any of the Clearance Statements ceasing to bind
the Pensions Regulator or to the trustees of any of the JPP, JEPP and LRPS
giving notice referred to in Clause 5.8.5.



 
34

--------------------------------------------------------------------------------

 
 

 
EXECUTION VERSION

 
5.8.3
The Seller and the Buyer each undertake to promptly notify the other of any fact
or matter known to it which will or could reasonably be expected by the
notifying party, acting reasonably, to lead to any of the Clearance Statements
ceasing to bind the Pensions Regulator.



5.8.4
The Seller undertakes to use reasonable endeavours following the date of this
Sale and Purchase Agreement (upon request in writing by, and for the benefit of,
the Buyer and/or Jaguar Cars Limited or Land Rover UK) to enforce compliance
with, or to restrain any actual or proposed breach of, the obligation of the
trustees of the JPP, JEPP and LRPS under clause 2(e) of each of the Heads of
Agreement.  The Buyer or Jaguar Cars Limited or Land Rover UK (as the Buyer
deems appropriate) shall reimburse the Seller for all reasonable costs as are
incurred by the Seller in any action requested in writing by the Buyer under
this Clause 5.8.4.



5.8.5
The Seller and the Buyer agree that, without prejudice to Clause 5.8.4 above, if
during the period between the date of this Sale and Purchase Agreement and
Completion any of the Seller, the Buyer, Jaguar Cars Limited or Land Rover UK
receives a formal notice in writing from the trustees of any of the JPP, JEPP or
LRPS that they do not intend to comply with, or they seek to vary or amend,
their respective Heads of Agreement (including by supplement thereto or the
amendment of any attachment thereto), the parties’ obligations (including
without limitation those set forth in Clause 6.2) under this Sale and Purchase
Agreement to proceed to Completion shall be suspended until such time as the
formal notice aforesaid is withdrawn by the relevant trustees or until the Buyer
and the Seller otherwise agree in writing.



5.9
Information Technology



5.9.1
The Seller undertakes to provide to the Buyer at Completion an updated list of
the JLR IT System and Infrastructure as a Schedule to the Information Technology
Agreement, with such list to be provided and updated as contemplated by such
agreement.



5.9.2
The Seller undertakes to provide to the Buyer at Completion an updated list of
the IT System and IT Infrastructure as a Schedule to the Information Technology
Agreement, with such list to be provided and updated as contemplated by such
agreement.



5.9.3
The Seller undertakes to provide to the Buyer at Completion updated Schedules
C-1, C-2 and F to the Information Technology Agreement with such schedules to be
provided and updated as contemplated by such agreement.



5.9.4
Without prejudice to Jaguar Cars Limited’s and Land Rover UK’s rights and
remedies under the Information Technology Agreement, if, between the date of
this Sale and Purchase Agreement and Completion, the Seller proposes to
implement an alternative means of continuing the provision of the Ford
Transition Services because a third party has refused to provide consent under
any relevant Seller IT Contract or JLR IT Contract prior to Completion, the
Seller shall provide JLR and the Buyer with reasonable details of the proposed
alternative solution.



 
35

--------------------------------------------------------------------------------

 
 

 
EXECUTION VERSION

 
5.10
IP



5.10.1
The Seller undertakes to provide at Completion updated versions of the
Documented Plans (as such term is defined in the Intellectual Property Common
Terms Agreement) existing on or immediately prior to Completion as a schedule to
the Intellectual Property Common Terms Agreement.



5.10.2
The Seller shall, subject to the applicable terms of the Intellectual Property
Agreements, provide to JLR immediately after Completion ownership rights or a
right of use to all Intellectual Property Rights (other than Trade Marks as
defined in Clause 5.10.3) owned by any member of the Seller Group that at
Completion are used or planned for use pursuant to Documented Plans (as such
term is defined in the Intellectual Property Common Terms Agreement) by JLR.



5.10.3
The Seller shall, subject to the applicable terms of the Intellectual Property
Agreements, provide to JLR immediately after Completion ownership rights or a
right of use to all trade marks, service marks, trade, business and domain
names, logos, trade dress or get-up (collectively, Trade Marks) owned by any
member of the Seller Group that at the date of this Sale and Purchase Agreement
are used by JLR.



5.10.4
The Seller shall procure from each Identified Third Party “A” Licensor by
Completion a written agreement to grant a licence in the respective Identified
Third Party “A” IP, to those Target Companies licensed pursuant to the
respective Seller Third Party “A” Licence, on terms (including royalties, any
use restrictions and any other key commercial terms) and duration (a) reasonably
comparable to those set forth in the respective Seller Third Party “A” Licence,
or (b) as otherwise requested by an Identified Third Party “A” Licensor and
approved by the Buyer (such approval not to be unreasonably withheld or
delayed); provided that:



 
(i)
the Buyer shall not obstruct, interfere with or otherwise frustrate the Seller
in obtaining such agreements;



 
(ii)
the Buyer shall use reasonable endeavours, as reasonably requested by the
Seller, to assist Seller in obtaining any such agreement where the Buyer or an
Affiliate thereof has a relationship with an Identified Third Party “A”
Licensor;



 
(iii)
if an Identified Third Party “A” Licensor conditions its agreement to grant a
license on terms that are not reasonably comparable to those set forth in the
respective Seller Third Party “A” Licence, then the Buyer may, in its sole
discretion, decide to not require the Seller to obtain such agreement from the
Identified Third Party “A” Licensor; and



 
(iv)
if an Identified Third Party “A” Licensor conditions its agreement to grant a
license upon the payment of fees, royalties or other amounts in excess of those
attributable to the Target Companies’ use under the corresponding Seller Third
Party “A” License, then the Seller and the Buyer shall share equally in the
difference between any such fees, royalties or other amounts and those in the
respective Seller Third Party “A” License.



5.10.5
The Seller shall procure by Completion an agreement from Getrag to assign
substantially all of the Seller’s rights and obligations in the Getrag IP
Agreement to Land Rover UK or enter into a separate agreement providing Land
Rover UK with substantially similar rights and obligations, which agreement
shall be executed by Getrag, subject to Volvo Car Corporation’s right to retain
equal rights and obligations as the Seller in the Getrag IP Agreement.



 
36

--------------------------------------------------------------------------------

 
 

 
EXECUTION VERSION

 
5.10.6
The Seller shall grant a sublicense pursuant to the Seller Third Party “B”
Licenses to the Target Companies, on terms and duration substantially similar to
those set forth in the respective Seller Third Party “B” License; which
sublicense shall be executed by the Seller and effective as of Completion.  With
respect to the Continental Air Suspension Licence and Visteon Intellectual
Property Agreement, the Seller shall by Completion provide the Target Companies
with written confirmation that the Target Companies’ rights under the covenants
not to sue on the part of Continental AG and Visteon shall continue after
Completion.



5.10.7
The Seller shall by Completion procure that the royalties payable under the Hill
Descent Control Licences shall be paid to Land Rover UK from Completion.



5.10.8
Should, through no fault of the Buyer or under Clause 5.10.4(ii), the Seller
fail to procure one or more agreements, as required pursuant to Clause 5.10.4 or
5.10.5, then the Seller agrees to indemnify JLR for any and all Losses incurred
as a result of third party claims based on JLR’s use of the Identified Third
Party “A” IP in the manner used at Completion or planned for use pursuant to
Documented Plans.  In no event, however, shall the Seller be obligated to
indemnify JLR for any such Losses to the extent they arise from either:



 
(a)
use of any Identified Third Party “A” IP if in a manner not materially in
accordance with JLR’s use thereof prior to Completion or planned use pursuant to
Documented Plans; or



 
(b)
use of any Identified Third Party “A” IP where the Seller obtained the agreement
on the part of such Identified Third Party “A” Licensor prior to Completion to
grant a license on terms reasonably comparable to those set forth in the
respective Seller Third Party “A” Licence, and Jaguar or Land Rover failed to
agree to such terms.



5.10.9
Any on-going royalties, maintenance fees, or other payments under any licenses
or other agreements subject to this Clause 5.10 after Completion shall be the
sole responsibility of Jaguar and/or Land Rover, except with respect to any fees
subject to Clause 5.10.4(iv).



5.11
Share Schemes



5.11.1
The Seller shall accelerate the conditions for the vesting of any Restricted
Stock Units awarded to any director or employee of any Target Company or any
Embedded NSC so that such Restricted Stock Units and Stock Options shall vest
prior to Completion.



5.11.2
The Seller shall:



 
(a)
withhold any Tax that is to be duly paid or accounted for to any Tax Authority
in any relevant jurisdiction arising as a direct result of the vesting of the
Restricted Stock Units prior to Completion; and



 
(b)
pay any liability to Tax of any Target Company that arises as a direct result of
the vesting of the Restricted Stock Units and delivery of the shares subject to
the Restricted Stock Units prior to Completion.



5.11.3
The Buyer or the relevant member of the Buyer’s Group, as the case may be, after
Completion, shall procure that the relevant Target Company shall:



 
(a)
reclaim any Tax from the relevant director or employee that is to be duly paid
or that is to be accounted for to any Tax Authority in any relevant jurisdiction
as a result of the Stock Options awarded to any such director or any employee of
any Target Company or any Embedded NSC; and



 
37

--------------------------------------------------------------------------------

 
 

 
EXECUTION VERSION

 
 
(b)
pay or procure the payment of any liability to Tax of any Target Company that
arises as a result of the Stock Options.



5.11.4
The Seller shall provide the Buyer with sufficient information to enable the
Buyer or the relevant member of the Buyer’s Group to fulfil its obligations to
the relevant Tax Authority in relation to the Stock Options.



5.11.5
The Seller shall:



 
(a)
withhold any Tax that is to be duly paid or that is to be accounted for to any
Tax Authority in any relevant jurisdiction as a result of the award of any
Performance Stock Right;



 
(b)
provide such amount withheld in Clause 5.11.5(a) above to the Buyer in a timely
manner so that the Buyer shall account to the relevant Tax Authority in any
relevant jurisdiction in respect thereof; and



 
(c)
provide the Buyer with sufficient information to enable the Buyer or the
relevant member of the Buyer’s Group to fulfil its obligations to the relevant
Tax Authority in relation to the Performance Stock Rights.



5.11.6
The Buyer or the relevant member of the Buyer’s Group shall after Completion pay
or shall procure that the relevant Target Company shall pay or procure the
payment of, any Tax liability of any Target Company that arises as a result of
the award of the Performance Stock Rights.



5.12
Restrictions on Estimated Intra Group Balances, Estimated Net External
Indebtedness and Dividend from Land Rover UK



Notwithstanding any other provision of this Sale and Purchase Agreement:


5.12.1
the Seller shall procure that the aggregate of the Estimated Net External
Indebtedness and the Estimated Intra Group Balances shall not in any
circumstances have the effect, after taking account of all other matters to be
deducted from the Bid Price in determining the Initial Purchase Price, of
reducing the Initial Purchase Price to an amount less than US$1 plus the
Completion Business Asset Consideration; and



5.12.2
the aggregate amount of dividends paid by Land Rover UK between the date hereof
and Completion shall not exceed the aggregate amount paid to Land Rover UK in
respect of the subscription of Ford Subscription Shares.



5.13
Transitional Treasury Services



As soon as practicable after the date of this Sale and Purchase Agreement (but,
in any event, no less than fourteen (14) days prior to the scheduled Completion
Date) the Seller agrees to submit to Land Rover UK and Jaguar Cars Limited: (i)
reasonably detailed proposals relating to processes, policies and procedures
(Procedures); and (ii) draft documentation for the provision of Services (as
defined in the transitional services agreements between the Seller and Land
Rover UK and the Seller and Jaguar Cars Limited respectively in the Agreed Form)
by the Seller under Schedule 4 (Treasury Services) of such transitional services
agreements.  The Seller agrees to consider in good faith and in a timely manner
(with an aim to implementing the Procedures and related documentation on or
prior to Completion) any changes to the Procedures and related documentation
reasonably requested by Land Rover UK and/or Jaguar Cars Limited.  Without
limiting its obligation to act in good faith, the Seller specifically
acknowledges that it shall not be reasonable for the Seller to reject any
changes requested by Land Rover UK and/or Jaguar Cars Limited (i) which have no
adverse economic or workload effect on the Seller and/or its Affiliates; or (ii)
which are required to ensure compliance with Law.  Where the changes requested
by Land Rover UK and/or Jaguar Cars Limited are accepted by the Seller and
result in the Seller incurring an incremental adverse economic effect or
increased workload, the Seller shall be free to charge or require the
reimbursement of such costs and/or expenses by Land Rover UK and/or Jaguar Cars
Limited in accordance with the Cost Categories and Cost Allocation Principles
(as defined in the relevant Transitional Services Agreement).


 
38

--------------------------------------------------------------------------------

 
 

 
EXECUTION VERSION

 
5.14
Separation Product Supply Agreements



5.14.1
The Seller undertakes to provide to the Buyer at Completion a revised pricing
appendix to each of the Separation Product Supply Agreements updated (if
necessary) to reflect any changes in the prices stated in those appendices from
the date of this Sale and Purchase Agreement to Completion, calculated in
accordance with the provisions set out in the relevant Separation Product Supply
Agreement.



5.14.2
The Seller shall undertake reasonable endeavours to provide to Jaguar Cars
Limited reasonable details of the variation giving rise to any adjustment
pursuant to Clause 5.14.1 in relation to any product supplied to Jaguar Cars
Limited together with, on written request by Jaguar Cars Limited, reasonable and
appropriate information to verify these adjustments.



5.14.3
The Seller shall undertake reasonable endeavours to provide to Land Rover UK
reasonable details of the variation giving rise to any adjustment pursuant to
Clause 5.14.1 in relation to any product supplied to Land Rover UK together
with, on request by Jaguar Cars Limited, reasonable and appropriate information
to verify these adjustments.



5.15
Unipart Arrangements



The Seller Group shall continue to sell service parts to Unipart Group Limited
for servicing Destination Vehicles (as such term is defined the Ford Jaguar
Supply Agreement) on the same terms as they had been sold to Unipart Group
Limited during the Comparison Period (as defined in the Ford Jaguar Supply
Agreement) save that such service parts shall be priced in accordance with
Schedule 3 of the Ford Jaguar Supply Agreement until such time as the Seller has
used all reasonable efforts to cooperate with Jaguar Cars Limited and Unipart
Group Limited to agree a new arrangement for the supply to Unipart Group Limited
of service parts to service Destination Vehicles.


5.16
Information Barriers Protocol



The parties shall give effect, within ten (10) Business Days of the date of this
Sale and Purchase Agreement, to the Information Barriers Protocol set out in
Schedule 23.


5.17
Governance Protocol



The parties shall between the date of this Sale and Purchase Agreement and the
Completion Date nominate all the necessary persons required pursuant to the
Governance Protocol to the following: (i) the Functional Committee; (ii) the
Business Relationship Group; (iii) the JLR Relationship Board; and (iv) the
Chairman’s Meetings (each as defined in the Governance Protocol).


 
39

--------------------------------------------------------------------------------

 
 

 
EXECUTION VERSION

 
6.
COMPLETION



6.1
Date and Place of Completion



Completion shall take place on the Completion Date at the offices of the
Seller’s Solicitors.


6.2
Completion Matters



6.2.1
At Completion, the following steps shall occur in the following order:



 
(a)
firstly, the Seller shall procure for the following payments to be made:



 
(i)
payment by Jaguar Cars Limited of the JPP Contribution to the JPP;



 
(ii)
payment by Jaguar Cars Limited of the JEPP Contribution to the JEPP; and



 
(iii)
payment by Land Rover UK of the LRPS Contribution to the LRPS;



 
(b)
secondly, the Seller shall deliver or procure the transfer to the Buyer or a
member of the Buyer’s Group nominated by the Buyer of any Ford Subscription
Shares against the payment by the Buyer (for and on behalf of the relevant
member of the Buyer’s Group, if applicable) to the Seller of the Ford
Subscription Shares Consideration;



 
(c)
thirdly, the Buyer shall, or shall procure that a member of the Buyer’s Group
shall, subscribe for such number of Tata Subscription Shares as the Seller may
specify to it not later than five (5) Business Days prior to Completion for cash
at an aggregate subscription price of not more than the Estimated Intra Group
Payables and Estimated Net External Indebtedness after deducting an amount equal
to the aggregate subscription price paid prior to Completion by any member of
the Seller Group in respect of any Ford Subscription Shares subscribed after
notification to the Buyer of the Estimated Intra Group Payables and held in cash
by Land Rover UK or which has been applied in paying off Intra-Group Payables or
Net External Indebtedness;



 
(d)
fourthly, the Seller shall deliver or procure delivery to the Buyer or such
member of the Buyer’s Group as the Buyer directs the whole of the issued share
capital of Jaguar Cars Limited against the payment by the Buyer (for and on
behalf of the relevant member of the Buyer’s Group, if applicable) to the Seller
of the Jaguar Shares Consideration;



 
(e)
fifthly, the Buyer shall pay to the Seller an amount equal to the Initial
Purchase Price (for and on behalf of the relevant member of the Buyer’s Group or
Land Rover UK or Jaguar Cars Limited (as applicable)) and the aggregate amount
of fees to be reimbursed to the Seller pursuant to Clause 4.2.1 as notified by
the Seller to the Buyer not later than five (5) Business Days prior to
Completion and upon payment of the Initial Purchase Price the Seller shall
procure the transfer of the following, in the following order;



 
(i)
any remaining shares in Land Rover UK;



 
(ii)
the Sale Shares not already transferred pursuant to Clauses 6.2.1(a) to 6.2.1(d)
and 6.2.1(e)(i) above;



 
(iii)
the issued shares in any NSC Newcos for which the NSC Reorganisation has been
completed prior to, or at Completion; and



 
40

--------------------------------------------------------------------------------

 
 

 
EXECUTION VERSION

 
 
(iv)
the JLR Assets (other than the Halewood Properties, the Halewood Plant and the
Halewood Assets),



in each case to the Buyer or to such member of the Buyer’s Group or to Land
Rover UK or Jaguar Cars Limited or other Target Company as the Buyer directs or,
with respect to the transfer contemplated by (ii) and (iii) above, to the Target
Companies specified in Schedule 19; and


 
(f)
sixthly, the Buyer shall pay to the Seller by way of an increase to the purchase
price for the relevant NSC an amount equal to the NSC Set Up Costs for each of
the NSC Newcos and Target Companies transferred to the Buyer at Completion and
the NSC Set Up Costs relating to the agreements entered into with Third Party
Importers prior to or at Completion;



6.2.2
At Completion, and in accordance with the sequence of events set out in Clause
6.2.1, the Buyer and the Seller shall comply with their respective obligations
set out in Schedule 6.



6.2.3
The Initial Purchase Price and the fees and costs referred to in Clauses
6.2.1(e) and 6.2.1(f) shall be paid by way of telegraphic transfer of funds for
same day value to the account or accounts notified by the Seller to the Buyer at
least five (5) Business Days prior to Completion.



6.2.4
Notwithstanding any other provisions of this Sale and Purchase Agreement and
without prejudice to the application of Clause 23.8 to the Halewood Properties,
the provisions of Schedule 17 shall apply in respect of the Halewood Properties.



6.3
Obligation to Complete



Neither the Buyer nor the Seller shall be obliged to complete this Sale and
Purchase Agreement unless the other complies in all material respects with its
obligations under Clause 6.2 and Schedule 6.


6.4
Failure to Complete



If the respective obligations of the Seller and the Buyer under Clause 6.2‎ are
not complied with in all material respects on the Completion Date, the party
which is not in default may (at its absolute discretion) by written notice to
the other:


6.4.1
defer Completion to the earlier of the last Business Day of the following
calendar month and the Long Stop Date, with the effect that the provisions of
this Sale and Purchase Agreement relating to Completion shall apply as if such
date were the Completion Date; or



6.4.2
proceed to Completion so far as practicable (without prejudice to any of its
rights under this Sale and Purchase Agreement); or



6.4.3
terminate this Sale and Purchase Agreement by written notice without prejudice
to any other rights or remedies which it may have as at the date of termination.



6.5
Bring-Down Warranties



If at the time of Completion the Seller shall be in material breach of any of
the Bring-Down Warranties the Buyer may (at its absolute discretion) by written
notice to the Seller:


6.5.1
so as to provide the Seller with an opportunity to remedy the breach, defer
Completion to the earlier of the last Business Day of the following calendar
month and the Long Stop Date, with the effect that the provisions of this Sale
and Purchase Agreement relating to Completion shall apply as if such date were
the Completion Date; or



 
41

--------------------------------------------------------------------------------

 
 

 
EXECUTION VERSION

 
6.5.2
terminate this Sale and Purchase Agreement by written notice without prejudice
to any other rights or remedies which it may have as at the date of termination.



6.6
Material Adverse Change



The Buyer shall be entitled by written notice to the Seller at any time prior to
Completion to terminate this Sale and Purchase Agreement without liability to
the Seller or any member of the Seller Group following the occurrence of any
Material Adverse Change on or prior to Completion and the provisions of Clause
4.4 shall apply.


6.7
Post-Completion



6.7.1
Within ten (10) Business Days of Completion, the Seller shall procure that
Reorganisation Plans for each jurisdiction in which there is a Delayed NSC shall
be provided to the Buyer in writing and in a form which has been developed in
consultation with the local JLR management and in relation to which the Seller
(acting reasonably and in good faith) has considered for incorporation the
comments of local JLR management in the relevant Delayed NSC jurisdiction (the
Delivered Reorganisation Plans).  The Seller shall procure that: (a) any changes
to the Delivered Reorganisation Plans are undertaken in consultation with local
JLR management; (b) that the Seller (acting reasonably and in good faith) shall
consider for incorporation the comments of local JLR management in the relevant
Delayed NSC jurisdiction regarding such changes; and (c) none of the changes to
the Delivered Reorganisation Plans are undertaken unless they have first been
provided in writing to the Buyer.  Provisions of the Delivered Reorganisation
Plan shall not be deemed to amend or modify the Transfer Conditions unless the
parties otherwise agree.



6.7.2
Prior to Completion, the Seller shall request in writing that each relevant
local counsel prepare the NSC Reorganisation Advice, addressed on a reliance
basis to the relevant NSC Newco or Target Company, and provide the NSC
Reorganisation Advice to such NSC Newco or Target Company no later than twenty
(20) Business Days after the Delayed Transfer Date.  The Seller and the Buyer
agree and accept that neither the Seller nor any member of the Seller Group
shall have any responsibility for any Loss or Liability suffered by the Buyer,
any Target Company or any NSC Newco arising out of: (i) the failure of any local
counsel to provide the NSC Reorganisation Advice; (ii) any inaccuracy or
incompleteness thereof or omission therefrom; or (iii) the reliance (or manner
of implementation pursued) by the Seller on or pursuant to the NSC
Reorganisation Advice.



6.8
Retained Companies Name Changes



The Seller undertakes to procure that all necessary steps are taken to change
the names of any companies or other entities in the Seller’s Group and which are
not Target Companies or NSC Newcos which contain the words “Jaguar”, “Land
Rover” or “JLR” so as to remove any references to any such words, such name
changes to be effective as soon as reasonably practicable following the
Completion Date.


 
42

--------------------------------------------------------------------------------

 
 

 
EXECUTION VERSION

 
7.
NSC REORGANISATION AND NSC STRUCTURE



7.1
Following signing of this Sale and Purchase Agreement, the Seller shall in
relation to each Embedded NSC, undertake all reasonable endeavours to procure as
soon as reasonably practicable and subject to Clause 16.4:



7.1.1
the satisfaction of all Transfer Conditions;



7.1.2
the transfer of all Embedded NSC Assets to:



 
(i)
the relevant NSC Newco identified in Part 2, Section 1 or Section 3, of Schedule
8;



 
(ii)
the relevant Target Company identified in Part 2, Section 2, of Schedule 8; or
in Part 3 of Schedule 10; or



 
(iii)
the relevant Third Party Importer identified in Part 2, Section 3, of Schedule
8;



7.1.3
the transfer of all NSC Transferring Employees to the relevant NSC Newco or to
the relevant Target Company or to the relevant Third Party Importer (if
applicable); and



7.1.4
the assumption by the relevant NSC Newco or (if applicable) the relevant Target
Company of all Assumed Liabilities (if applicable) which relate to the relevant
Embedded NSC, provided that the Seller shall be under no obligation to provide
any Assurance in respect of the relevant NSC Newco or the relevant Target
Company in relation to any period following Completion for the purpose of
satisfying any Transfer Condition.



7.2
The Buyer shall provide the Seller with all information and assistance
reasonably required by the Seller to enable it to fulfil its obligations
pursuant to Clauses ‎7.1 and 8.7, and the Buyer shall provide any reasonable
Assurance in respect of a NSC Newco or Target Company in relation to any period
following Completion which is required for the purpose of satisfying any
Transfer Condition relating to such NSC Newco or Target Company or in order to
facilitate the assumption by such NSC Newco or Target Company of any Assumed
Liabilities (if applicable) relating to such NSC Newco or Target Company.



7.3
The Buyer shall at all times in good faith cooperate with the Seller in relation
to the fulfilment of the objectives set out in Clauses 7.1 and 8.7, and the
Seller shall keep the Buyer fully informed (and respond to any enquiries as the
Buyer from time to time may reasonably make) on a regular basis of progress in
this regard in respect of the NSC Reorganisation (in the period between the date
of this Sale and Purchase Agreement and Completion and the Delayed Transfer
Date).



7.4
Any Target Company, NSC Newco or Embedded NSC Assets shall at the relevant time
as set out in this Sale and Purchase Agreement be transferred to the appropriate
Target Company as shown on Schedule 19.



8.
DELAYED NSCS



8.1
Without prejudice to the remaining provisions of the Clause 8 or any other
provision of this Sale and Purchase Agreement or any other Transaction Document,
the parties acknowledge that their intention is that the economic risk and
reward of any Delayed NSC shall pass to the Buyer at Completion, so that in
particular:



8.1.1
the Buyer takes the economic benefit of profits and suffers the economic costs
arising to a Delayed NSC with effect from Completion as provided by this Clause
8; and



 
43

--------------------------------------------------------------------------------

 
 

 
EXECUTION VERSION

 
8.1.2
the Embedded NSC Assets and Assumed Liabilities relating to the Delayed NSC are
transferred to or assumed by or at the direction of the Buyer taking into
account movements in value after Completion as provided by this Clause 8.



8.2
The business of each Delayed NSC shall be operated in accordance with the NSC
Interim Management Agreement with effect from Completion until the Delayed
Transfer Date.  The balance sheets referred to in Clause 8.5 shall be prepared
and the Interim Cash Flow reconciliation shall be prepared, and for such purpose
references to any financial measure shall be interpreted, and all relevant
amounts shall be determined in accordance with the principles applying to the
preparation of the Final Completion Statement set out in Schedule 12, save that
to the extent of any conflict between the principles in Schedule 12 and the
provisions of this Clause 8, Clause 8 shall prevail.



8.3
For each Delayed NSC, with respect to the Interim Cash Flow Period, the Seller
will:



8.3.1
prepare and provide each month to the Buyer an Interim Cash Flow reconciliation
within twenty (20) Business Days following the close of each month.  The
reconciliation will be prepared consistently with the requirements of Clause
8.10 and will include a copy of the relevant balance sheet and income statement
used in its preparation which shall be drawn up in accordance with the
accounting practices historically utilised by the relevant Embedded NSC (or the
entity of which the Embedded NSC forms part) in its reporting to the Seller for
group reporting purposes for consolidating its financial statements; and



8.3.2
prepare a cash pooling statement showing the aggregate amount of cash generated
by each Delayed NSC to be transferred to a NSC Newco during the Interim Cash
Flow Period and held or otherwise utilised in any other business of the Seller
Group at the Carve-out Date and the aggregate amount of cash generated in any
other business of the Seller Group during the Interim Cash Flow period and held
or otherwise utilised in the Delayed NSC at the Carve-out Date.



8.4
for each Delayed NSC, the Seller will provide the Buyer and its representatives
(and procure that the Buyer and its representatives are provided) with such
access and additional information in respect of such monthly financial
information as the Buyer reasonably requires for the purposes of its statutory
audit and other legal compliances.



8.5
In respect of each Delayed NSC the Seller shall:



8.5.1
prepare (taking relevant amounts directly from the column of the Final
Completion Statement relating to Delayed NSCs including the workings underlying
the said column with a view to extracting the information relating to the
relevant Delayed NSC from the Final Completion Statement) a balance sheet for
the business of each Delayed NSC as at close of business on the Completion Date
in the form of Part 2 of Schedule 12 to the extent that it relates to Delayed
NSCs; and



8.5.2
prepare a balance sheet substantially in the form of Part 2 of Schedule 12 to
the extent it relates to Delayed NSCs as at close of business on the last
Business Day immediately preceding the Carve-out Date, for the avoidance of
doubt prepared excluding any NSC Cash or NSC Debt.



8.6
Any disagreement regarding the balance sheets prepared pursuant to Clause 8.5
shall be resolved in accordance with Clause 8.20.



 
44

--------------------------------------------------------------------------------

 
 

 
EXECUTION VERSION

 
8.7
The Buyer and the Seller may, by mutual agreement waive any of the Transfer
Conditions in whole or in part at any time on or before the Delayed Transfer
Date.  Subject to Clause 8.8, upon satisfaction in full (or upon agreement of
the Buyer and the Seller, waiver) of the Transfer Conditions applicable to a
Delayed NSC, the Seller shall undertake all reasonable endeavours to:



8.7.1
notify the Buyer of the satisfaction of the Transfer Conditions (which have not
been waived by agreement of the Buyer and the Seller) in respect of the relevant
Delayed NSC and provide the Buyer with not less than five (5) Business Days
notice of the Delayed Transfer Date of such Delayed NSC;



8.7.2
unless the relevant Delayed NSC is to be transferred to a Target Company or a
Third Party Importer, procure as soon as reasonably practicable following the
satisfaction of the Transfer Conditions (or waiver by agreement of the Buyer and
the Seller) the transfer to the relevant NSC Newco of all Embedded NSC Assets,
an amount equal to any NSC Cash and the NSC Transferring Employees in
consideration for:



 
(a)
(unless the Buyer agrees otherwise) the issue of new shares in the capital of
the relevant NSC Newco credited as fully paid at the value of the Embedded NSC
Assets less the value of the relevant Assumed Liabilities in each case
determined pursuant to Clause 8.5.1; and



 
(b)
(without prejudice to Clause 14) the assumption of the Assumed Liabilities
related to the Delayed NSC; and



 
(c)
an amount (left outstanding as a debt of the NSC Newco) equal to any NSC Debt
relating to the Delayed NSC;



and for the avoidance of doubt and without prejudice to Clauses 8.12 to 8.16 for
no other consideration;


8.7.3
if the relevant Delayed NSC is to be transferred to a Target Company, procure as
soon as reasonably practicable following the satisfaction of the Transfer
Conditions (or waiver by agreement of the Buyer and the Seller) the transfer to
the relevant Target Company, of the Embedded NSC Assets and the NSC Transferring
Employees relating to the relevant Delayed NSC in consideration for (without
prejudice to Clause 14) the assumption by the relevant Target Company of the
related Assumed Liabilities (and for the avoidance of doubt and without
prejudice to Clauses 8.12 to 8.16 for no other additional consideration);



8.7.4
if the relevant Delayed NSC is to be transferred to a Third Party Importer,
procure as soon as reasonably practicable following the satisfaction of the
Transfer Conditions (or waiver by agreement of the Buyer and the Seller):



 
(a)
the transfer to the relevant Third Party Importer of such of the Embedded NSC
Assets and NSC Transferring Employees (subject to Clauses 16.17 and 16.18) as
are to be transferred to that Third Party Importer;



 
(b)
(without prejudice to Clause 14) the assumption by the relevant Third Party
Importer of such of the related Assumed Liabilities as are to be assumed by the
Third Party Importer; and



 
(c)
the transfer to the Buyer or as the Buyer shall direct of any remaining Embedded
NSC Assets and NSC Transferring Employees relating to the Delayed NSC which are
not transferred pursuant to paragraph (a) above, it being understood that, with
respect to the transfer of any remaining NSC Transferring Employees, the Seller
shall afford the Buyer a reasonable opportunity to extend an offer of employment
to any such employee on terms and conditions of employment that are no less
favourable in aggregate than those in effect at the date of this Sale and
Purchase Agreement (including but without limitation any current terms and
conditions relating to membership of pensions arrangements and the benefit
structure thereunder) prior to the Seller terminating the employment of such
employee in accordance with Clauses 16.17 and 16.18, and it being further
understood that the Buyer shall not make any such offer of employment to any
employee the employment of whom the Seller has confirmed that the Seller wishes
to retain in accordance with Clause 16.17;



 
45

--------------------------------------------------------------------------------

 
 

 
EXECUTION VERSION

 
for the avoidance of doubt and without prejudice to Clauses 8.12 to 8.16 for no
other additional consideration.


8.7.5
procure as soon as reasonably practicable following the transfer of Embedded NSC
Assets and NSC Transferring Employees and any NSC Cash to, and assumption of
Assumed Liabilities and the incurring of any NSC Debt by, a NSC Newco pursuant
to Clause 8.7.2, the transfer to the transferee of such shares as provided in
Schedule 19, of the whole of the issued share capital of the relevant NSC Newco
(including any shares issued pursuant to Clause 8.7.2) together with the
relevant share certificates or equivalent documents in the relevant jurisdiction
(and the shares in the NSC Newcos shall be so transferred free from all
Encumbrances with Full Title Guarantee and together with all rights attaching
thereto as at the Delayed Transfer Date including the right to dividends,
distributions declared, made or paid thereon after Completion), for the
avoidance of doubt and without prejudice to Clauses 8.12 to 8.16 for no further
additional consideration;



8.7.6
as soon as reasonably practicable procure delivery to the Buyer of the
certificate of incorporation, statutory books (including registers and minute
books), common seals (if any), deeds and documents and all books of account and
other records (written up to date) of any NSC Newco in respect of which the
shares have been transferred pursuant to Clause 8.7.5; and



8.7.7
deliver as soon as reasonably practicable to the Buyer (to the extent requested
by the Buyer not later than two (2) Business Days prior to the Delayed Transfer
Date) letters of resignation of the auditors the directors and the company
secretary of any NSC Newco in respect of which the shares have been transferred
pursuant to Clause 8.7.5.



8.8
If any of the transfers provided for in Clause 8.7 shall not have taken place by
the NSC Long Stop Date, the relevant Embedded NSC Assets shall be transferred to
the appropriate Target Company as provided in Schedule 19 (for the avoidance of
doubt and without prejudice to Clauses 8.12 to 8.16, for no additional
consideration) with effect from the NSC Long Stop Date, and the procedures
provided in Part 3 of Schedule 8 shall be followed with respect to the relevant
NSC Transferring Employees.  Upon any such transfer, the Transfer Conditions
related to such Delayed NSC shall (to the extent not already satisfied or waived
by the Buyer and the Seller) be deemed satisfied and the procedures provided in
this Clause 8 shall be followed with respect to such Delayed NSC, including
without limitation, as they relate to the determination and payment of Interim
Cash Flow.  Upon the transfer of such Embedded NSC Assets to the appropriate
Target Company as provided in Schedule 19 the obligations of the parties with
respect to such Embedded NSC Assets pursuant to Clauses 7 and 8 shall terminate
without prejudice to any accrued rights and obligations.



 
46

--------------------------------------------------------------------------------

 
 

 
EXECUTION VERSION

 
8.9
The Buyer and the Seller hereby agree in good faith to negotiate the
apportionment of the Purchase Price in respect of all transfers pursuant to this
Clause 8 to the extent such apportionment has not already been provided for or
agreed and is required for the purposes of the related transfer documentation
and/or for the accounts of any member of the Buyer’s Group, the NSC Newcos
and/or the Target Companies.



8.10
The Interim Cash Flow in relation to any Delayed NSC shall be determined as
follows:



Interim Cash Flow =A – B + C +/– D + E + F +/– G


Where:


A = Operating Profit or Loss;


B = (i) the Net Assets of the relevant Delayed NSC at close of business on the
last Business Day prior to the Carve-out Date (where (i) is derived from the
balance sheet prepared under Clause 8.5.2) less; (ii) the Net Assets of the
relevant Delayed NSC as at close of business on the Completion Date (where (ii)
is derived from the balance sheet prepared under Clause 8.5.1);


C = any charge to the Operating Profit or Loss for the relevant Delayed NSC
during the Interim Cash Flow Period to the extent that any amounts in respect of
such charge have been indemnified pursuant to Clause 14;


D = a positive amount equal to any addition to, or a negative amount equal to
any release made directly from, equity reserves in respect of the Delayed NSC
during the Interim Cash Flow Period that has not impacted the Operating Profit
or Loss for the relevant Delayed NSC during the same period;


E = to the extent not adjusted under item C above, any costs charged pursuant to
the Separation Agreements to the Operating Profit or Loss of the Delayed NSC
during the Interim Cash Flow Period other than any costs paid on behalf of the
relevant Delayed NSC by any member of the Seller Group and not otherwise
compensated for by a movement in another element of the Interim Cash Flow;


F = a positive amount (to the extent borne by the Delayed NSC or related NSC
Newco) equal to (a) the costs of professional advice taken by any member of the
Seller Group unrelated to the creation and set up of a NSC Newco, (b) internal
costs of any member of the Seller Group (including any Tax Liability of a member
of the Seller Group), and (c) costs (such as stamp duty and transfer fees)
associated with the transfer of the Delayed NSC to the related NSC Newco, and
(d) 50% of the costs and expenses incurred in physically implementing the
Separation Actions identified in Schedule 10; and


G = a positive amount equal to any NSC Debt incurred by a NSC Newco or a
negative amount equal to any NSC Cash transferred to a NSC Newco.


8.11
For the purpose of Clause 8.10:



Operating Profit or Loss means the profit or loss after interest and before tax
of the Delayed NSC for the Interim Cash Flow Period measured by the production
of an income statement for the said period drawn up in accordance with the
accounting practices historically utilised by the relevant Embedded NSC (or the
entity of which that Embedded NSC forms part) in its reporting to the Seller for
group reporting purposes which income statement shall be subject to finalisation
following the process referred to in Clause 8.20.


 
47

--------------------------------------------------------------------------------

 
 

 
EXECUTION VERSION

 
8.12
The Seller shall prepare a statement showing the calculation of the Interim Cash
Flow (the Interim Cash Flow statement), and shall submit the statement to the
Buyer, within twenty (20) Business Days of the Delayed Transfer Date.  The
Interim Cash Flow statement shall also show (a) any Carve-out Cash or Carve-out
Debt in relation to the relevant Delayed NSC and in the case of a NSC Newco the
balance, if any, of any indebtedness owed by the relevant NSC Newco to any
member of the Seller Group as at close of business on the Delayed Transfer Date;
and (b) the NSC Set Up Costs for the relevant Delayed NSC.



8.13
If the Interim Cash Flow is a positive number the Seller shall procure that the
member of the Seller Group previously holding the Delayed NSC shall pay within
five (5) Business Days of the issue to the Buyer of the Interim Cash Flow
statement the amount of the Interim Cash Flow by way of telegraphic transfer of
funds for same day value to the account of the Delayed NSC or such other account
notified by the Buyer by close of business two (2) Business Days after the issue
to the Buyer of the Interim Cash Flow statement. Any such payment shall be
subject to finalisation following the process referred to in Clause 8.20, and
shall not be subject to the provisions of Clause 23.9.



8.14
If the amount of the Interim Cash Flow is a negative number the Buyer shall
procure that the Delayed NSC shall pay within five (5) Business Days of the
issue to the Buyer of the Interim Cash Flow statement the amount of the Interim
Cash Flow by way of telegraphic transfer of funds for same day value to the
account of the Seller Group entity previously holding the Delayed NSC notified
by the Seller to the Buyer by close of business two (2) Business Days after the
issue to the Buyer of the Interim Cash Flow statement. Any such payment shall be
subject to finalisation following the process referred to in Clause 8.20, and
shall not be subject to the provisions of Clause 23.9.



8.15
If there is any indebtedness owed by a NSC Newco as at close of business on the
Delayed Transfer Date to a member of the Seller Group, then the amount of such
indebtedness as set out in the Interim Cash Flow statement will (subject to such
amount being finalised following the process referred to in Clause 8.20) be paid
by the Buyer (for and on behalf of the NSC Newco) within five (5) Business Days
of the issue to the Buyer of the Interim Cash Flow statement by way of
telegraphic transfer of funds for same day value to the account notified by the
Seller to the Buyer by close of business two (2) Business Days after the issue
to the Buyer of the Interim Cash Flow statement in full and final settlement of
the indebtedness owed by the relevant NSC Newco to the relevant member of the
Seller Group.



8.16
Within five (5) Business Days of the issue to the Buyer of the Interim Cash Flow
statement the Buyer shall pay or procure the payment to the Seller of the NSC
Set Up Costs for the relevant Delayed NSC, and pay or procure the payment of an
amount equal to any Carve-out Cash in each case by way of increase in the
Purchase Price, and shall procure that any amount owed in respect of NSC Debt is
promptly settled, and the Seller shall pay to the Buyer an amount equal to any
Carve-out Debt by way of reduction in the Purchase Price in every case by way of
telegraphic transfer of funds for same day value by close of business two (2)
Business Days after the issue to the Buyer of the Interim Cash Flow Statement to
the account notified to the payer.  Any such payments shall be subject to
finalisation following the procedures referred to in Clause 8.20.



8.17
In relation to any Delayed NSC transferred to a relevant NSC Newco which is
itself transferred to the Buyer, or where a Delayed NSC is transferred to the
Buyer, a Target Company or to a Third Party Importer the parties agree that the
terms of this Clause 8 are based on the following assumptions (which for the
avoidance of doubt do not refer to or include VAT):



 
48

--------------------------------------------------------------------------------

 
 

 
EXECUTION VERSION

 
8.17.1
any payment of Interim Cash Flow to a Delayed NSC or otherwise at the direction
of the Buyer pursuant to this Clause 8 or to or otherwise at the direction of
the Seller shall be paid by the payer without any withholding or deduction on
account of any Tax;



8.17.2
any payment of Interim Cash Flow to or otherwise at the direction of the Seller
shall not be subject to Tax in the hands of the recipient;



8.17.3
the Operating Profit or Loss shall not be included in the financial statements
or Tax returns of any Seller Group member and shall instead be included in the
financial statements and Tax returns of the NSC Newco, Target Company or other
member of the Buyer’s Group, as appropriate;



8.17.4
the Operating Profit or Loss shall be taxed in (if a profit) or give rise to
reliefs in (if a loss) the NSC Newco, Target Company or the Buyer (as the case
may be) as if it were a profit or a loss generated by the NSC Newco, Target
Company or other member of the Buyer’s Group from its own operations;



8.17.5
the Operating Profit or Loss shall not be taxed in (if a profit) or give rise to
reliefs in (if a loss) a member of the Seller Group.



8.18
To the extent any deduction or withholding on account of any Tax referred to in
Clause 8.17.1 or an amount of tax referred to under Clause 8.17.2 would give
rise to any actual economic cost to the payee after taking into account any
credit, refund or remission from any Tax arising in respect of the Interim Cash
Flow, then the parties shall use their best endeavours and cooperate to explore
ways to restructure or otherwise recharacterise the payment of the Interim Cash
Flow to avoid such deduction or withholding on account of Tax or amount of Tax,
or to secure that there is no economic cost in respect of such deduction,
withholding or amount suffered by the payee. For the avoidance of doubt if the
parties do not reach an alternative solution, the withholding or deduction on
account of Tax shall be dealt with under Clause 8.19.



8.19
In the event that the assumptions referred to in paragraph 8.17 are incorrect:



 
(a)
if the Buyer’s Group has a Net After Tax Benefit and the Seller Group has a Net
After Tax Deficit, the Buyer shall make a payment or procure that a payment is
made to the Seller or such party as the Seller directs equal to the lower of the
Buyer’s Group’s Net After Tax Benefit and the Seller Group’s Net After Tax
Deficit, subject to a minimum reimbursement equal to 50% of the Seller Group’s
Net After Tax Deficit;



 
(b)
if the Seller Group has a Net After Tax Benefit and the Buyer’s Group has a Net
After Tax Deficit, the Seller shall make a payment or procure that a payment is
made to the Buyer or such party as the Buyer directs equal to the lower of the
Seller Group’s Net After Tax Benefit and the Buyer’s Group’s Net After Tax
Deficit, subject to a minimum reimbursement equal to 50% of the Buyer’s Group’s
Net After Tax Deficit;



 
(c)
where neither party has a Net After Tax Benefit, the aggregate Net After Tax
Deficit for the Buyer’s Group and the Seller Group shall be borne equally,



and for the purposes of this Clause 8.19:


 
49

--------------------------------------------------------------------------------

 
 

 
EXECUTION VERSION

 
 
(d)
the Buyer’s Group’s “Net After Tax Deficit” is the amount (if any) by which,
after aggregating the position of each relevant Buyer’s Group member and Target
Company and the relevant NSC Newco and after taking into account all relevant
Tax liabilities arising to or reasonably expected to arise to those entities,
the Buyer’s Group is worse off, as a result of the assumptions referred to in
Clause 8.17 being incorrect compared to the position which the Buyer’ Group
would have been in had those assumptions been correct; and



 
(e)
the Seller Group’s “Net After Tax Deficit” is the amount (if any) by which,
after aggregating the position of each relevant Seller Group member and after
taking into account all relevant Tax liabilities arising to or reasonably
expected to arise to those entities, the Seller Group is worse off, as a result
of the assumptions referred to in Clause 8.17 being incorrect compared to the
position which the Seller Group would have been in had those assumptions been
correct; and



 
(f)
the Buyer’s Group’s “Net After Tax Benefit” is the amount (if any) by which,
after aggregating the position of each relevant Buyer’s Group member and Target
Company and the relevant NSC Newco and after taking into account all relevant
Tax liabilities arising to or reasonably expected to arise to those entities,
the Buyer’s Group is better off, as a result of any of the assumptions referred
to in Clause 8.17 being incorrect compared to the position which the Buyer’s
Group would have been in, had those assumptions been correct; and



 
(g)
the Seller Group’s “Net After Tax Benefit” is the amount (if any) by which,
after aggregating the position of each relevant Seller Group member and after
taking into account all relevant Tax liabilities arising to or reasonably
expected to arise to those entities, the Seller Group is better off, as a result
of any of the assumptions referred to in Clause 8.17 being incorrect compared to
the position which the Seller Group would have been in, had those assumptions
been correct.



8.20
Resolution of Disputes



8.20.1
If the Buyer disagrees with the draft Interim Cash Flow statement or relevant
balance sheet and income statement used in its preparation, the Buyer shall
within twenty (20) Business Days following receipt of the draft Interim Cash
Flow statement from the Seller give written notice (the NSC Dispute Notice)
setting out the basis and the reason(s) therefor.



8.20.2
If the Buyer shall deliver a NSC Dispute Notice, then the Seller and the Buyer
shall endeavour in good faith to agree the matters in dispute set out in the NSC
Dispute Notice during a period of sixty (60) days after receipt of such
notice.  Each party will make available to the other all information in such
party’s possession that is reasonably required in order to reach resolution on
all disputed matters set out in the NSC Dispute Notice.



8.20.3
If resolution of all disagreements specified in a NSC Dispute Notice is not
reached between the Buyer and the Seller within such sixty (60) day period, the
matters set out in the NSC Dispute Notice remaining in dispute, may be referred
by either the Seller or the Buyer to a partner of at least ten (10) years’
experience based in the London office of a firm of internationally recognised
independent chartered accountants jointly agreed upon between the Seller and the
Buyer or (failing such agreement) appointed, at the request of either of the
Seller or the Buyer at any time, by the President from time to time of the
Institute of Chartered Accountants in England and Wales which firm (the Delayed
NSC Independent Accountants) shall then determine the matters in dispute.  The
fees and expenses of the Delayed NSC Independent Accountants in connection with
any such determination, which shall be final and binding in the absence of
manifest error, shall be borne between the Seller and the Buyer in such
proportions as the Delayed NSC Independent Accountants shall in their discretion
determine.



 
50

--------------------------------------------------------------------------------

 
 

 
EXECUTION VERSION

 
8.20.4
Upon resolution of all disagreements with respect to a NSC Dispute Notice any
payments required to implement such resolution shall be made within five (5)
Business Days.  Any such payments shall not be subject to the provisions of
Clause 23.9.



9.
PAYMENT OF IP CONSIDERATION, HALEWOOD PLANT CONSIDERATION AND REPAYMENT OF
INTRA-GROUP BALANCES



9.1
Immediately following Completion and on the Completion Date:



9.1.1
the Buyer shall:



 
(a)
deliver to the Seller a counterpart of the Intellectual Property Agreements duly
executed on behalf of the relevant Target Companies together with a duly
certified copy of minutes of a duly held meeting of the directors of each such
company authorising the execution of each such document; and



 
(b)
by transfer of funds for same day value to such accounts as shall have been
notified to the Buyer by the Seller at least three (3) Business Days prior to
Completion, pay on its own behalf or as appropriate for and on behalf of the
relevant Target Company the IP Consideration to Ford Global Technologies, LLC
and pay, for and on behalf of the Buyer, member of the Buyer’s Group or relevant
Target Company as the Buyer directs, the Halewood Plant Consideration to the
Seller or its designee; and



9.1.2
against receipt of the Halewood Plant Consideration and the IP Consideration,
the Seller shall:



 
(a)
procure the delivery to the Buyer of a counterpart of the Intellectual Property
Agreements, duly executed on behalf of the relevant members of the Seller Group
party thereto; and



 
(b)
concurrently with the transfer of the Halewood Properties to Jaguar Cars Limited
in accordance with Schedule 17, let or procure that Jaguar Cars Limited is let
into possession of the Halewood Plant and deliver or procure the delivery to
Jaguar Cars Limited of such assets forming part of the Halewood Plant as are
transferable by delivery and transfer or procure the transfer to Jaguar Cars
Limited of the remainder of the Halewood Plant; and



9.1.3
the Seller shall transfer or procure the transfer to Jaguar Cars Limited of the
Halewood Assets.



9.2
Immediately following Completion and on the Completion Date:



9.2.1
the Buyer shall procure that the Estimated Intra-Group Payables are paid to the
Seller (for itself or, as applicable, as agent for and on behalf of the relevant
member of the Seller Group) by the relevant Target Company or NSC Newco (to the
extent it exists and has acquired Embedded NSC Assets at Completion and has been
acquired by the Buyer);



 
51

--------------------------------------------------------------------------------

 
 

 
EXECUTION VERSION

 
9.2.2
the Seller shall procure that any Estimated Intra-Group Receivables are paid to
the relevant Target Company or NSC Newco (to the extent it exists and has
acquired Embedded NSC Assets at Completion and has been acquired by the Buyer);
and



9.2.3
each of the Seller and the Buyer agrees on behalf of itself and each of their
respective subsidiaries that in each case where an Estimated Intra-Group
Receivable is payable to an entity (A) by an entity (B) and there is also an
Estimated Intra-Group Payable payable by B to A, such amounts shall be set off
and only the net amount shall be payable.  The Buyer and the Seller agree that,
where net amounts are paid and/or received, the book entries made in the
accounts of the relevant debtor and creditor shall reflect the gross payments
being effected.  The information to be provided to the Buyer as contemplated by
the definitions of Estimated Intra-Group Receivable and Intra-Group Payable will
set out, in respect of each such obligation, the debtor, the creditor and the
amount estimated as payable, together with a schedule of the net amounts to be
paid pursuant to this Clause 9.2.



10.
POST-COMPLETION ADJUSTMENTS



10.1
Following Completion, the Buyer and the Seller shall give effect to Schedule 12.



10.2
Five (5) Business Days following the issue of the Final Completion Statement in
accordance with Schedule 12:



10.2.1
as an adjustment to the payments made pursuant to Clauses 9.2.1 and 9.2.2, the
Buyer shall procure that the relevant Target Companies, NSC Newcos (existing at
Completion and only after they have been acquired by the Buyer) or members of
the Buyer’s Group pay or repay (as the case may be) to the relevant members of
the Seller Group and/or, as appropriate, the Seller shall procure that the
relevant members of the Seller Group pay or repay (as the case may be) to the
relevant Target Companies, NSC Newcos (existing at Completion and acquired by
the Buyer) or members of the Buyer’s Group, the difference between the amounts
relating to such companies included in the Intra-Group Balances and in the
Estimated Intra-Group Balances;



10.2.2
the Seller shall repay to the Buyer an amount equal to the amount by which the
Estimated Intra-Group Balances exceeds the Intra-Group Balances or the Buyer
shall pay to the Seller an amount equal to the amount by which the Intra-Group
Balances exceeds the Estimated Intra-Group Balances;



10.2.3
the Seller shall repay to the Buyer an amount equal to the amount by which the
Net External Indebtedness exceeds the Estimated Net External Indebtedness or the
Buyer shall pay to the Seller an amount equal to the amount by which the
Estimated Net External Indebtedness exceeds the Net External Indebtedness; and



10.2.4
the Seller shall repay to the Buyer an amount equal to the amount by which the
Specified Working Capital Amount exceeds the Working Capital Amount or the Buyer
shall, pay to the Seller an additional amount equal to the amount by which the
Working Capital Amount exceeds the Specified Working Capital Amount (and, for
the avoidance of doubt, for these purposes a smaller negative amount shall be
taken to exceed a larger negative amount).



 
52

--------------------------------------------------------------------------------

 
 

 
EXECUTION VERSION

 
11.
WARRANTIES AND INDEMNITIES



11.1
Warranties



11.1.1
The Seller warrants to the Buyer that each Warranty is true and accurate as set
forth therein and not misleading on the date of this Sale and Purchase
Agreement.



11.1.2
The Seller warrants to the Buyer that as at Completion the Bring-Down Warranties
shall be true and accurate as set forth therein and shall not be misleading by
reference to the facts and circumstances existing as at Completion and for such
purpose any reference in such warranties to the date of this Sale and Purchase
Agreement shall be deemed to be a reference to the Completion Date.



11.2
Reliance and Remedies



11.2.1
The Buyer acknowledges that it has not relied on or been induced to enter into
this Sale and Purchase Agreement by any representation or warranty other than
the Warranties.



11.2.2
The Seller is not liable to the Buyer (in equity, contract or tort under the
Misrepresentation Act 1967 or in any other way) for a representation which is
not set out in this Sale and Purchase Agreement.



11.2.3
The Buyer’s sole remedy for any breach of the Warranties other than the
Bring-Down Warranties or any other breach of this Sale and Purchase Agreement
shall be an action for damages and the Buyer shall not be entitled to rescind
this Sale and Purchase Agreement in any circumstances other than as provided in
Clause 6.4, Clause ‎6.5 or Clause ‎6.6.



11.3
Seller’s Knowledge, Information and Belief and Disclosure



11.3.1
A reference herein to the knowledge, information and belief of the Seller or so
far as the Seller is aware or any similar expression, in relation to each
Warranty means the actual knowledge of the person identified in Schedule 14 as
being responsible for the area of expertise to which such Warranty relates (and
no other person).



11.3.2
The Warranties are qualified by reference to those matters fairly disclosed in
or under the Disclosure Letter (and any documents annexed to it), this Sale and
Purchase Agreement, any of the Transaction Documents, and the contents of the
Data Room and the Buyer shall not be entitled to claim that any such matter
causes any of the Warranties to be untrue, inaccurate or misleading.



11.3.3
For convenience only certain disclosures in the Disclosure Letter refer to
particular Warranties set out in Schedule 4 or to particular documents in the
Data Room but any matter disclosed in the Disclosure Letter is disclosed for the
purpose of all the Warranties which will be qualified accordingly.



11.4
Separate and Independent Warranty



11.4.1
Each of the Warranties shall be construed as a separate and independent Warranty
and (except where this Sale and Purchase Agreement provides otherwise) shall not
be limited or restricted in its scope by reference to, or inference from, any
other term of another Warranty or any term of this Sale and Purchase Agreement
except that the only Warranties given in respect of:



 
53

--------------------------------------------------------------------------------

 
 

 
EXECUTION VERSION

 
 
(a)
competition, anti-restrictive trade practice or anti-trust legislation matters
are those contained in Paragraph 4 of Schedule 4;



 
(b)
Intellectual Property Rights are those Warranties contained in Paragraph 10 of
Schedule 4 and the Intellectual Property Agreements;



 
(c)
IT Systems and Services are those Warranties contained in Paragraph 11 of
Schedule 4 and the Information Technology Agreement;



 
(d)
Pensions and related benefits matters are those Warranties contained in
Paragraph 16 of Schedule 4;



 
(e)
Environmental Matters are those Warranties contained in Paragraph 18 of Schedule
4 together with the Warranty in Paragraph 15.1.2 of Schedule 4 in so far as it
relates to health and safety matters. For the avoidance of doubt, Environmental
Matters for the purposes of this Clause 11.4.1(e) does not include Warranties in
respect of product compliance including that in Paragraph 21 of Schedule 4 nor
the Warranties in Paragraphs 17.3 and 17.5 of that Schedule; and



 
(f)
Tax are those Warranties contained in Paragraph 19 of Schedule 4.



11.5
Limitations



11.5.1
Notwithstanding the provisions of this Clause 11, the provisions of Schedule 5
shall operate to limit the liability of the Seller and the members of the Seller
Group in respect of any Claim.



11.5.2
The Seller undertakes not to make any claim against any Target Company, NSC
Newco or any director, officer or employee of any Target Company, NSC Newco in
respect of any misrepresentation, inaccuracy or omission in or from information
or advice provided by such Target Company, NSC Newco, director, officer or
employee for the purpose of assisting, or in connection with, the Seller making
a representation, giving a Warranty or preparing the Disclosure Letter.



11.6
Exceptions to Limitations



Nothing in this Sale and Purchase Agreement, including the Schedules hereto or
the Tax Deed, shall exclude or limit the liability of any party in relation to
fraud, wilful misconduct or deliberate concealment or the remedies available to
any other party in relation thereto.


11.7
Buyer’s Liability to Seller in Respect of Delayed NSCs



The Buyer shall not be liable to the Seller for a breach of this Sale and
Purchase Agreement in respect of any obligation on the Buyer in relation to a
Delayed NSC to the extent such breach arises solely due to the fact that:


 
(a)
the Buyer has not been given control over the operational management of the
relevant Delayed NSC as contemplated by the NSC Interim Management Agreement;



 
(b)
the Buyer has given a written instruction to the Seller (and/or its Related
Persons other than the JLR Group (each as defined in the NSC Interim Management
Agreement)) pursuant to the NSC Interim Management Agreement where, in relation
to such obligation on the Buyer under this Sale and Purchase Agreement, the
Seller (and/or its Related Persons other than the JLR Group (each as defined in
the NSC Interim Management Agreement)) has failed to undertake an action, with
such failure to act (including a failure to act that is the consequence of a
determination by the Board of Directors of the relevant Delayed NSC (or similar
governance body that exercises control over the management of the Delayed NSC)
that the performance of the action instructed in writing by the Buyer would
constitute a breach of the Board’s fiduciary duties under Law) constituting a
violation of the NSC Interim Management Agreement; or



 
54

--------------------------------------------------------------------------------

 
 

 
EXECUTION VERSION

 
 
(c)
the Seller (and/or its Related Persons (other than the JLR Group (each as
defined in the NSC Interim Management Agreement)) has directed the operational
management of the relevant Delayed NSC in such a way as prevents the Buyer
complying with its obligations in relation to such matter pursuant to this Sale
and Purchase Agreement.



12.
BUYER AND GUARANTOR WARRANTIES AND INDEMNITY



12.1
Buyer and Guarantor Warranties



12.1.1
The Buyer and the Guarantor jointly and severally warrant to the Seller that
each of the following warranties is true and accurate in all respects on the
date of this Sale and Purchase Agreement:



 
(a)
each of the Buyer and the Guarantor is duly organised, validly existing and in
good standing under the laws of its jurisdiction of incorporation;



 
(b)
each of the Buyer and the Guarantor has full corporate power and authority to
enter into and perform its obligations under this Sale and Purchase Agreement
and any other document required to be executed by it pursuant to, or in
connection with, this Sale and Purchase Agreement, which when executed by it
shall constitute valid, legal and binding obligations of the Buyer and the
Guarantor (as the case may be) in accordance with their respective terms and all
actions have been taken by it which are necessary for it to execute and perform
its obligations under this Sale and Purchase Agreement;



 
(c)
the execution of and performance by each of the Buyer and the Guarantor of its
obligations under this Sale and Purchase Agreement have been duly authorised by
its board of directors and by all other necessary corporate action;



 
(d)
the obligations of the Buyer and the Guarantor under this Sale and Purchase
Agreement and each document to be executed by each of them at, or before
Completion are, or when the relevant document is executed, will be valid and
binding in accordance with its terms;



 
(e)
except as provided herein, neither entry into this Sale and Purchase Agreement
nor entry into, and implementation of, the transactions referred to in this Sale
and Purchase Agreement shall require the Buyer or the Guarantor to obtain any
consent or approval, or to give any notice or to make any registration with any
governmental, regulatory or other authority, which has not been obtained or made
as at the date of this Sale and Purchase Agreement;



 
(f)
no order has been made and no resolution has been passed for the winding up of
the Buyer or the Guarantor or for a provisional liquidator, manager
administrator or administrative receiver (or such equivalent in its jurisdiction
of incorporation) to be appointed in respect of the Buyer or the Guarantor, no
petition has been presented and no meeting has been convened for the purposes of
the winding up of the Buyer or the Guarantor and no other process whereby the
business of the Buyer or the Guarantor is terminated and its assets are
distributed amongst its creditors and/or shareholders or any other proceedings
under any applicable insolvency, reorganisation or similar laws in any relevant
jurisdiction have taken place, and no events or circumstances analogous to any
of the above referred to in this Paragraph have occurred in or outside England;



 
55

--------------------------------------------------------------------------------

 
 

 
EXECUTION VERSION

 
 
(g)
neither the Buyer nor the Guarantor is:



 
(i)
subject to any order, judgment, decree, investigation or proceedings by any
governmental agency or authority;



 
(ii)
a party to any litigation, arbitration or administrative proceedings which are
in progress or threatened or pending by or against or concerning it or any of
its assets; or



 
(iii)
the subject of any governmental, regulatory or official investigation or enquiry
which is outstanding or threatened,



 
which in each case are likely to result in any of the Conditions not being
fulfilled or in the ability of the Buyer or the Guarantor to execute, deliver
and perform its obligations under this Sale and Purchase Agreement;



 
(h)
the Buyer has (and at Completion will have) all necessary cash resources in
immediately available funds or committed credit facilities to pay the Initial
Purchase Price and the Subscription Price and to satisfy its other payment
obligations under this Sale and Purchase Agreement and, in the case of such
credit facilities, the Buyer shall be able to satisfy all conditions to drawdown
to such loan facilities at or prior to Completion; and



 
(i)
as at the date of this Sale and Purchase Agreement, the Buyer is not actually
aware of any  matter that constitutes or is likely to constitute a Claim.



12.2
Separate and Independent Warranty



Each of the warranties set out in Clause 12.1 shall be construed as a separate
and independent warranty and (except where this Sale and Purchase Agreement
provides otherwise), shall not be limited or restricted in its scope by
reference to, or inference from, any other term of another such warranty or any
term of this Sale and Purchase Agreement.


12.3
Buyer’s Knowledge, Information and Belief



A reference herein to the awareness of the Buyer, the best knowledge,
information and belief of the Buyer or so far as the Buyer is aware or any
similar expression, in relation to each warranty set out in Clause 12.1 means
the actual knowledge of the person identified in Part 2 of Schedule 14 as being
responsible for the area of expertise to which such warranty relates (and no
other person).


13.
CONTRACTS AND THIRD PARTY CONSENTS



13.1
JLR Contracts and Split Contracts



13.1.1
With effect from Completion, the Buyer:



 
(a)
shall, until such JLR Contracts are novated, assigned or transferred in
accordance with this Clause 13, carry out, perform and discharge all Liabilities
created by or arising under any JLR Contracts, or shall procure that all such
Liabilities are carried out, performed and discharged; and



 
56

--------------------------------------------------------------------------------

 
 

 
EXECUTION VERSION

 
 
(b)
undertakes to indemnify the Seller and each member of the Seller Group against
all Losses and Liabilities incurred by any of them as a result of any failure by
the Buyer to perform its obligations under Clause 13.1.1(a).



13.1.2
Insofar as the benefit or burden of any of the JLR Contracts cannot effectively
be assigned or transferred to the Buyer, a Target Company or a NSC Newco except
by novation or consent from a third party:



 
(a)
each of the Buyer and the Seller shall use all reasonable endeavours to procure
such novation or consent with effect from Completion and for such purpose:



 
(i)
the Buyer shall provide any information, guarantees or other assurances
reasonably requested by the relevant third party;



 
(ii)
the Seller shall not be obliged to incur any financial commitment; and



 
(iii)
neither party shall be obliged to become involved in or threaten any form of
legal action.



 
(b)
until the benefit and burden of the relevant JLR Contract is novated or
assigned:



 
(i)
the Seller shall, to the extent not prohibited under the relevant contract,
procure that the relevant member of the Seller Group shall hold it on trust for
the Buyer from Completion (and accordingly on receipt of the same account for
and pay or deliver to the Buyer or as it may direct any moneys or goods received
thereunder);



 
(ii)
the Buyer shall, as sub-contractor (to the extent permitted, in the reasonable
opinion of the Seller, under such contract), failing which, as agent, of the
relevant member of the Seller Group, perform all of the obligations under the
relevant contract following Completion provided that the Buyer is given
reasonable notice of such obligations by the Seller; and



 
(iii)
the Seller shall procure that the relevant member of the Seller Group shall on
request and with effect from Completion (so far as it lawfully may, in the
reasonable opinion of the Seller and at the Buyer’s sole expense) give all
reasonable assistance to enable the Buyer to enforce its rights under the
relevant contract provided that the Buyer shall indemnify each member of the
Seller Group against all Losses and Liabilities thereby incurred and no member
of the Seller Group shall be obliged to make any payment unless it has first
been paid the amount concerned by the Buyer.



13.1.3
In relation to any Split Contract entered into by a member of the Seller Group:



 
(a)
prior to splitting any such Split Contract pursuant to Clause 13.1.5 and for so
long as any member of the Seller Group retains any benefit pursuant to the terms
of such Split Contract, the Seller shall, with effect from Completion, procure
that the relevant member(s) of the Seller Group shall:



 
(i)
(to the extent not prohibited under such contract) hold any payments, goods or
other services received under the relevant Split Contract (to the extent related
to Jaguar or Land Rover) as trustee for the Buyer and as soon as reasonably
practicable following receipt forward such payments, goods and other services to
the Buyer (or as it may direct);



 
57

--------------------------------------------------------------------------------

 
 

 
EXECUTION VERSION

 
 
(ii)
exercise all rights, powers and benefits under the relevant Split Contract (to
the extent relating to Jaguar or Land Rover) in accordance with the Buyer’s
reasonable requirements but without incurring any financial commitment for its
own account or becoming involved in or threatening any form of legal action; and



 
(iii)
insofar as the Split Contract relates to any business carried on by the Seller
Group, use all reasonable endeavours to carry out or perform its obligations
under the Split Contract; and



 
(b)
provided it is given reasonable notice of the same by the Seller, the Buyer
shall with effect from Completion perform, or procure the performance, of all
such Split Contracts (to the extent related to Jaguar or Land Rover) in
accordance with their terms and conditions as sub-contractor of the relevant
member of the Seller Group provided that such sub-contracting is (in the
reasonable opinion of the Seller) permitted under the terms of the relevant
Split Contract, and where sub-contracting is not permissible, undertakes to
perform, or procure performance, as agent of the relevant member of the Seller
Group and the Buyer shall indemnify the Seller and each member of the Seller
Group against all and any Losses or Liabilities resulting from any failure on
the part of the Buyer to perform or procure performance of those obligations.



13.1.4
In relation to any Split Contract entered into by a Target Company:



 
(a)
prior to splitting any such Split Contract pursuant to Clause 13.1.5 and for so
long as any Target Company retains any benefit pursuant to the terms of such
Split Contract, the Buyer shall, with effect from Completion, procure that the
relevant Target Company shall:



 
(i)
hold any payments, goods or other services received under the relevant Split
Contract (to the extent related to any business carried on by the Seller Group)
as trustee for the Seller and as soon as reasonably practicable following
receipt forward such payments, goods and other services to the Seller (or as it
may direct);



 
(ii)
exercise all rights, powers and benefits under the relevant Split Contract (to
the extent relating to any business carried on by the Seller Group) in
accordance with the Seller’s reasonable requirements but without incurring any
financial commitment or for its own account or becoming involved in or
threatening any form of legal action; and



 
(iii)
insofar as the Split Contract relates to Jaguar or Land Rover, use all
reasonable endeavours to carry out or perform all relevant obligations under the
Split Contract; and



 
(b)
provided it is given reasonable notice of the same by the Buyer, the Seller
shall with effect from Completion perform, or procure the performance, of all
such Split Contracts (to the extent related to any business carried on by the
Seller Group) in accordance with their terms and conditions as sub-contractor of
the relevant Target Company provided that sub-contracting is (in the reasonable
opinion of the Buyer) permitted under the terms of the relevant Split Contract,
and where sub-contracting is not permissible, undertakes to perform, or procure
the performance, as agent of the relevant Target Company and the Seller shall
indemnify the Buyer and its Affiliates (including for the avoidance of doubt
each Target Company or NSC Newco) against all and any Losses or Liabilities
resulting from any failure on the part of a member of the Seller Group to
perform or procure performance of those obligations.



 
58

--------------------------------------------------------------------------------

 
 

 
EXECUTION VERSION

 
13.1.5
If the Buyer or the Seller so requests in writing, the Seller or the Buyer
(respectively) shall with effect from Completion take all reasonable action, or
procure that a member of the Seller Group (in the case of the Seller) or Target
Company (in the case of the Buyer), takes all reasonable action as is reasonably
necessary to agree to an arrangement with the counterparty or counterparties to
any Split Contract whereby the Split Contract is terminated and replaced by two
or more contracts (including one with a member of the Seller Group and one with
a Target Company) reflecting the reasonable requirements of the Seller and the
Buyer.



13.1.6
The Seller and the Buyer acknowledge and agree that a committee (the Contracts
Committee) shall be established at Completion to act as a forum within which the
Buyer and the Seller shall discuss such matters as may from time to time arise
in relation to Split Contracts.  The Contracts Committee shall consist of up to
six (6) members, a maximum of three (3) of whom shall be appointed by each of
the Buyer and the Seller by way of notice served upon the other.  The first
appointees of the Buyer shall be Mr S Proctor (Director of FM & SP Europe, Ford
Werke GmbH) and Ms S Slaughter (Director of Purchasing Business Office, Ford
Motor Company Limited) and the first appointees of the Seller shall be Mr B B
Parekh (TML Holdings Limited) and Mr D Smith (JLR).  The party which has
appointed any member of the Contracts Committee shall be free, upon giving to
the other party which is entitled to appoint members of the Contracts Committee
not less than ten (10) Business Days’ notice, to terminate the appointment of
such member and appoint a replacement.



13.1.7
Either the Buyer or the Seller may convene a meeting of the Contracts Committee
by giving not less than ten (10) Business Days’ notice by facsimile (the Meeting
Request) to the other specifying the proposed date and time for the meeting
(which shall be between 9.00 am and 5.00 pm (London time) on a Business Day) and
specifying in reasonable detail the topics to be discussed at such meeting.  The
Seller and the Buyer acknowledge and agree that there shall be no more than one
meeting of the Contracts Committee in any given month unless otherwise agreed in
writing by the parties.



13.1.8
The recipient of any Meeting Request shall use its reasonable endeavours to make
the appropriate arrangements so as to enable the meeting to take place at the
proposed date and time and shall, within three (3) Business Days of receipt of
the Meeting Request, notify the sender by facsimile whether the recipient agrees
with the proposed date and time for the meeting and offering, if the proposed
time is not agreed, an alternative proposed meeting time (which shall be between
9.00 am and 5.00 pm (London time) on a Business Day) (such notice being the
Meeting Response).  If the proposed date and time for the meeting is agreed the
Contracts Committee shall be deemed to have been duly convened to meeting at
such time.  If any Meeting Response proposes an alternative meeting date and
time, the recipient shall use its reasonable endeavours to make the appropriate
arrangements so as to enable the meeting to take place at the proposed
alternative date and time and shall within three (3) Business Days of receipt of
the Meeting Response give notice to the sender by facsimile specifying the date
and time for the meeting of the Contracts Committee (which shall, if reasonably
practicable, be at the proposed alternative date and time or otherwise at the
such other date and time (which shall be between 9.00 am and 5.00 pm (London
time) on a Business Day and shall not be the time proposed in the Meeting
Request) as the recipient may specify).



13.1.9
Each of the Buyer and the Seller shall use its reasonable endeavours to procure
that at least two of its appointees to the Contracts Committee shall attend any
meeting of the Contracts Committee and unless at least two appointees of each of
the Buyer and the Seller are in attendance the meeting shall be deemed to be
inquorate and shall be cancelled.  If any meeting of the Contracts Committee
should be cancelled, the party which proposed the relevant Meeting Request shall
as soon as reasonably practicable submit a further Meeting Request, which shall
specify that it has been submitted as a result of such cancellation.  Each of
the Buyer and the Seller shall procure that at least two of its appointees to
the Contracts Committee shall attend any meeting the Contracts Committee
convened pursuant to such a Meeting Request.  Meetings of the Contracts
Committee may take place by teleconference or in person and the Contracts
Committee shall, subject to this Clause 13.1 be free to determine its own
procedures.



 
59

--------------------------------------------------------------------------------

 
 

 
EXECUTION VERSION

 
13.1.10
The Seller and the Buyer acknowledge and agree that any determination by the
Contracts Committee shall not be binding with respect to a Split Contract unless
and to the extent any such Split Contract is formally amended in a written
agreement that is executed by each of the parties thereto.



13.2
Caterpillar Arrangements



Subject to Clause 13.1, each of the Seller and the Buyer shall use all
reasonable endeavours to ensure that following Completion, the Global LSA, the
Ford-Caterpillar Contracts and the JLR-Caterpillar Contracts continue to operate
in a manner as closely adjacent as is reasonably and commercially practicable to
the manner in which they operate at the date of this Sale and Purchase
Agreement, and without limitation to the generality of the foregoing the Seller
shall (or as the case may be shall procure that any other relevant member of the
Seller Group shall):


 
(a)
provide to the JLR parties (including Embedded NSCs) to the JLR-Caterpillar
Contracts and Ford-Caterpillar Contracts access to the IT Systems and Services
of the Seller Group that are being used by JLR at Completion under or in
connection with the JLR-Caterpillar Contracts and the Ford-Caterpillar
Contracts, and related services, in accordance with the terms of the Information
Technology Agreement;



 
(b)
not take any action (or as the case may be omit to take any action) which is
within the Seller’s reasonable control that could reasonably be expected to give
rise to the termination of (to the extent attributable to any matter arising
under or in connection with  the Global LSA or any Ford-Caterpillar Contract)
the JLR-Caterpillar Contracts (or the right of the non-JLR party thereto to
effect such termination);



 
(c)
not without the prior written consent of the Buyer (such consent not to be
unreasonably withheld or delayed) agree to amend the Global LSA to the extent
that such amendment would directly or indirectly adversely and materially affect
any of the Ford-Caterpillar Contracts or the JLR-Caterpillar Contracts; and



 
(d)
not without the prior written consent of the Buyer (such consent not to be
unreasonably withheld or delayed) amend the Ford-Caterpillar Contracts.



14.
ASSUMED LIABILITIES



14.1
The Buyer hereby undertakes to the Seller (for itself and on behalf of each
member of the Seller Group) that it will with effect from Completion duly and
properly perform, assume and pay and discharge when due, and indemnify and hold
harmless the Seller and each member of the Seller Group against, any Assumed
Liabilities and any and all Losses or Liabilities incurred or suffered as a
result of or relating to any such Assumed Liabilities, it being understood that,
with respect to any Assumed Liabilities and any associated Losses or Liabilities
that arise in connection with a jurisdiction listed in Part C of Schedule 18
with respect to which the Condition set forth in Clause 4.1.3 is waived as
permitted by Clause 4.3.3, any such Liabilities and any such indemnification
shall be, for the avoidance of doubt, for the account of the Buyer
notwithstanding circumstances where, as required by Law, the performance,
assumption, payment and discharge of any such Liabilities and any such
indemnification by the Buyer may occur only at such time as the waived Condition
is satisfied.  The Seller agrees that, as between the Buyer and the Seller and
to the greatest extent permitted by Law, the Assumed Liabilities shall be
assumed by the Buyer or the relevant entity with the intention that it shall
have the benefit of the same rights, powers, remedies, claims, defences
(including without limitation, rights of set-off and counter claim) enjoyed by
the relevant member of the Seller Group.



 
60

--------------------------------------------------------------------------------

 
 

 
EXECUTION VERSION

 
14.2
The Buyer undertakes to the Seller that at any time and from time to time on or
after Completion, it will at the cost of the Buyer execute and deliver all such
further instruments of assumption and acknowledgements or take such other action
as the Seller may reasonably request (provided that, without prejudice to the
provisions of Clause 14.1, the Seller acknowledges and agrees that no such
request may be regarded as reasonable to the extent it is made before the
relevant Delayed Transfer Date with respect to Assumed Liabilities of the
relevant Delayed NSC) in order to effect the release and discharge in full of
the relevant member of the Seller Group in respect of any Assumed Liabilities,
or the assumption by the Buyer, a member of the Buyer’s Group, a Target Company
or a NSC Newco of the Assumed Liabilities and the substitution of the Buyer, a
Target Company or a NSC Newco as the primary obligor in respect of the Assumed
Liabilities, in each case on a non-recourse basis to any member of the Seller
Group.



14.3
JLR Manufacturing Grants



14.3.1
The Buyer and the Seller agree that any Liability arising after Completion for
repayment of any JLR Manufacturing Grant shall be borne between them equally
and, accordingly, the Buyer shall indemnify the Seller against one half of all
Losses and Liabilities incurred by any member of the Seller Group resulting from
any claim or demand made after Completion for repayment of any amount in respect
of a JLR Manufacturing Grant and the Seller shall indemnify the Buyer against
one half of all Losses and Liabilities incurred by any Target Company resulting
from any claim or demand made after Completion for repayment of any amount in
respect of a JLR Manufacturing Grant.



14.3.2
After Completion, the Buyer shall not, and shall procure that no Target Company
or NSC Newco shall, engage in any conduct, take any step or course of action or
fail to take any step or course of action which shall cause any claim or demand
to be made for repayment of any amount in respect of a JLR Manufacturing Grant.



14.4
US Dealer Claims



The Buyer and the Seller agree that any Losses and Liabilities arising after the
date of this Sale and Purchase Agreement with respect to any US Dealer Wrongful
Termination Claim (as such term is defined in Schedule 9) shall be borne
two-thirds by the Seller and one-third by the Buyer, and, accordingly the Buyer
shall indemnify the Seller against one-third of all Losses and Liabilities
incurred by any member of the Seller Group resulting from any claim or demand
made in respect of a US Dealer Wrongful Termination Claim, and the Seller shall
indemnify the Buyer against two-thirds of all Losses and Liabilities incurred by
any Target Company resulting from any claim or demand made in respect of a US
Dealer Wrongful Termination Claim.


 
61

--------------------------------------------------------------------------------

 
 

 
EXECUTION VERSION

 
15.
ASSURANCES



15.1
With effect from Completion, the Buyer shall:



15.1.1
use reasonable endeavours to procure that each relevant member of the Seller
Group shall be released in full from all Assurances listed in Section 5.03 of
the Data Room (other than any Assurances listed in Appendix 7 of the Vehicle
Finance Separation Agreements between Ford Motor Credit Company LLC and Land
Rover UK and/or Ford Motor Credit Company LLC and Jaguar Cars Limited in the
Agreed Form);



15.1.2
use reasonable endeavours to procure the release of every relevant member of the
Seller Group from all other Assurances relating to any Liability of a Target
Company or any Assumed Liability as soon as reasonably practicable after
becoming aware of such Assurance (other than any Assurances listed in Appendix 7
of the Vehicle Finance Separation Agreements between Ford Motor Credit Company
LLC and Land Rover UK and/or Ford Motor Credit Company LLC and Jaguar Cars
Limited in the Agreed Form); and



15.1.3
pending release in accordance with this Clause 15, indemnify each member of the
Seller Group against all Losses and Liabilities incurred in respect of any such
Assurance (including, without limitation, any liability of a member of the
Seller Group to pay any sum to an insurer in respect of any claim made under an
insurance policy by any of the Target Companies or, in so far as such claim
relates to Jaguar and/or Land Rover, by any member of the Seller Group).



15.2
With effect from Completion, the Seller shall:



15.2.1
procure that each relevant Target Company shall be released in full from any
Assurances relating to any Liability of a member of the Seller Group (other than
any Assumed Liability); and



15.2.2
pending release in accordance with this Clause 15, indemnify each Target Company
against all Losses and Liabilities incurred in respect of any such Assurance.



16.
EMPLOYMENT AND SECONDMENTS



16.1
In the event that an individual who is employed by a member of the Seller Group
and who works wholly for JLR (excluding any Shared Services Employee, any
Secondee, any Designated Employee or any individual who is within the scope of
the Ford US Secondment Agreement arrangements in Clause 16.12 below):



 
(a)
is wrongly identified in the Employee Lists referred to in the Disclosure Letter
as an employee of a Target Company, he/she shall where secondments are lawful
under the Laws of the relevant Territory be treated as a Secondee (in accordance
with the arrangements referenced in Clause 16.11 below).  Where secondments are
not lawful under the Laws of the relevant Territory the Seller and the Buyer
shall in good faith seek to agree appropriate contractual arrangements whereby
the individual is treated as a JLR Wrong Pocket Employee; or



 
62

--------------------------------------------------------------------------------

 
 

 
EXECUTION VERSION

 
 
(b)
is not identified in the Employee Lists referred to in the Disclosure Letter as
a NSC Transferring Employee the Seller shall treat that individual as a NSC
Transferring Employee for the purposes of this Clause 16.



16.2
The Seller shall procure that the Seller Group and the Target Companies comply
with all of their respective Collective Consultation Requirements and the Buyer
shall procure that all of the Buyer’s Group comply with all of their respective
Collective Consultation Requirements.



16.3
To the extent reasonable, the Seller and the Buyer shall seek to adopt a
collaborative approach to the Collective Consultation Requirements.  The Seller
shall procure that no information, consultation or notification with any
employee or Representative Body is carried out by or on behalf of the Seller,
any Target Company or any company within the Seller Group in connection with the
intentions of the Buyer in relation to the business of JLR, without obtaining
the prior written approval of the Buyer.



16.4
It is agreed by the Buyer and the Seller that the Seller shall comply with its
obligations pursuant to Clauses 7 and 8 of this Sale and Purchase Agreement in
respect of the Reserved Territory in relation to: (i) the transfer of employment
of JLR Employees; (ii) the establishment of a NSC Newco; (iii) the sale of the
NSC Newco to the Buyer; and (iv) Clause 8.5 in respect of the transfer of the
Embedded NSC Assets and Assumed Liabilities on the NSC Long Stop Date, in each
case after the relevant member of the Seller Group and/or the relevant Target
Company and/or NSC Newco (as the case may be) have complied with all Collective
Consultation Requirements in respect of such obligations.



16.5
Subject to Clause 16.4 of this Sale and Purchase Agreement (in respect of the
Reserved Territory), the Seller shall use reasonable endeavours in collaboration
with the Buyer to procure that each NSC Transferring Employee is employed by the
NSC Newco (or, as the case may be, a Target Company) in the relevant
jurisdiction on or before the later of the Completion Date (or in respect of a
Delayed NSC, the Delayed Transfer Date) on terms and conditions of employment as
the Buyer may reasonably stipulate which shall in any event be no less
favourable in aggregate than their current terms and conditions (including but
without limitation any current terms and conditions relating to membership of
pension arrangements and the benefit structure thereunder) as have been
disclosed to the Buyer prior to 30 April 2008 (such terms to be provided by the
Buyer in writing in a timely fashion sufficiently in advance of the Completion
Date or Delayed Transfer Date but in any event in any jurisdiction not before
the earlier of 30 April 2008 and such time that the Seller has confirmed to the
Buyer that it has provided the Buyer with complete and accurate details of the
current terms and conditions of the NSC Transferring Employees in that
jurisdiction) or, in default of any such terms and conditions being stipulated
by the Buyer, the Seller shall use reasonable endeavours to ensure that the NSC
Transferring Employees are employed by the NSC Newco (or, as the case may be, a
Target Company) on terms and conditions which are the same as or no less
favourable than their current terms and conditions (including but without
limitation any current terms and conditions relating to membership of pension
arrangements and the benefit structure thereunder) as disclosed to the Buyer
prior to 30 April 2008.  The parties acknowledge the Seller is under no
obligation to offer financial incentives in order to comply with this
Clause.  The Seller may at its discretion require any NSC Transferring Employee
to waive (in a manner in which the Seller is reasonably satisfied is legally
effective) any entitlement to redundancy or severance payments which would
otherwise be payable on the termination of his employment with the relevant
member of the Seller Group or any legal claims arising out of such
termination.  In respect of any Delayed NSC the Buyer shall, to the extent that
the relevant Target Company or NSC Newco is under the ultimate ownership or
operational control of the Buyer, use all reasonable endeavours to assist the
Seller in procuring that such NSC Transferring Employees are employed by the NSC
Newco or Target Company on or before the Delayed Transfer Date, including where
necessary by procuring that the NSC Newco or Target Company makes offers of
employment to the NSC Transferring Employees in accordance with the terms of
this Clause 16.5, in collaboration with the Seller.



 
63

--------------------------------------------------------------------------------

 
 

 
EXECUTION VERSION

 
16.6
If a NSC Transferring Employee:



16.6.1
objects to the transfer of his/her employment to a NSC Newco (or, as the case
may be, a Target Company);



16.6.2
declines an offer of employment from a NSC Newco (or, as the case may be, a
Target Company) made pursuant to the Seller Group’s obligations under Clause
16.5;



16.6.3
fails to accept before the Completion Date or Delayed Transfer Date (as
applicable) an offer of employment from a NSC Newco (or, as the case may be, a
Target Company) made pursuant to the Seller Group’s obligations under Clause
16.5; or



16.6.4
resigns in circumstances where their employment ends prior to Completion or, if
later, any Delayed Transfer Date;



the Seller will notify the Buyer forthwith and, upon the written request of the
Buyer, use all reasonable endeavours to persuade the NSC Transferring Employee
to become employed by the NSC Newco (or, as the case may be, a Target Company),
but the Seller shall not otherwise be required to take any further steps to
comply with its obligation under Clause 16.5.


16.7
Subject to the Clauses 16.1, 16.14, 16.15 and 16.16, the Seller shall procure
that no NSC Newco shall prior to the Completion Date (or, if later, the Delayed
Transfer Date) offer employment to any person other than a NSC Transferring
Employee without the prior approval of the Buyer, such approval not to be
unreasonably withheld (save to the extent that ultimate ownership or operational
control of the NSC Newco has passed to the Buyer).



16.8
In the event that any of the circumstances set out in Clause 16.6 applies or
where a NSC Transferring Employee accepts an offer of employment made by (or the
transfer of his employment to) the NSC Newco (or, as the case may be, a Target
Company), the relevant member of the Seller Group may terminate the employment
of such person, and all Losses and Liabilities incurred by any member of the
Seller Group in connection with the termination of such person’s employment,
including any Severance Payments (subject to the conditions and limitations in
Clauses 16.8.1 to 16.8.5) which are payable on the termination of his or her
employment with the relevant member of the Seller Group, shall be borne in equal
shares by the Seller and the Buyer.  The Buyer agrees to indemnify the Seller in
respect of its share of any such Losses and Liabilities (subject to the Seller
providing the Buyer with such information as the Buyer may reasonably request
verifying the amount of such Losses and Liabilities in respect of each relevant
employee, including copies of any relevant termination agreements and
information showing the basis for calculating the amount payable to each
relevant employee) and the Seller agrees to indemnify the Buyer in respect of
its share of any such Losses and Liabilities.  The relevant member of the Seller
Group shall use all reasonable endeavours to minimise any such Losses and
Liabilities (but having regard to Clauses 16.8.3 and 16.8.5). In this Clause
16.8 Severance Payment shall mean:



 
64

--------------------------------------------------------------------------------

 
 

 
EXECUTION VERSION

 
16.8.1
any payments made by a member of the Seller Group which are (i) contractually
due, or (ii) due pursuant to the Laws of the Territory in which the NSC
Transferring Employee is employed, in either case to any NSC Transferring
Employee by reason of the termination of their employment (including without
limitation any notice or payment in lieu of notice but subject to Clause 16.8.3
excluding any payments in respect of any remuneration or other benefits in
relation to the employment of any NSC Transferring Employee in respect of the
period up to the termination of any NSC Transferring Employee’s employment). For
the avoidance of doubt, Severance Payments includes (as applicable) any
retirement allowance payments due on termination in Japan;



16.8.2
any damages, awards, penalties or other Losses or Liabilities (including
reasonable legal costs and expenses) arising out of or in connection with any
claim brought by or on behalf of any NSC Transferring Employee relating to the
termination of his or her employment by a member of the Seller Group;



16.8.3
subject to the consent of the Buyer (such consent not to be unreasonably
withheld or delayed) any payment made (where reasonably necessary) to settle or
compromise a claim or liability (or potential claim or liability) arising out of
or in connection with the termination of employment of any NSC Transferring
Employee by a member of the Seller Group;



16.8.4
any current salary or other benefit costs payable to a NSC Transferring Employee
following Completion (or, in respect of a Delayed NSC, following the Delayed
Transfer Date) where the relevant member of the Seller Group is delayed or
prevented from terminating the NSC Transferring Employee’s employment by Law (or
where such delay is otherwise agreed in writing between the parties); and



16.8.5
subject to the consent of the Buyer (such consent not to be unreasonably
withheld or delayed) any enhanced terms or payments (in excess of the terms or
payments referred to at Clauses 16.8.1 to 16.8.4) which the Seller reasonably
determines in good faith are necessary to bring the total severance package for
the NSC Transferring Employee into line with (but not in excess of) market
practice in that Territory.



For the avoidance of doubt the Buyer shall not be required to contribute to any
ex-gratia payment offered by the Seller to any NSC Transferring Employee on the
termination of their employment (save as required in Clauses 16.8.3 and 16.8.5)
unless it has given its prior written consent.


16.9
The Buyer shall indemnify the Seller for any Losses or Liabilities directly or
indirectly caused by the Buyer or any member of the Buyer’s Group as a result of
the Buyer failing to provide the Seller with details of proposed terms and
conditions of employment in accordance with Clause 16.5 above or any Losses or
Liabilities occasioned by or arising out of an offer of employment being made on
terms stipulated by the Buyer.



16.10
In the event a NSC Transferring Employee has not transferred to the relevant NSC
Newco (or as the case may be a Target Company) by the Long Stop Date, the
provisions in Part 3 of Schedule 8 will apply.



16.11
The Buyer and the Seller shall give effect to the provisions of the Secondment
Agreements by procuring that the relevant members of the Seller Group and
Buyer’s Group enter into Secondment Agreements in respect of all Secondees and
Designated Employees and any individual treated as a Secondee pursuant to Clause
16.1 above, except where the existing secondment arrangements for such Secondee
or Designated Employee come to an end before Completion (or in the case of a
Delayed NSC, the Delayed Transfer Date) on the “Planned Completion” date
identified in the Secondee Lists (as referenced in the Disclosure Letter) or on
such other date as may be mutually agreed in writing between the parties.



 
65

--------------------------------------------------------------------------------

 
 

 
EXECUTION VERSION

 
16.12
The Buyer and the Seller shall give effect to the provisions of the Ford US
Secondment Agreement with respect to those persons employed by members of the
Seller Group in the business of Jaguar and/or Land Rover specified
therein.  None of the provisions of Clause 16 of this Sale and Purchase
Agreement shall apply to any individuals with respect to their secondment and
transfer of employment in the US under the provisions of the US Secondment
Agreement (other than Clauses 16.11, 16.12 and 16.13).



16.13
The Seller and the Buyer agree that this Clause 16 and the Ford US Secondment
Agreement and other Secondment Agreements shall be subject to the requirements
of Schedule 11 in any case where Schedule 11 imposes additional obligations on
either party in respect of pensions and related benefits.



16.14
Nothing in Schedule 7 or Clause 17 shall prevent any member of the Seller Group
from making an offer of employment to each Seller Wrong Pocket Employee, with
any such offer to commence with effect from the Completion Date.  If such offer
is accepted by a Seller Wrong Pocket Employee, that person shall cease to be a
JLR Employee.



16.15
Nothing in Schedule 7 or Clause 17 shall prevent a Target Company or JLR
Subsidiary from making an offer of employment to each JLR Wrong Pocket Employee,
with any such offer to commence with effect from the Completion Date.  If such
offer is accepted by a JLR Wrong Pocket Employee, that person shall become a JLR
Employee in the relevant Territory.



16.16
The Seller and the Buyer have agreed the following terms in relation to Shared
Services Employees:



16.16.1
the Seller and the Buyer shall procure that as soon as reasonably practicable
following the date of this Sale and Purchase Agreement, a duly authorised member
of the Seller Group and JLR shall each identify for each Shared Services
Territory how many of the Shared Services Employees they will require from
Completion and produce a description of the positions available within their
respective organisational structures for which the Shared Services Employees
shall be eligible to apply;



16.16.2
once the duly authorised member of each of the Seller Group and JLR have
completed the steps envisaged in Clause 16.16.1, the Seller and the Buyer shall
procure that on an agreed date the lists of available positions are then made
available to the Shared Services Employees in the relevant Shared Services
Territory and that such Shared Services Employees are invited by the relevant
member of the Seller Group and JLR to apply for any of those positions for which
such Shared Services Employees would like to be considered, provided that if one
party is not ready to publish its list of available positions by sixty (60) days
prior to the anticipated date of Completion (or in the case of a Delayed NSC
sixty (60) days before the anticipated Delayed Transfer Date) the other party
may proceed to unilaterally publish its list and to make offers in accordance
with Clause 16.16.3, save for any Territory where Completion is anticipated to
take place on or before 1 June 2008 in which case the relevant date shall be
forty-five (45) days prior to the anticipated date of Completion (or, in the
case of a Delayed NSC, forty-five (45) days prior to the Delayed Transfer Date);



16.16.3
the Seller and the Buyer shall procure that the relevant member of the Seller
Group and JLR select those Shared Services Employees to whom they wish to make
offers from those who have applied and shall make offers of employment to
commence with effect from the Completion Date (or in the case of a Delayed NSC,
with effect from the Delayed Transfer Date) giving the Shared Services Employee
a reasonable period of time in which to accept the offer of employment.  Where
the job offered is the same as or substantially similar to that person’s current
job or is on the same grade (or any comparable grade if the grading system used
is different) the terms of the offer must be no less favourable in aggregate
than the person’s current terms and conditions (including but without limitation
any current terms and conditions relating to membership of pension arrangements
and the benefit structure thereunder) as have been disclosed to the Buyer prior
to 30 April 2008.  All offers of employment shall be made as early as possible
in the process and ideally at least forty-five (45) days before the anticipated
date of Completion (or in the case of a Delayed NSC, at least forty-five (45)
days before the Delayed Transfer Date), but in any event must be made no later
than fifteen (15) days before the anticipated date of Completion (or in the case
of a Delayed NSC, no later than fifteen (15) days before the Delayed Transfer
Date).  The Shared Services Employee shall be given fifteen (15) days in which
to accept any offer made;



 
66

--------------------------------------------------------------------------------

 
 

 
EXECUTION VERSION

 
16.16.4
the Seller and the Buyer shall procure that the relevant member of the Seller
Group and JLR identify to each other those Shared Services Employees who have
accepted offers;



16.16.5
the Seller and the Buyer shall procure that any Shared Services Employee who
accepts an offer made under this process shall be released from his/her notice
obligations and post-termination restrictions applicable to such Shared Service
Employee (to the extent necessary to enable such Shared Service Employee to be
employed by the Seller Group or JLR as the case may be in accordance with the
terms of the job offer made to them) under their current contract with effect
from the Completion Date (or, in the case of a Delayed NSC, with effect from the
Delayed Transfer Date).  The Seller and the Buyer shall procure that the
relevant member of the Seller Group and JLR shall encourage the Shared Services
Employees to give as much advance notice of termination as possible to their
current employer in the event that they accept a new job offer from a member of
the Seller Group or JLR pursuant to this Clause 16.16;



16.16.6
the Seller and the Buyer shall each be responsible for their respective shares
of any Losses and Liabilities including any Aggregate Severance Costs (subject
to the conditions and limitations in Clauses 16.16.8(a) to 16.16.8(e)) incurred
as a result of the Seller or relevant member of the Seller Group terminating the
employment of any Shared Services Employee who has not:



 
(a)
accepted an offer of employment from a member of the Seller Group or JLR; or



 
(b)
received and offer of employment from a member of the Seller Group or JLR;



or where such Shared Services Employee’s employment is terminated as a result of
having accepted an offer from a member of the Seller Group or JLR;


16.16.7
the Buyer shall promptly reimburse the Seller on demand for the Buyer’s share of
the Aggregate Severance Costs for each Shared Services Employee subject to
receiving reasonable evidence of the same;



16.16.8
the relevant member of the Seller Group shall use reasonable endeavours to
ensure that any Aggregate Severance Costs are kept to a minimum (but having
regard to Clauses 16.16.8(c) and (e)) and to terminate any such person’s
employment as soon as reasonably practicable after Completion.  The term
“Aggregate Severance Costs” shall mean:



 
67

--------------------------------------------------------------------------------

 
 

 
EXECUTION VERSION

 
 
(a)
any payments made by a member of the Seller Group which are: (i) contractually
due; or (ii) due pursuant to the Laws of the Territory in which the Shared
Service Employee is employed, in either case to any Shared Service Employee by
reason of the termination of their employment (including without limitation any
notice or payment in lieu of notice but subject to Clause 16.16.8(c) below
excluding any payments in respect of any remuneration or other benefits in
relation to the employment of any Shared Service Employee in respect of the
period up to the termination of any Shared Service Employee’s employment).  For
the avoidance of doubt, the term Aggregate Severance Costs includes (as
applicable) any retirement allowance payments due on termination in Japan;



 
(b)
any damages, awards, penalties or other Losses or Liabilities (including
reasonable legal costs and expenses) arising out of or in connection with any
claim brought by or on behalf of any Shared Services Employee relating to the
termination of his employment by a member of the Seller Group;



 
(c)
subject to the consent of the Buyer (such consent not to be unreasonably
withheld or delayed) any payment made (where reasonably necessary) to settle or
compromise a claim or liability (or potential claim or liability) arising out of
or in connection with the termination of employment of any Shared Services
Employee by a member of the Seller Group;



 
(d)
any current salary or other benefit costs payable to a Shared Services Employee
following Completion (or, in respect of a Delayed NSC, following the Delayed
Transfer Date) where the relevant member of the Seller Group is delayed or
prevented from terminating the Shared Services Employee’s employment by Law (or
where such delay is otherwise agreed in writing between the parties); and



 
(e)
subject to the consent of the Buyer (such consent not to be unreasonably
withheld or delayed) any enhanced terms or payments (in excess of the terms or
payments referred to in this sub-clause 16.16.8) which the Seller reasonably
determines in good faith are necessary to bring the total severance package for
the Shared Services Employee into line with (but not in excess of) market
practice in that Territory;



For the avoidance of doubt the Buyer shall not be required to contribute to any
ex-gratia payment offered by the Seller to any Shared Services Employee on the
termination of their employment (save as required in Clauses 16.16.8(c) and (e))
unless it has given its prior written consent.


16.16.9
the Seller and Buyer’s respective shares of the Aggregate Severance Costs in
each Shared Services Territory shall be calculated by reference to the following
formula:



X  = (A - C)


Y  = (B - D)


Z  = (X + Y)


Buyer share = (X / Z) x Aggregate Severance Costs


Seller share = (Y / Z) x Aggregate Severance Costs


Where:


“A” means the JLR Shared Services Headcount for that Shared Services Territory;


 
68

--------------------------------------------------------------------------------

 
 

 
EXECUTION VERSION

 
“B” means the member of the Seller Group Shared Services Headcount for that
Shared Services Territory;


“C” means the number of job offers made by JLR and accepted by Shared Services
Employees in that Shared Services Territory; and


“D” means the number of job offers made by the relevant member of the Seller
Group and accepted by Shared Services Employees in that Shared Services
Territory.


16.17
If the Seller transfers the Embedded NSC Assets of an Embedded NSC to a Third
Party Importer in accordance with Clause 7.1.2(iii), the Seller may, at its
discretion, either:



16.17.1
procure that the NSC Transferring Employees employed in such Embedded NSC (or
any of them) remain employed by the relevant member of the Seller Group; or



16.17.2
seek to arrange for the relevant Third Party Importer to make offers of
employment to the NSC Transferring Employees employed in such Embedded NSC (or
any of them) or otherwise seek to arrange for their employment to transfer to
the relevant Third Party Importer; or



16.17.3
terminate the employment of the NSC Transferring Employees employed in such
Embedded NSC (or any of them) either (i) where the NSC Transferring Employee has
agreed to transfer to, or has accepted an offer of employment from, the Third
Party Importer or (ii) in circumstances where the NSC Transferring Employee has
not received an offer or has not accepted an offer of employment from the Third
Party Importer.



16.18
If the Seller transfers the Embedded NSC Assets of an Embedded NSC to a Third
Party Importer in accordance with Clause 7.1.2 (iii), the Seller and Buyer shall
be responsible in equal shares for any Losses or Liabilities including any
Severance Costs (subject to the conditions and limitations in Clauses 16.19.1 to
16.19.5) arising out of any of the following circumstances or events:



16.18.1
where the Seller terminates the employment of a NSC Transferring Employee in
that Territory where such NSC Transferring Employee has agreed to transfer to or
accepted an offer of employment from the Third Party Importer; or



16.18.2
where the Third Party Importer refuses to make an offer of employment to a NSC
Transferring Employee in that Territory or to accept the transfer of any such
NSC Transferring Employee; or



16.18.3
where a NSC Transferring Employee in that Territory does not accept (within a
reasonable timeframe) an offer of employment made by the Third Party Importer.



The Buyer agrees to indemnify the Seller in respect of its shares of such
Losses, Liabilities and Severance Costs and the Seller agrees to indemnify the
Buyer in respect of its share of such Losses, Liabilities and Severance Costs
(subject to each Party providing the other with such information as the other
may reasonably request verifying the amount of such Losses and Liabilities in
respect of each relevant employee, including copies of any relevant termination
agreements and information showing the basis for the amount payable to each
relevant employee). The relevant member of the Seller Group shall use all
reasonable endeavours to ensure that any Severance Costs are kept to a minimum
(but having regard to Clauses 16.19.3 and 16.19.5).


 
69

--------------------------------------------------------------------------------

 
 

 
EXECUTION VERSION

 
16.19
In Clause 16.18 “Severance Costs” shall mean:



16.19.1
any payments made by a member of the Seller Group which are (i) contractually
due or (ii) due pursuant to the Laws of the Territory in which the NSC
Transferring Employee is employed in either case to any NSC Transferring
Employee by reason of the termination of their employment (including without
limitation any notice or payment in lieu of notice but subject to Clause 16.19.3
excluding any payments in respect of any remuneration or other benefits in
relation to the employment of any NSC Transferring Employee in respect of the
period up to the termination of any NSC Transferring Employee’s employment);



16.19.2
any damages, awards, penalties or other Losses or Liabilities (including legal
costs and expenses) arising out of or in connection with any claim brought by or
on behalf of any NSC Transferring Employee relating to the termination of his
employment by a member of the Seller Group;



16.19.3
subject to the consent of the Buyer (such consent not to be unreasonably
withheld or delayed) any payment made (where reasonably necessary) to settle or
compromise a claim or liability (or potential claim or liability) arising out of
or in connection with the termination of employment of any NSC Transferring
Employee by a member of the Seller Group;



16.19.4
any current salary or other benefit costs payable to a NSC Transferring Employee
following the transfer  of the Embedded NSC Assets to the Third Party Importer
where the relevant member of the Seller Group is delayed or prevented from
terminating the NSC Transferring Employee’s employment by Law (or where such
delay is otherwise in writing between the parties); and



16.19.5
subject to the consent of the Buyer (such consent not to be unreasonably
withheld or delayed) any enhanced terms or payments (in excess of the terms or
payments referred to at Clauses 16.19.1 to 16.19.5) which the Seller reasonably
determines in good faith are necessary to bring the total severance package for
the NSC Transferring Employee into line with (but not in excess of) market
practice in that Territory.



For the avoidance of doubt the Buyer shall not be required to contribute to any
ex-gratia payment offered by the Seller to any NSC Transferring Employee on the
termination of their employment (save as required in Clauses 16.19.3 and
16.19.5) unless it has given its prior written consent.


17.
NON-SOLICITATION UNDERTAKINGS



17.1
The Buyer covenants with the Seller and separately with each member of the
Seller Group that it shall not and shall procure that no member of the Buyer’s
Group or, after Completion any Target Company, NSC Newco (after it has been
acquired by the Buyer) or Embedded NSC shall, in each case whether alone or
jointly with any other person, firm or company and whether directly or
indirectly, within the period of twelve (12) months from the date of this Sale
and Purchase Agreement in the case of members of the Buyer’s Group but only from
Completion in respect of Target Companies, NSC Newcos (after they have been
acquired by the Buyer) and Embedded NSCs, solicit or endeavour to entice away
from, or discourage from being employed by or providing services to, any member
of the Seller Group any person who was at the date of this Sale and Purchase
Agreement a Ford Senior Employee whether or not such person would commit a
breach of contract by reason of leaving service other than:



 
70

--------------------------------------------------------------------------------

 
 

 
EXECUTION VERSION

 
17.1.1
any Ford Senior Employee whose employment with the relevant member of the Seller
Group has then ceased or who has given (or received) notice terminating such
employment;



17.1.2
any Ford Senior Employee who responds to any public recruitment advertisement
placed by or on behalf of Target Company, Embedded NSC or any member of the
Buyer’s Group; or



17.1.3
to the extent expressly permitted pursuant to a Secondment Agreement or pursuant
to this Sale and Purchase Agreement.



17.2
The Seller covenants with the Buyer and separately with each member of Buyer’s
Group that it shall not and shall procure that no member of the Seller Group
shall, in each case whether alone or jointly with any other person, firm or
company, and whether directly or indirectly, within the period of twelve (12)
months from the date of this Sale and Purchase Agreement, solicit or endeavour
to entice away from, or discourage from being employed by or providing services
to, any Target Company, NSC Newco, Embedded NSC any person who was at the date
of this Sale and Purchase Agreement a JLR Senior Employee whether or not such
person would commit a breach of contract by reason of leaving service other
than:



17.2.1
any JLR Senior Employee whose employment with the relevant Target Company or the
relevant Embedded NSC has then ceased or who has given (or received) notice
terminating such employment;



17.2.2
any JLR Senior Employee who responds to any public recruitment advertisement
placed by or on behalf of any member of the Seller Group; or



17.2.3
to the extent expressly permitted pursuant to a Secondment Agreement or pursuant
to this Sale and Purchase Agreement or in respect of offers to be made to
certain individuals in Spain who are identified in the Employee Lists referred
to in the Disclosure Letter.



18.
PENSIONS



18.1
The parties shall give effect to Schedule 11.



18.2
The Buyer undertakes to pay forthwith on demand to the Seller a sum equal to the
amount of any actual liability and reasonable costs arising after Completion
which the Seller or any Associated Persons or Connected Persons of the Seller
(other than a Target Company or a Delayed NSC) may after Completion sustain,
incur or pay to the extent such liability is the result of any inaccurate,
misleading or incomplete information provided by or on behalf of the Buyer or
any Associated Persons or Connected Persons of the Buyer at the time of applying
for, and for the purposes of obtaining and maintaining up to Completion the
Clearance Statements (save to the extent that the liability relates to an act or
omission of the Seller or any Associated Person or Connected Person of the
Seller as set out in Clause ‎18.3 or to any breach by the Buyer which has been
the subject of a waiver by the Seller under Clause 4.3.1(a)) in respect of any
order, direction or notice made by the Pensions Regulator from time to time
(including a contribution notice or financial support direction under the
Pensions Act 2004 but limited to contribution notices and financial support
directions issued within six (6) years and one (1) year respectively after
Completion) that requires the Seller or any Associated Persons or Connected
Persons (other than a Target Company or a Delayed NSC) of the Seller to:



18.2.1
contribute to any of the UK Pension Schemes;



 
71

--------------------------------------------------------------------------------

 
 

 
EXECUTION VERSION

 
18.2.2
make a payment to the Board of the Pension Protection Fund in relation to the UK
Pension Schemes; or



18.2.3
provide financial support in relation to the UK Pension Schemes.



18.3
The Seller undertakes to pay forthwith on demand to the Buyer a sum equal to the
amount of actual liability and reasonable costs arising after Completion which
the Buyer or any Associated Persons or Connected Persons of the Buyer may after
Completion sustain, incur or pay to the extent such liability is the result of
any inaccurate, misleading or incomplete information provided by or on behalf of
the Seller or any Associated Persons or Connected Persons of the Seller at the
time of applying for, and for the purposes of obtaining and maintaining up to
Completion the Clearance Statements (save to the extent that the liability
relates to an act or omission of the Buyer or any Associated Person or Connected
Person of the Buyer as set out in Clause ‎18.2 or to any breach by the Seller
which has been the subject of a waiver by the Buyer under Clause 4.3.1(b)) in
respect of any order, direction or notice made by the Pensions Regulator from
time to time (including a contribution notice or financial support direction
under the Pensions Act 2004 but limited to contribution notices and financial
support directions issued within six (6) years and one (1) respectively after
Completion) that requires the Buyer, any Target Company, any Delayed NSC or any
Associated Persons or Connected Persons (other than the Seller) of the Buyer or
any Target Company or any Delayed NSC to:



18.3.1
contribute to any of the UK Pension Schemes;



18.3.2
make a payment to the Board of the Pension Protection Fund in relation to the UK
Pension Scheme; or



18.3.3
provide financial support in relation to the UK Pension Schemes.



19.
INSURANCE



19.1
Claims Based Claims



The Seller undertakes that the Target Companies, the NSC Newcos and the Delayed
NSCs shall, subject to the applicable terms and conditions of the policy
(including data requirements), be insured under the Ford Excess Liability
(Umbrella) Insurance Program in respect of liability caused by any Occurrence
(as that term is defined in the Ford Excess Liability (Umbrella) Insurance
Program) which occurred prior to the Completion Date and which is notified to
insurers in accordance with the terms of the said policy prior to 15 December
2008.  The Seller shall maintain a Ford Excess Liability (Umbrella) Insurance
Program through 15 December 2008, with such limits and coverage as the Seller in
its sole discretion determines prudent in light of its business and market
conditions and the Target Companies, the NSC Newcos  and the Delayed NSCs shall
enjoy the same level of coverage as the Seller under the Ford Excess Liability
(Umbrella) Insurance Program through 15 December 2008 in respect of liability
caused by any Occurrence which occurred prior to the Completion Date.  It shall
be the responsibility of the Target Companies, the NSC Newcos (as and when the
relevant NSC Newco has been transferred in accordance with Clause 7 or 8 (as
appropriate)) and the Delayed NSCs to submit to insurers, through the Seller’s
corporate insurance function in Dearborn, Michigan, USA any claims relating to
such liability, and the Seller shall give all reasonable assistance to the Buyer
to enable it to do so (but without incurring any financial commitment or
becoming involved in or threatening any form of legal action).


 
72

--------------------------------------------------------------------------------

 
 

 
EXECUTION VERSION

 
19.2
Occurrence Based Claims



In respect of any policy of insurance (including, but in no way limited to,
employer’s liability insurance) of any member of the Seller Group that provides
cover to any of the Target Companies and/or any NSC Newcos and/or any Embedded
NSC and/or provides cover in relation to the Halewood Plant:


 
(a)
on or before the Completion Date; and



 
(b)
other than on a claims-made basis (such being a policy under which the date on
which the claim is made against the insured determines whether the loss is
recoverable) (such a policy of insurance, an Occurrence Based Policy),



the Target Companies, the NSC Newcos and the Delayed NSCs shall remain insured
and entitled to recover (and all claims in relation to the Halewood Plant shall
be insured and recoverable) under and subject to the terms and conditions of
such policy of insurance in respect of any loss or liability relating to
occurrences, events or circumstances prior to the Completion Date,
notwithstanding that the claim by the Target Company, the NSC Newco or the
Delayed NSC or the claim in relation to the Halewood Plant may first be made to
the insurer subsequent to the Completion Date.


19.3
No Right or Interest in Insurance Policies



The Buyer acknowledges and agrees that, save as provided in Clauses 19.1, 19.2
and 19.4 with effect from the Completion Date (but without prejudice to any
accrued claims of the Target Companies, the Delayed NSCs or, insofar as they
relate to Jaguar and/or Land Rover, any member of the Seller Group, and subject
to the terms of the applicable policies), neither it nor any Target Company nor
any Delayed NSC shall have any right or interest in any policies of insurance
maintained by the Seller or any member of the Seller Group in relation to the
Target Companies, the Delayed NSCs or the JLR Assets prior to the Completion
Date.


19.4
Coverage of Delayed NSCs



19.4.1
With respect to the Delayed NSCs and their respective NSC Newcos, the Seller
Group shall provide cover, until the Delayed Transfer Date, for any such Delayed
NSC that is to be established in a jurisdiction where (and to the extent) such
insurance (i) is required by local law and (ii) can be procured only by an
entity organised under the Law of such jurisdiction.  The Buyer shall reimburse
the Seller for the cost of such insurance.



19.4.2
Any and all rights and/or recoveries relating to or arising from any claim
referred to in Clause 19.4.1 shall inure to the benefit of the Buyer or such
entity as is nominated by the Buyer and/or any Related Person nominated by the
Buyer.  For the purpose of this Clause 19.4.2, the term Related Person shall
have the meaning given to it in the NSC Interim Management Agreement.



19.5
Seller’s Rights in Insurance Policies



For the avoidance of doubt:


 
(a)
nothing contained in this Sale and Purchase Agreement shall extinguish, limit or
otherwise affect or be deemed to affect any obligation on the part of any
insurer under any policy of insurance that provides cover to any member of the
Seller Group, any Target Company, any Embedded NSC and/or any NSC Newco on or
before the Completion Date;



 
73

--------------------------------------------------------------------------------

 
 

 
EXECUTION VERSION

 
 
(b)
any claim, request or demand under Clause 14 shall be reduced by the amount
recovered by a member of the Seller Group under an Occurrence Based Policy that
is applicable to such claim, request or demand, it being understood that the
Buyer shall first pay to the member of the Seller Group the full amount of any
claim successfully asserted against such member of the Seller Group for any
Assumed Liability prior to receiving the benefit (if any) of such reduction.



20.
WRONG-POCKET PROVISIONS



20.1
If within twelve (12) months of Completion it becomes apparent that during the
six (6) months prior to the date of this Sale and Purchase Agreement a Target
Company used any asset which is owned by a member of the Seller Group and which:



20.1.1
is not the subject of a Separation Agreement;



20.1.2
is not expressly contemplated not to be available to the Buyer or the Target
Companies after Completion pursuant to the terms of this Sale and Purchase
Agreement, the Disclosure Letter or any other Transaction Document; and



20.1.3
is required to enable Jaguar and/or Land Rover to operate after Completion in
substantially the same manner as during the six (6) month period prior to
Completion, the Seller shall in the case of an asset exclusively used by the
Target Companies during the six (6) month period to the date of this Sale and
Purchase Agreement, procure the transfer of all rights, title and interest of
the Seller Group in such asset to such Target Company or as the Buyer may direct
together with any Environmental Permits held by the Seller and relating to that
asset.



20.2
If within twelve (12) months of Completion it becomes apparent that during the
six (6) months prior to the date of this Sale and Purchase Agreement an asset
which is owned by a Delayed NSC was used exclusively by a Target Company, the
Seller shall as soon as reasonably practicable following the written request of
the Buyer procure the transfer of all right, title and interest of the Delayed
NSC in such asset to such Target Company or as the Buyer may direct together
with any Environmental Permits held by the Delayed NSC and relating to that
asset.



20.3
If within twelve (12) months of Completion it becomes apparent that during the
six (6) months prior to the date of this Sale and Purchase Agreement an asset
was used exclusively by a Delayed NSC which is owned after Completion by a
Target Company, the Seller shall as soon as reasonably practicable following the
written request of the Buyer procure that the Delayed NSC takes such reasonable
action as may be necessary to accept a transfer of all rights, title and
interest of such Target Company in such asset to the Delayed NSC together with
any Environmental Permits held by the Target Company and relating to that asset.



20.4
If within twelve (12) months of Completion it becomes apparent that during the
six (6) months prior to the date of this Sale and Purchase Agreement the
relevant Delayed NSC used any asset which is owned by a member of the Seller
Group and which:



20.4.1
is not the subject of a Separation Agreement;



 
74

--------------------------------------------------------------------------------

 
 

 
EXECUTION VERSION

 
20.4.2
is not expressly contemplated not to be available to the Buyer or the relevant
Delayed NSC after Completion pursuant to the terms of this Sale and Purchase
Agreement, the Disclosure Letter or any other Transaction Document; and



20.4.3
is required to enable Jaguar and/or Land Rover to operate after Completion in
substantially the same manner as during the six (6) month period prior to
Completion, the Seller shall in the case of an asset exclusively used by the
relevant Delayed NSC during the six (6) month period to the date of this Sale
and Purchase Agreement, procure the transfer of all rights, title and interest
of the Seller Group in such asset to such Delayed NSC or as the Buyer may direct
together with any Environmental Permits held by the Seller and relating to that
asset.



20.5
If within twelve (12) months of Completion it becomes apparent that during the
six (6) months prior to this Sale and Purchase Agreement a member of the Seller
Group used, other than in relation to Jaguar and/or Land Rover, an asset which
is owned by a Target Company and which:



20.5.1
is not the subject of a Separation Agreement;



20.5.2
is not expressly contemplated not to be available to the Seller Group after
Completion pursuant to the terms of any Transaction Document; and



20.5.3
is required to enable the operation of any business carried on by the Seller
Group after Completion in substantially the same manner in which it has been
carried on in the six (6) month period prior to Completion, the Buyer shall in
the case of an asset used exclusively by the Seller Group in relation to
businesses other than Jaguar and/or Land Rover during the six (6) month period
prior to the date of this Sale and Purchase Agreement, procure the transfer of
all rights, title and interest of the Target Companies in such asset to such
member of the Seller Group as the Seller may direct.



20.6
If within twelve (12) months of Completion it becomes apparent that during the
six (6) months prior to Completion a member of the Seller Group used, other than
in relation to Jaguar and/or Land Rover, an asset which is owned by a Delayed
NSC and which:



20.6.1
is not the subject of a Separation Agreement;



20.6.2
is not expressly contemplated not to be available to the Seller Group after
Completion pursuant to the terms of any Transaction Documents; and



20.6.3
is required to enable the operation of any business carried on by the Seller
Group after Completion in substantially the same manner in which it has been
carried on in the six (6) month period prior to the date of this Sale and
Purchase Agreement, the Buyer shall in the case of an asset used exclusively by
the Seller Group in relation to businesses other than Jaguar and/or Land Rover
during the six (6) month period prior to the date of this Sale and Purchase
Agreement, procure the transfer of all rights, title and interest of the
relevant Delayed NSC in such asset to such member of the Seller Group as the
Seller may direct.



21.
RECORDS AND ASSISTANCE



21.1
For a period of seven (7) years following Completion, neither party shall
dispose of or destroy any of the JLR Records in its possession or control
without first giving the other at least one (1) month’s notice and the
opportunity to review and (at its own cost) copy any of the relevant materials.



 
75

--------------------------------------------------------------------------------

 
 

 
EXECUTION VERSION

 
21.2
Save to the extent such access is restricted by Law or the terms of any
confidentiality agreement or such materials are subject to legal professional
privilege, for a period of two (2) years following Completion the Buyer shall
procure that on request the Seller shall be provided with such access (including
the right to take copies at its own cost) to all JLR Records within the
possession or control of any Target Company, NSC Newco (after the Buyer has
acquired it) and Delayed NSC or any member of the Buyer’s Group and to its
employees, offices and premises as may reasonably be required by any member of
the Seller Group in connection with any financial, Tax or other report, return,
statement, audit, filing or other requirement in each case under Law or in
connection with any document that the Seller is required to prepare, or on which
it is required or entitled to comment, under the Tax Deed.



21.3
Save to the extent such access is restricted by Law or the terms of any
confidentiality agreement or such materials are subject to legal professional
privilege and subject to any specific provisions contained in the Transaction
Documents, for a period of two (2) years following Completion the Seller shall
procure that on request the Buyer shall be provided with such access (including
the right to take copies at its own cost) to all JLR Records within the
possession or control of any member of the Seller Group and to its employees,
offices and premises as may reasonably be required by the Buyer or its
Affiliates (including for the avoidance of doubt any Target Company, NSC Newco
or Delayed NSC) in connection with any financial, Tax or other report, return,
statement, audit, filing or other requirement in each case under Law or in
connection with any document that the Buyer is required to prepare, or on which
it is required or entitled to comment, under the Tax Deed or, to the extent
required for the purposes of preparing the Completion Statement and subject to
the consent of the Seller (with such consent not to be unreasonably withheld or
delayed), this Sale and Purchase Agreement.



21.4
The Buyer shall, and shall procure that each Target Company and/or each NSC
Newco and/or each Delayed NSC shall, at the Seller’s sole expense and on
reasonable notice at any time following Completion, give such assistance to any
member of the Seller Group (including, without limitation, access to its
employees, offices and premises and any JLR Records within its possession or
control) as the Seller may reasonably request in relation to any proceedings by
or against any member of the Seller Group.



22.
GUARANTEE



22.1
In consideration of the Seller entering into this Sale and Purchase Agreement,
the Guarantor unconditionally and irrevocably guarantees to the Seller the due
and punctual performance of all the obligations and Liabilities of the Buyer
under or otherwise pursuant to the provisions of this Sale and Purchase
Agreement (as any of such obligations and liabilities may from time to time be
varied, extended, increased or replaced) that are to be satisfied, performed or
discharged prior to or upon the Completion Date (the Guaranteed Obligations) and
undertakes to keep the Seller fully indemnified against all Liabilities and
Losses, which it may suffer or incur as result of any failure or delay by the
Buyer in the performance of the Guaranteed Obligations.



22.2
If any Guaranteed Obligations is not or ceases to be valid or enforceable
against the Buyer (in whole or in part) on any ground whatsoever (including, but
not limited to, any defect in or want of powers of the Buyer or irregular
exercise of such powers, or any lack of authority on the part of any person
purporting to act on behalf of the Buyer, or any legal or other limitation,
disability or incapacity, or any change in the constitution of, or any
amalgamation or reconstruction of, or the liquidation, administration or
insolvency of, the Buyer), the Guarantor shall nevertheless be liable to the
Seller in respect of that purported obligation or liability as if the same were
fully valid and enforceable and the Guarantor were the principal debtor in
respect thereof.



 
76

--------------------------------------------------------------------------------

 
 

 
EXECUTION VERSION

 
22.3
The liability of the Guarantor under this guarantee shall not be discharged or
affected in any way by:



22.3.1
the Seller compounding or entering into any compromise, settlement or
arrangement with the Buyer, any co-guarantor or any other person; or



22.3.2
any variation, extension, increase, renewal, determination, release or
replacement of this Sale and Purchase Agreement, whether or not made with the
consent or knowledge of the Guarantor; or



22.3.3
the Seller granting any time, indulgence, concession, relief, discharge or
release to the Buyer, any co-guarantor or any other person or releasing, giving
up, agreeing to any variation, renewal or replacement of, releasing, abstaining
from or delaying in taking advantage of or otherwise dealing with any securities
from or other rights or remedies which it may have against the Buyer, any
co-guarantor or any other person; or



22.3.4
any other matter or thing which, but for this provision, might exonerate or
affect the liability of the Guarantor.



22.4
The Seller shall not be obliged to take any steps to enforce any rights or
remedy against the Buyer or any other person before enforcing this guarantee.



22.5
This guarantee is in addition to any other security or right now or hereafter
available to the Seller and is a continuing security notwithstanding any
liquidation, administration, insolvency or other incapacity of the Buyer or the
Guarantor.



22.6
Until the full and final discharge of the Guaranteed Obligations, the Guarantor:



22.6.1
waives all of its rights of subrogation, reimbursement and indemnity against the
Buyer and all rights of contribution against any co-guarantor and agrees not to
demand or accept any security from the Buyer or any co-guarantor in respect of
any such rights and not to prove in competition with the Seller in the
bankruptcy, liquidation or insolvency of the Buyer or any such co-guarantor; and



22.6.2
agrees that it will not claim or enforce payment (whether directly or by
set-off, counterclaim or otherwise) of any amount which may be or has become due
to the Guarantor by the Buyer, any co-guarantor or any other person liable to
the Seller in respect of the obligations hereby guaranteed if and so long as the
Buyer is in default under this Sale and Purchase Agreement.



22.7
If this guarantee is discharged or released in consequence of any performance by
the Buyer of any Guaranteed Obligations which is set aside for any reason, this
guarantee shall be automatically reinstated in respect of the relevant
obligations. Subject only thereto, this guarantee shall for all purposes
automatically terminate upon the performance and discharge of the Guaranteed
Obligations on the Completion Date.



 
77

--------------------------------------------------------------------------------

 
 

 
EXECUTION VERSION

 
23.
MISCELLANEOUS PROVISIONS



23.1
Further Assurance



The Seller shall after Completion execute or procure the execution of all such
deeds and documents and do all such things as the Buyer may reasonably require
for perfecting the transactions intended to be effected under or pursuant to
this Sale and Purchase Agreement or the Transaction Documents and for vesting in
the Buyer the full benefit of the Sale Shares and the JLR Assets including the
Goodwill attaching thereto.


23.2
Announcements



23.2.1
Except as provided in Clause 23.2.2, no party may make or send a public
announcement, communication or circular concerning this Sale and Purchase
Agreement or the Proposed Transaction unless it has first obtained the other
parties’ written consent (not to be unreasonably withheld, conditioned or
delayed).



23.2.2
The restrictions in Clause 23.2.1 shall not apply to a public announcement,
communication or circular which is required by any Law or pursuant to an order
of any court of competent jurisdiction provided that the party subject to such
obligation shall (unless legally prevented from doing so) consult with the other
as to timing and content.



23.3
Confidentiality



23.3.1
Subject to Clause 23.3.2, each party shall treat as confidential all information
received or obtained as a result of negotiating, entering into or performing
this Sale and Purchase Agreement (including the Disclosure Letter) which
memorializes or relates to:



 
(a)
the provisions of this Sale and Purchase Agreement, the Disclosure Letter or any
other Transaction Documents;



 
(b)
the negotiations relating to this Sale and Purchase Agreement, the Disclosure
Letter and the other Transaction Documents;



 
(c)
the business, financial or other affairs (including future plans and targets) of
any other party to this Sale and Purchase Agreement or other Transaction
Documents,



(Confidential Information) and shall use its reasonable endeavours to prevent
the unauthorised use or disclosure of such Confidential Information.


23.3.2
The provisions of this Clause shall not apply to:



 
(a)
any Confidential Information in the public domain otherwise than by breach of
this Sale and Purchase Agreement or of Law;



 
(b)
Confidential Information in the possession of either the Seller or the Buyer (as
the case may be) before such Confidential Information was disclosed to it by or
on behalf of the other and which was not obtained under any obligation of
confidentiality; or



 
(c)
Confidential Information obtained from a third party who is free to disclose it,
and which is not obtained under any obligation of confidentiality.



23.3.3
Either party shall be entitled to disclose Confidential Information without the
consent of the other, to the extent required by Law or pursuant to an order of
any court of competent jurisdiction provided that the party subject to the
disclosure obligation shall first have consulted and taken into account the
reasonable requirements of the other unless legally prevented from doing so.



 
78

--------------------------------------------------------------------------------

 
 

 
EXECUTION VERSION

 
23.3.4
Notwithstanding anything in this Sale and Purchase Agreement to the contrary,
any party (and each employee, representative, or other agent of such party) may
disclose to any and all persons, without limitation of any kind, the Tax
treatment and Tax structure of the transaction pursuant to this Sale and
Purchase Agreement and all materials of any kind (including opinions and other
Tax analyses) that are provided to such party relating to such Tax treatment and
Tax structure.



23.3.5
Notwithstanding anything in this Sale and Purchase Agreement to the contrary,
the Buyer may disclose, with the consent of the Seller (such consent not to be
unreasonably withheld or delayed) the contents of this Sale and Purchase
Agreement, the Disclosure Letter and the Transaction Documents insofar as is
reasonably required to enable the Buyer to negotiate and agree third party
financing arrangements including, but not limited to, vehicle financing,
accessories financing, consumer financing and acquisition financing provided
that the Buyer shall procure that all such third parties comply with the same
obligations of confidentiality as the Buyer under this Sale and Purchase
Agreement.



23.3.6
The restrictions contained in this Clause 23.3 shall continue to apply after the
date of this Sale and Purchase Agreement without limit in time.



23.3.7
The Seller hereby assigns, with effect from Completion, to the Buyer the benefit
of the confidentiality agreement and undertakings given by any other potential
buyer of the Sale Shares and JLR Assets to the extent that such provisions apply
to information relating to Jaguar and/or Land Rover and to the extent assignment
is not prevented by the terms of such confidentiality agreements.



23.3.8
The Seller shall (and shall procure that each other member of the Seller Group
shall) for a period of twenty-four (24) months from the date of this Sale and
Purchase Agreement undertake reasonable endeavours consistent with the Seller
Group’s policies regarding confidential information of the Seller Group to treat
as confidential all information in existence on or prior to Completion in
respect of Jaguar and/or Land Rover and/or the JLR Assets to the extent that
such information is of a kind which the Seller has prior to the date of this
Sale and Purchase Agreement treated as confidential (including, without
limitation, those business and commercial secrets which the Seller has prior to
the date of this Sale and Purchase Agreement treated as confidential), save to
the extent required by Law.



23.4
Termination of Arrangements



23.4.1
The Buyer and the Seller shall procure that, save as provided in this Sale and
Purchase Agreement or any of the Transaction Documents, all contracts,
agreements, courses of dealing, business practices and arrangements in place
between any member of the Seller Group and any Target Company prior to
Completion, other than the Surviving Contracts, shall terminate with effect from
Completion without cost or Liability to any Target Company.



23.4.2
The Buyer shall procure that, save in relation to Intra-Group Trade Receivables
or rights or Liabilities arising under this Sale and Purchase Agreement or any
of the Transaction Documents, following Completion neither the Buyer, any member
of the Buyer’s Group, any Target Company nor any NSC Newco shall make any claim
against any member of the Seller Group in respect of any matter or event which
occurred prior to Completion and the Seller shall procure that, save in relation
to Intra-Group Trade Payables or rights or Liabilities arising under this Sale
and Purchase Agreement or any of the Transaction Documents, following Completion
no member of the Seller Group shall make any claim against any Target Company in
respect to any matter or event which occurred prior to Completion.



 
79

--------------------------------------------------------------------------------

 
 

 
EXECUTION VERSION

 
23.4.3
Nothing in this Clause 23.4 shall prevent any Claim being made by or against any
member of the Seller Group or the Buyer’s Group or any Target Company in respect
of any matter or event which occurred prior to Completion in the event of fraud.



23.4.4
For the avoidance of doubt, nothing in this Sale and Purchase Agreement shall
terminate or modify in any respect any agreements between the Seller and Peugeot
Citroen Automobiles SA relating to engine supply or between any Target Company
and Getrag Ford Transmissions GmbH relating to the supply of transmissions.



23.5
Late Payments and Default Interest



If any party fails to pay any amount payable by it under this Sale and Purchase
Agreement, it shall immediately on demand by the party to whom the payment was
due to be made, pay interest on the overdue amount from the due date up to the
date of actual payment, after as well as before judgment, at a rate equal to
LIBOR plus one hundred (100) basis points.  Such interest shall accrue on a
daily basis.  The interest rate shall be calculated based on the six-month LIBOR
rate for GBP published on the Reuters screen at 11.00am London time on the first
Business Day of the relevant interest period plus one hundred (100) basis
points.  The amount of interest payable by the defaulting party shall be
calculated as follows:


 
(a)
the annualised interest rate multiplied by the outstanding principal amount due;



 
(b)
which shall then be divided by 365 (days/year);



 
(c)
which shall then be multiplied by the number of calendar days outstanding from
the due date of payment.



23.6
Assignment



23.6.1
Each party is entering into this Sale and Purchase Agreement for its own benefit
and not for the benefit of another person.



23.6.2
The Buyer shall not be entitled to assign, transfer, create any Encumbrance in
or over, or deal in any other manner (or purport to do any of these things) with
this Sale and Purchase Agreement or a right or obligation under this Sale and
Purchase Agreement without having first obtained the written consent of the
Seller save that the Buyer (but not for the avoidance of doubt any such
assignee) may assign any of its rights and interests under this Sale and
Purchase Agreement by way of security to any lender in connection with the
financing or re-financing of the Proposed Transaction or any financing to be
used in connection with the business of Jaguar and/or Land Rover provided that
such assignment shall be on terms that it shall not result in any increased
Liability, or any reduction in the rights, of the Seller or any member of the
Seller Group and, without prejudice to the generality thereof, each such party
shall continue following assignment to have all such rights of set-off and
counter-claim against the assignee that would be available to it against the
Buyer.



23.6.3
If the Buyer purports to assign, transfer, create any Encumbrance in or over, or
deal in any other manner (or purport to do any of these things) with this Sale
and Purchase Agreement or a right or obligation under this Sale and Purchase
Agreement in breach of Clause 23.6.2, then the Buyer agrees that no trust
(constructive or otherwise) shall arise as a consequence and the assignor shall
not be deemed to hold the benefit of this Sale and Purchase Agreement, or any
right under this Sale and Purchase Agreement, for the purported assignee,
transferee or any other person as a result.



 
80

--------------------------------------------------------------------------------

 
 

 
EXECUTION VERSION

 
23.6.4
This Sale and Purchase Agreement shall be binding upon, and enure to the benefit
of the parties and their respective successors and their permitted
assignees.  Subject to and upon any succession or assignment permitted by this
Sale and Purchase Agreement, any successor or permitted assignee shall in its
own right be able to enforce any term of this Sale and Purchase Agreement in
accordance with its terms as if it were in all respects a party, but until such
time, any such successor or permitted assignee shall have no rights whether as a
third party or otherwise.



23.7
Costs



Except where this Sale and Purchase Agreement or any document referred to in it
provides otherwise, each party shall pay its own costs relating to the
negotiation, preparation, execution and implementation by it of this Sale and
Purchase Agreement and of each document referred to in it.


23.8
Value Added Tax



23.8.1
In this Sale and Purchase Agreement, except as otherwise provided, the amount of
any payment for a supply of goods or services or the value of any supply made or
deemed to be made by the Seller (or a member of the Seller Group) to the Buyer
(or a member of the Buyer’s Group), or vice versa, pursuant to this Sale and
Purchase Agreement shall be taken to be exclusive of VAT properly chargeable on
the supply and the amount of such VAT shall be paid, subject to Clause 23.8.11,
within five (5) Business Days following the time the supply is made or a proper
VAT invoice is issued, whichever is the later.



23.8.2
The Buyer and the Seller intend that the sale of the Halewood Plant or the
Halewood Properties, or the supply of the Embedded NSCs (whether to a NSC Newco,
a Target Company or any member of the Buyer’s Group) shall, wherever possible,
take effect as a going concern and agree to use all reasonable endeavours to
ensure that any applicable conditions are fulfilled so that each such transfer
is treated neither as a supply of goods nor a supply of services for the purpose
of VAT where the jurisdiction in which the relevant assets are located has given
effect to Article 19 of the EC Council Directive 2006/112/EC on the common
system of value added tax or to ensure that any similar or analogous Tax neutral
treatment or Relief is obtained in any other relevant jurisdiction (a TOGC).



23.8.3
If, notwithstanding Clause 23.8.2, VAT is chargeable in respect of the sale of
the Halewood Plant or all or part of the Halewood Properties, or the supply of
the Embedded NSC to any Target Company after Completion or to the Buyer (for the
purposes of this Clause 23.8, the Relevant Supplies), the Buyer shall within
five (5) Business Days following the date on which the Seller notifies the Buyer
that VAT is so chargeable and issues to the Buyer a proper VAT invoice in
respect thereof, pay or procure payment by the relevant transferee to the Seller
the amount of any VAT in addition to the relevant part of the consideration
attributed to such Relevant Supply.



23.8.4
The Buyer shall indemnify the Seller for any interest and penalties imposed by
any Tax Authority arising out of the treatment by the Seller and the Buyer of
the Relevant Supplies as a TOGC, provided that the Buyer shall not be required
to indemnify the Seller to the extent that any such interest or penalties arise
wholly as a result of:



 
81

--------------------------------------------------------------------------------

 
 

 
EXECUTION VERSION

 
 
(a)
the Seller failing to comply with its obligations under Clause 23.8.2;



 
(b)
a breach by the Seller of any of the warranties at Clause 23.8.6; or



 
(c)
the voluntary act or omission of the Seller (excluding the making of the supply
itself) which could reasonably have been avoided provided that an act or
omission:



 
(i)
required by Law;



 
(ii)
carried out in the ordinary course of business of the Seller consistent with
past practice;



 
(iii)
carried out pursuant to the written request or with the written approval of the
Buyer; or



 
(iv)
whereby the Seller discloses to a Tax Authority that the transfer has been or
will be treated as a TOGC,



shall not constitute a voluntary act or omission for the purposes of this
sub-clause (c),


and provided that this Clause 23.8.4 shall not apply where there is no provision
in the jurisdiction in question for the supply of assets to be treated as a
TOGC.


23.8.5
With a view to procuring that the relevant Supplies shall take effect as a TOGC,
the Buyer:



 
(a)
shall ensure that, not later than the date on which the Relevant Supply is made,
the entity receiving the Relevant Supply or Relevant Supplies is registered for
VAT in:



 
(i)
the UK, in the case of the supply of the Halewood Properties and the Halewood
Plant; and



 
(ii)
the jurisdiction in which the Embedded NSC is located (being the jurisdiction
specified in Part 2 of Schedule 8 against the relevant Embedded NSC), provided
that the Buyer shall only be obliged to ensure registration in accordance with
this sub-clause where such registration is a necessary condition for obtaining
TOGC treatment;



 
(b)
warrants that the assets that are the subject of the Relevant Supplies are
intended to be used by the Buyer or the relevant Target Company or member of the
Buyer’s Group (from the date that such assets are acquired) in carrying on the
same kind of business as that carried on by the Seller or relevant member of the
Seller’s Group (as appropriate); and



 
(c)
in respect of the Halewood Properties:



 
(i)
warrants that Jaguar Cars Limited or the group for VAT purposes (if any) of
which Jaguar Cars Limited may form part from Completion, will have put in place
an election to waive exemption in relation to that part of the Halewood
Properties described as the Supply Park (as more fully described in the
Disclosure Letter) under paragraph 2 of Schedule 10 to VATA 1994 with effect
from no later than Completion;



 
(ii)
warrants that written notification of the election given under Sub-clause (i)
will before Completion have been provided to HMRC;



 
(iii)
shall, on or before Completion, give to the Seller a copy of such written
notification as is mentioned under sub-clause (ii);



 
82

--------------------------------------------------------------------------------

 
 

 
EXECUTION VERSION

 
 
(iv)
acknowledges that, if the Buyer shall not have given to the Seller a copy of the
written notification in accordance with (iii), then the Seller shall assume that
notification of an election made in accordance with sub-clause (i) has not been
given in accordance with sub-clause (ii) and, notwithstanding Clause 23.8.2, the
Buyer shall in accordance with Clause 23.8.1 pay VAT in addition to that part of
the Halewood Site Consideration that relates to the Supply Park, provided that:



 
(1)
the parties acknowledge that value of the Supply Park is not a material part of
the value of Halewood Site Consideration; and



 
(2)
in the event that VAT is charged in respect of the transfer of the Supply Park,
and HMRC later accept that this transfer was a TOGC, the Seller shall use all
reasonable endeavours or shall procure that all reasonable endeavours are used
to obtain a refund from HMRC of the VAT so charged, and shall pay to the Buyer
(for and on behalf of Jaguar Cars Limited) the amount of any refund of VAT
credit received from HMRC less any reasonable costs and expenses of the Seller
or relevant member of the Seller Group; and



 
(v)
acknowledges that it has received from the Seller a copy of the written
notification of the election made in respect of the Supply Park given by the
Seller to HMRC in accordance with paragraph 3 of Schedule 10 to VATA 1994
together with a copy of the acknowledgement received by the Seller from HMRC
confirming receipt of such notification.



23.8.6
With a view to procuring that the relevant Supplies shall take effect as a TOGC,
the Seller:



 
(a)
warrants that the Warranty at Paragraph 19.8.5 of Schedule 4 remains true as at
Completion, and that no disclosure has been made against this Warranty, other
than the provision of details as to the extent of the area described as the
Supply Park;



 
(b)
warrants that the copy of the written notification of the election made in
respect of the Supply Park given by the Seller to HMRC in accordance with
paragraph 3 of Schedule 10 to VATA 1994, as supplied to the Buyer and
acknowledged at Clause 23.8.5(c)(v) above, is the election in respect of the
Supply Park, as referred to the Warranty at Paragraph 19.8.5 of Schedule 4;



 
(c)
warrants that it accurately disclosed to HMRC in the correspondence sent to HMRC
as disclosed to the Buyer (being the letters dated 31 January 2008 and 15
February 2008) and any other related discussions with HMRC all matters relevant
to the treatment as a TOGC of the transfers of the Halewood Properties and the
Halewood Plant provided that the Seller’s warranty so far as it relates to the
accuracy of statements made in respect of the Buyer’s intention is made to the
best of the Seller’s knowledge;



 
(d)
shall or shall procure that within thirty (30) days of Completion written notice
is given to HMRC of the sale of the Halewood Properties and Halewood Plant and
that such sale has been treated as a TOGC;



 
(e)
shall, where the transfer of an Embedded NSC is treated as a TOGC, give within
thirty (30) days of completion of the sale of any Embedded NSC to a Target
Company, NSC Newco or member of the Buyer’s Group, written notice to the
relevant Tax Authority of its sale of Embedded NSC and that such sale has been
treated as a TOGC, or shall procure that such notice shall be given; and



 
(f)
shall, in relation to the Halewood Properties and the Halewood Plant:



 
83

--------------------------------------------------------------------------------

 
 

 
EXECUTION VERSION

 
 
(i)
preserve or procure the preservation of the records referred to in section 49 of
VATA 1994 for such period as may be required by law and during that period to
permit the Buyer, Jaguar Cars Limited or their agents during reasonable hours on
Business Days to inspect such records and make copies of them; and



 
(ii)
not cease to retain such records without first giving the Buyer or Jaguar Cars
Limited a reasonable opportunity to inspect and remove such of them as the Buyer
or Jaguar Cars Limited wishes.



23.8.7
The Buyer and the Seller acknowledge that the Halewood Transfers contain a
notification from Jaguar Cars Limited to the transferor of the Halewood
Properties that paragraph 5(2B) of the Value Added Tax (Special Provisions)
Order 1995 does not apply to Jaguar Cars Limited.



23.8.8
The Seller and the Buyer intend that, following the transfer of any Embedded NSC
to a Target Company, NSC Newco or to the Buyer or to a member of the Buyer’s
Group, the Buyer shall, to the maximum extent permitted by Law, maintain or
procure the maintenance by a Target Company, NSC Newco or member of the Buyer’s
Group of proper VAT records in respect of such Embedded NSC and accordingly:



 
(a)
the Seller shall, to the extent permitted by Law, deliver to the Buyer on the
transfer of such Embedded NSC all records relating to VAT with regard to such
Embedded NSC;



 
(b)
the Seller shall not make any request to any Tax Authority for such records to
be preserved by the Seller rather than the Buyer;



 
(c)
the Buyer shall, to the extent that records are transferred to the Buyer,
preserve or procure the preservation of such records in the jurisdiction in
which the relevant Embedded NSC is situated for such period as may be required
by law and during that period permit the Seller reasonable access to them to
inspect or make copies of them, provided that the Seller shall only be entitled
to access to records relating to any period commencing before Completion;



 
(d)
the Buyer shall not cease to retain such records without first giving the Seller
a reasonable opportunity to inspect and remove such of them as the Seller
wishes;



 
(e)
the Seller (or any person for the time being nominated under this sub-clause
(e)) may by written notice to the Buyer nominate another person for the purpose
of sub-clause (d), in which case the reference in that sub-clause to the Seller
shall be read as a reference to the person nominated; and



 
(f)
where records are required by law to be retained by the Seller and are in fact
so retained, sub-clauses (c), (d) and (e) shall apply but with the phrase “to
the extent that records are transferred to the Buyer” replaced by “to the extent
that records are not transferred to the Buyer” and the references to “Seller”
replaced by “Buyer” and the references, other than that in the phrase set out in
this Sub-clause, to “Buyer” replaced by “Seller”.



23.8.9
Except to the extent that this Sale and Purchase Agreement provides otherwise,
if one party (Party A) is required by the terms of this Sale and Purchase
Agreement to reimburse the other party (Party B) for any cost or expense, Party
A shall reimburse Party B for the full amount of such cost or expense, including
any part of it which represents amounts in respect of VAT, save to the extent
that Party B (or its Affiliate) is entitled to credit or repayment in respect of
that VAT from any Tax Authority.



 
84

--------------------------------------------------------------------------------

 
 

 
EXECUTION VERSION

 
23.8.10
Without prejudice to the rights of the parties under this Sale and Purchase
Agreement or any of the other Transaction Documents, the Buyer and the Seller
acknowledge that their understanding is that the IP Consideration is to be paid
for and on behalf of UK resident Target Companies to a US resident entity or
entities in respect of Intellectual Property Rights held by those US resident
entity or entities, and that therefore no UK VAT should be charged by the Seller
or the Seller Group in addition to the IP Consideration by the transferor of
such Intellectual Property Rights.  If and to the extent that, in respect of the
IP Consideration, any VAT is required to be paid under the “reverse charge”
mechanism provided for by section 8 of VATA 1994 or any analogous provision of
the Laws of any jurisdiction, the Buyer shall, at the Buyer’s expense, comply or
procure compliance with any such requirement and the Buyer acknowledges that no
VAT so chargeable shall give rise to any liability of the Seller under any of
the Transaction Documents, provided that this Clause 23.8.10 shall in no way
limit any claim that the Buyer may have under the Warranties or the Tax Deed.



23.8.11
If the Seller or any member of the Seller’s Group determine that they should
properly and correctly charge VAT in respect of any supplies made by the Seller
(or any member of the Seller Group) made at or immediately following Completion
under or pursuant to this Sale and Purchase Agreement including, but not
limited, the supply of Intellectual Property Rights (for the purposes of this
Clause 23.8.11 only, the Completion Supplies) then:



 
(a)
the Seller shall use all reasonable endeavours to notify the Buyer in writing at
least ten (10) Business Days before Completion that VAT will be charged in
respect of any Completion Supplies, such notification to include a breakdown of
which Completion Supplies in respect of which the Seller or a member of the
Seller Group intends to charge VAT and the amount of VAT that the Seller or a
member of the Seller Group intends to charge; and



 
(b)
if the Seller’s notification (in the form described in (a) above) is given less
than ten (10) Business Days before Completion, Clause 23.8.1 shall be amended so
that “five (5)” is substituted by “five (5) plus x”, in respect of Completion
Supplies only.  For these purposes “x” shall be a number equal to 10 less the
number of Business Days’ notice prior to Completion actually given to the Buyer,
and if no such notification is given before Completion x shall be ten (10); and



 
(c)
in each case, the parties shall co-operate and discuss in good faith in order to
identify that part of the payment given for the Completion Supplies that should
be allocated to those Completion Supplies in respect of which VAT is due.



23.8.12
Without prejudice to the generality of Clause 5.2, the Seller shall, between the
date of this Sale and Purchase Agreement and Completion, provide in a timely
manner the Buyer with such information as is reasonably requested in writing in
relation to:



 
(a)
the ongoing efforts to register various Target Companies for VAT in various
jurisdictions, as detailed in the Data Room and the Disclosure Letter;



 
(b)
the ability of each Target Company to recover VAT input tax (on the assumption
that the Target Companies were not members of a group for VAT purposes);



 
(c)
the application of the provisions of Part XV Value Added Tax Regulations 1995
(the Capital Goods Scheme) to any assets held at Completion by any Target
Company, and to the Halewood Properties; and



 
85

--------------------------------------------------------------------------------

 
 

 
EXECUTION VERSION

 
 
(d)
the VAT registration status (including confirmation of whether part of a VAT
group) of each Target Company,



in each case so as to facilitate the Buyer in its VAT planning for the period
from Completion, and, for the avoidance of doubt, nothing contained in this
Clause 23.8.11 shall give the Buyer, directly or indirectly, rights to control
or direct the operations of the Target Companies prior to Completion.


23.8.13
If VAT is paid in respect of the payment for any supply of goods or services
made or deemed to be made by the Seller (or a member of the Seller Group) to the
Buyer (or a member of the Buyer’s Group), or vice versa, under this Sale and
Purchase Agreement, and the relevant Tax Authority later accepts that no VAT was
due in respect of such supply, the Seller (in the case of a supply made by the
Seller or member of the Seller Group) or the Buyer (in the case of a supply made
by the Buyer or member of the Buyer’s Group) shall and shall procure that all
reasonable endeavours are used to obtain a refund or credit from the relevant
Tax Authority of or for the VAT in question, and shall pay or procure the
payment of any resulting VAT refund or an amount equal to any resulting VAT
credit (less the reasonable costs and expenses of the recovering party) to that
other party within five (5) Business Days of receipt of such VAT refund or VAT
credit.



23.9
Deductions from Payments



23.9.1
Except to the extent otherwise set out in this Sale and Purchase Agreement, any
payment to be made by any party (including for these purposes any member of the
Seller Group, Target Company, NSC Newco or member of the Buyer’s Group) under
this Sale and Purchase Agreement (the Payer) to any other party to this Sale and
Purchase Agreement, member of the Seller Group, Target Company, NSC Newco or
member of the Buyer’s Group (the Payee) shall be made in full without any
set-off, restriction or condition (whether for or on account of any counterclaim
or otherwise) and without, and free and clear of, any deduction or withholding
whatsoever (save only as required by Law).



23.9.2
If a Payer makes a deduction or withholding required by Law from a payment under
this Sale and Purchase Agreement (other than the payment of the Purchase Price
or interest or any payment made by the Buyer, a member of the Buyer’s Group or
any Target Company or NSC Newco for the acquisition of shares or assets from the
Seller or a member of the Seller Group, including but not limited to the IP
Consideration, the Halewood Plant Consideration, the Halewood Site Consideration
and the Halewood Sports and Social Club Consideration), the sum due from the
Payer shall be increased to the extent necessary to ensure that, after the
making of any such deduction or withholding, the Payee receives a sum equal to
the sum it would have received had no deduction or withholding been made.



23.9.3
If a payment under this Sale and Purchase Agreement (other than the payment of
the Purchase Price or interest or any payment made by the Buyer, a member of the
Buyer’s Group or any Target Company or NSC Newco for the acquisition of shares
or assets from the Seller or a member of the Seller Group, including but not
limited to the IP Consideration, the Halewood Plant Consideration, the Halewood
Site Consideration and the Halewood Sports and Social Club Consideration) is
subject to Tax in the hands of the Payee or would have been subject to Tax but
for the utilisation of a Relief then, subject to Clause 23.9.4, the sum due
shall be increased to the extent necessary to ensure that after payment of the
Tax the Payee receives and retains a net sum equal to the sum it would have
received had the payment not been subject to Tax.



 
86

--------------------------------------------------------------------------------

 
 

 
EXECUTION VERSION

 
23.9.4
The Seller shall have no liability to increase any payment under this Sale and
Purchase Agreement under Clause 23.9.3 to the extent that any Tax in the hands
of the Payee may be extinguished, satisfied, eliminated or mitigated by the
Buyer, any Target Company, or any NSC Newco, whether by way of Group Relief or
otherwise, as the result of the utilisation of any Seller’s Relief.



23.9.5
At the Seller’s written direction, the Buyer shall procure that each Target
Company, NSC Newco and member of the Buyer’s Group shall take all such steps as
are reasonably necessary to utilise any Seller’s Relief including effecting any
capital allowances claim (by way of use of the Covenantor’s Pool (as defined in
the Tax Deed) in accordance with clause 8.21 of the Tax Deed) for Group Relief
purposes in accordance with Clause 23.9.4.



23.9.6
If any deduction or withholding is required by Law as referred to in Clause
23.9.1, the Payer shall:



 
(a)
make such deduction or withholding; and



 
(b)
pay the full amount deducted or withheld to the relevant Tax Authority, in
accordance with Law,



and it is acknowledged, for the avoidance of doubt, that where there is a
deduction or withholding required by Law from a payment under this Sale and
Purchase Agreement and no increased payment is required under Clause 23.9.2, the
Payee shall be deemed to have received the gross amount (before any such
deduction or withholding).


23.9.7
If, at any time after any increased payment is made as a consequence of the
application of Clause 23.9.2 or 23.9.3‎ or, the Payee receives or is granted
credit against, refund of, or remission from any Tax payable but which it would
not otherwise have received or been granted, the Payee shall to the extent that
it can do so without prejudicing the retention of the amount of such credit or
remission, reimburse the Payer such amount as, acting reasonably, the Payee
determines will leave it in no worse a position than it would have been in had
the circumstances giving rise to the increased payment not in fact arisen.  Such
reimbursement shall be made not later than ten (10) Business Days after the
Payee receives or is granted such credit.



23.9.8
If the Payee’s right to receive any amount subject to any deduction or
withholding under Clause 23.9.2 or to any Tax in the hands of the Payee under
Clause 23.9.3‎ has been assigned to it or novated then the liability of the
Payer under Clauses ‎23.9.2 and ‎23.9.3‎ shall be limited to the amount (if any)
for which it would have been liable in the absence of such assignment or
novation.



23.9.9
For the avoidance of doubt nothing in this Clause 23.9 shall cause the Payer in
any event to be required to increase any payment by an amount greater than that
which would result in the Payee receiving an amount equal to that which it would
have received had no withholding or deduction (in the case of an increase under
Clause 23.9.2) or Tax in the hands of the Payee (in the case of an increase
under Clause 23.9.3‎) been suffered.



23.9.10
The Seller warrants and represents to the Buyer that each of the United Kingdom
Patents to be assigned to or licensed to Jaguar Cars Limited and/or Land Rover
UK pursuant to the Intellectual Property Agreements and on payment of the IP
Consideration is beneficially owned by a UK Seller or a Treaty Seller, and that
the part of the IP Consideration properly attributable to such United Kingdom
Patents will be owned beneficially by such UK Seller or Treaty Seller, as
appropriate.



 
87

--------------------------------------------------------------------------------

 
 

 
EXECUTION VERSION

 
23.9.11
The Buyer acknowledges that, in reliance on the representation given by the
Seller in Clause 23.9.10, it believes that section 911(1)(c) of the Income Tax
Act 2007 applies in relation to the Treaty Sellers and, accordingly, pursuant to
section 911(2) of the Income Tax Act 2007, save to the extent required:



 
(a)
pursuant to any change in law (whether in the form of statute, case law,
guidance or interpretation by a Tax Authority or otherwise) coming into effect
on or before payment of the IP Consideration; or



 
(b)
under any notice issued by HMRC under section 912 of the Income Tax Act 2007; or



 
(c)
as a result of the Buyer on or before payment of the IP Consideration forming
the reasonable belief that the representation at Clause 23.9.10 is in whole or
part incorrect,



the Buyer shall (for and on behalf of the relevant Target Company, in accordance
with the terms of this Sale and Purchase Agreement) or shall procure that such
part of the IP Consideration as is required to be paid as is properly
attributable to the United Kingdom Patents, is paid without any withholding or
deduction under section 910 Income Taxes Act 2007 whatsoever.


23.9.12
The Seller shall indemnify the Buyer against any liability for Tax of the Buyer
arising as a result of HMRC determining that section 910 of the Income Tax Act
2007 applied in respect of all or part of payment the IP Consideration
(including, but not limited to, by virtue of the operation of section 911(3) of
the Income Tax Act 2007). Notwithstanding any other provisions of this Sale and
Purchase Agreement, any payment made under this Clause 23.9.12 or the indemnity
at Clause 23.9.13(b) shall not be subject to any financial limitations (whether
in this Sale and Purchase Agreement or otherwise) provided that the Seller shall
not be required to compensate the Buyer, and Land Rover UK and Jaguar Cars
Limited (under the terms of the Intellectual Property Common Terms Agreement),
in aggregate, more than once in respect of the same liability for Tax.



23.9.13
The Buyer shall cooperate with the Seller and shall, as requested in writing by
the Seller, use all reasonable endeavours (i) to contest any determination of
HMRC that any payment comprising part of the IP Consideration properly
attributable to the United Kingdom Patents should have been subject to any
withholding or deduction of United Kingdom Tax, and (ii) to procure the recovery
from HMRC of any Tax associated with such determination, provided that the Buyer
shall not be required to take any action:



 
(a)
if there is reasonable evidence to suggest that an act or failure to act in
relation to the determination in question constitutes fraud by the Seller or any
Affiliate of the Seller; or



 
(b)
unless the Seller has indemnified the Buyer (to its reasonable satisfaction)
against any costs or expenses or liabilities (including any Tax) which it may
suffer as a result of taking such action as requested by the Seller under this
Clause 23.9.13; or



 
(c)
in the context only of an appeal to a court (including for the avoidance of
doubt the Special Commissioners or the Value Added Tax and Duties Tribunal but
excluding requests for local re-consideration to HMRC) unless the Seller has
been advised by leading independent Tax Counsel acceptable to the Buyer in its
reasonable discretion, after disclosure of all relevant information and
documents, that it is reasonable to take the action requested by the Seller and
that any appeal against the determination in question will, on the balance of
probabilities, succeed, and a copy of such advice has been furnished to the
Buyer.



 
88

--------------------------------------------------------------------------------

 
 

 
EXECUTION VERSION

 
23.9.14
In the event that the Buyer is entitled to recover any Tax from HMRC in
accordance with and having complied with Clause 23.9.13, the Buyer shall pay to
the Seller the sum equal to the lesser of:



 
(a)
any amount so recovered by the Buyer (together with an amount equal to any
interest payment or repayment supplement received by the Buyer in connection
with the recovery); and



 
(b)
the amount already paid by the Seller in respect of such Tax under the indemnity
at Clause 23.9.12,



in each case less all costs and expenses reasonably incurred by the Buyer in
making such recovery (to the extent not already paid to the Buyer under the
indemnity referred to at Clause 23.9.13(b)) and less any Tax chargeable on the
Buyer in respect of any sum received.


23.10
Amendments



This Sale and Purchase Agreement, the documents in the Agreed Form and any of
the documents referred to in this Sale and Purchase Agreement may not be amended
except by written agreement between the parties and no other purported amendment
shall be effective.


23.11
No Waiver



23.11.1
No waiver by any party of any default by the other party in the performance of
any of the provisions of this Sale and Purchase Agreement:



 
(a)
shall operate or be construed as a waiver of any other or further default
whether of a like or different character; or



 
(b)
shall be effective unless in writing duly executed by a duly authorised
representative of such party.



23.11.2
Neither the failure by any party to insist on any occasion upon the performance
of the terms, conditions, and provisions of this Sale and Purchase Agreement,
nor time or other indulgence granted by one party to the other shall act as a
waiver of such breach or acceptance of any variation or the relinquishment of
any such right or any other right under this Sale and Purchase Agreement, which
shall remain in full force and effect.



23.12
Entirety



23.12.1
This Sale and Purchase Agreement and the Transaction Documents are intended by
the parties as the final expression of their agreement and are intended also as
a complete and exclusive statement of the terms of that agreement.



23.12.2
All prior written or oral understandings, offers or other communications of
every kind pertaining to this Sale and Purchase Agreement are abrogated and
withdrawn.



23.13
Third Party Rights



Except as provided expressly in this Sale and Purchase Agreement, the parties do
not intend any term of this Sale and Purchase Agreement to be enforceable
pursuant to the Contracts (Rights of Third Parties) Act 1999 by any person who
is not a party.


 
89

--------------------------------------------------------------------------------

 
 

 
EXECUTION VERSION

 
23.14
Severance



If any provision of this Sale and Purchase Agreement is held by any court or
administrative body of competent jurisdiction to be illegal or unenforceable,
wholly or partly, under any Law, such provision, or, as the case may be, part of
such provision, shall to that extent be deemed not to form part of this Sale and
Purchase Agreement.  The enforceability of the remainder of this Sale and
Purchase Agreement, however, shall not be affected.


23.15
Notices



23.15.1
Save as otherwise provided in this Sale and Purchase Agreement, all notices or
other communications which are required or permitted under this Sale and
Purchase Agreement shall:



 
(a)
be in writing;



 
(b)
be in the English language; and



 
(c)
be delivered personally or sent by first class post or pre-paid recorded
delivery (or international courier if overseas) or fax, addressed as follows:



If to the Seller:
Ford Motor Company
     
One American Road – Suite 1134
Dearborn, Michigan 48126
USA
   
Attention:
Corporate Secretary
   
Fax:
+1 313 248 8713
   
With a copy to:
Hogan & Hartson
Juxon House
100 St Paul’s Churchyard
London EC4M 8BU
Attention: Mr William J Curtin III
Fax: +44 (0)20 7367 0220
       
If to the Buyer:
TML Holdings Limited
     
18 Grosvenor Place
London
SW1X 7HS
   
Attention:
Company Secretary
   
Fax:
+44 (0)20 7235 8727
   
With a copy to:
Herbert Smith LLP
Exchange House
Primrose Street
London EC2A 2HS
Attention: Ms Nimi Patel
Fax: +44 (0)20 7374 0888



 
90

--------------------------------------------------------------------------------

 
 

 
EXECUTION VERSION

 
If to the Guarantor:
Tata Motors Limited
     
Bombay House
24 Homi Mody Street
Fort Mumbai 400 000
India
   
Attention:
Company Secretary
   
Fax
+91 22 6665 8060
   
With a copy to:
Herbert Smith LLP
Exchange House
Primrose Street
London EC2A 2HS
Attention: Ms Nimi Patel
Fax: +44 (0)20 7374 0888


 
23.15.2
In the absence of evidence of earlier receipt, and subject to Clauses ‎23.15.3
and 23.15.4, a notice or other communication shall be deemed given and received:



 
(a)
if delivered personally, when left at the address referred to above;



 
(b)
if sent by post (except by international courier), two (2) Business Days after
posting it;



 
(c)
if sent by international courier, five (5) Business Days after it is collected
by such courier from the Buyer; and



 
(d)
if sent by facsimile, at the time of successful completion of the transmission
(as per a transmission report from the machine from which the facsimile was
sent).



23.15.3
If receipt or deemed receipt of a notice or other communication occurs before
9.00 am (in the country of receipt) on a Business Day, the notice or other
communication shall be deemed to have been received at 9.00 am (in the country
of receipt) on that day, and if deemed receipt occurs after 5.00 pm (in the
country of receipt) on a Business Day, or on a day which is not a Business Day,
the notice or other communication shall be deemed to have been received at 9.00
am (in the country of receipt) on the next Business Day.



23.15.4
The deemed service provisions in Clause 23.15.2 shall not apply to:



 
(a)
a notice or other communication served by post, if there is a national or local
suspension, curtailment or disruption of postal services which affects the
collection or the notice or other communication or is such that the notice
cannot reasonably be expected to be delivered within two (2) Business Days after
posting or, if sent by international courier, five (5) Business Days after it is
collected by such courier from the Buyer; and



 
(b)
a notice or other communication served by facsimile, if, before the time at
which the notice or other communication would otherwise be deemed to have been
served, the recipient informs the sender that the notice or other communication
has been received in a form which is unclear in any material respect and, if it
informs the sender by telephone or email, it also despatches a confirmatory
facsimile within two (2) hours.



23.15.5
In proving service, it shall be sufficient to prove that:



 
(a)
the envelope containing the notice or other communication was addressed to the
address of the relevant party set out in Clause 23.15.1 (or as otherwise
notified by that party pursuant to Clause ‎23.15.6) and delivered either to that
address or into the custody of the postal authorities as a pre-paid recorded
delivery or registered post letter or letter sent by international courier; or



 
91

--------------------------------------------------------------------------------

 
 

 
EXECUTION VERSION

 
 
(b)
the notice or other communication was transmitted in full by facsimile to the
facsimile number of the relevant party set out in Clause 23.15.1‎ (or as
otherwise notified by that party pursuant to Clause ‎23.15.6) (as evidenced by a
machine generated confirmation of full receipt).



23.15.6
A party may by notice of at least five (5) Business Days to the other party
change the address or facsimile number to which such notices and communications
to it are to be delivered.



23.15.7
No notice or other communication given under this Sale and Purchase Agreement
shall be validly served if sent by e-mail.



23.16
Execution



23.16.1
To facilitate execution, this Sale and Purchase Agreement may be executed in any
number of counterparts, each of which when executed and delivered is an
original, but all the counterparts together constitute the same document.  It
shall not be necessary that the signature of, or on behalf of, each party
appears on each counterpart, but it shall be sufficient that the signature of,
or on behalf of, each party appears on one or more of the counterparts.



23.16.2
To facilitate execution, this Sale and Purchase Agreement may be executed
through the use of facsimile transmission, and a counterpart of this Sale and
Purchase Agreement that contains the facsimile signature of a party, which
counterpart has been transmitted by facsimile transmission to the other party at
its facsimile number set out in Clause 23.15 or at such other facsimile number
as such other party shall request, shall constitute an executed counterpart of
this Sale and Purchase Agreement.



24.
GOVERNING LAW AND DISPUTES



24.1
Governing Law



This Sale and Purchase Agreement and the documents to be entered into pursuant
to it and all matters arising from or connected with it are governed by, and
shall be construed in accordance with, the laws of England.


24.2
Dispute Resolution



24.2.1
The parties hereby submit to the exclusive jurisdiction of the High Court of
Justice in England.



24.2.2
The Seller hereby agrees that process in connection with proceedings will be
validly served on it if served upon Ford Motor Company Limited (Attention:
Company Secretary), a private limited company registered in England and Wales
under registration number 235446, whose registered office is at Room 1/447,
Eagle Way, Brentwood, Essex CM13 3BW, England or such other person resident in
England and Wales as the Seller shall notify to the Buyer from time to
time.  If, for any reason, such person shall cease to be such agent for service
of process, the Seller shall forthwith appoint another agent resident in England
and Wales for service of process and deliver to each of the other parties a copy
of the new agent’s acceptance of that appointment within thirty (30) days.



 
92

--------------------------------------------------------------------------------

 
 

 
EXECUTION VERSION

 
24.2.3
The Guarantor hereby agrees that process in connection with proceedings will be
validly served on it if served upon the Buyer at the address specified in Clause
23.15.1 or such other person resident in England and Wales as the Buyer shall
notify to the Seller from time to time.  If, for any reason, such person shall
cease to be such agent for service of process and deliver to each of the other
parties a copy of the new agent’s acceptance of that appointment within thirty
(30) days.



24.2.4
Nothing in this Agreement shall affect the right to serve process in any other
manner permitted by Law.



 
93

--------------------------------------------------------------------------------

 
 

 
EXECUTION VERSION

 
IN WITNESS WHEREOF this Sale and Purchase Agreement has been executed by the
parties hereto on the day and year first above written:






Signed by
)
/s/ Mr Don Leclair
     
duly authorised representative of /
for and on behalf of
)
)
       
FORD MOTOR COMPANY
)
/s/ Mr Lewis Booth
           
Signed by
)
/s/ Mr C Ramakrishnan
     
duly authorised representative of /
for and on behalf of
)
)
   
 
 
TML HOLDINGS LIMITED
)
 
 
         
Signed by
)
/s/ Mr Ravi Kant
     
duly authorised representative of /
for and on behalf of
)
)
/s/ Mr C Ramakrishnan
     
TATA MOTORS LIMITED
)
 



 
94

--------------------------------------------------------------------------------